Exhibit 10.1

 

Loan Number: 1006560-2

 

[g268292kg01i001.gif]

EXECUTION VERSION

 

CREDIT AGREEMENT

 

Dated as of January 9, 2015

 

by and among

 

SELECT INCOME REIT,

 

as Borrower,

 

THE FINANCIAL INSTITUTIONS PARTY HERETO

AND THEIR ASSIGNEES UNDER SECTION 12.5.,

 

as Lenders,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent,

 

--------------------------------------------------------------------------------

 

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

CITIGROUP GLOBAL MARKETS INC.,

and

RBC CAPITAL MARKETS, LLC(1),

 

as Joint Lead Arrangers and

Joint Bookrunners,

 

BANK OF AMERICA, N.A.,

CITIGROUP GLOBAL MARKETS INC.,

and

ROYAL BANK OF CANADA,

 

as Syndication Agents,

 

and

 

MIZUHO BANK, LTD.,

U.S. BANK NATIONAL ASSOCIATION,

and

COMPASS BANK

 

as Documentation Agents

 

--------------------------------------------------------------------------------

(1) RBC Capital Markets, LLC is a brand name of Royal Bank of Canada and its
affiliates.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article I. Definitions

1

 

 

Section 1.1. Definitions

1

Section 1.2. General; References to Eastern Time

27

Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries

28

 

 

Article II. Credit Facility

28

 

 

Section 2.1. Revolving Loans

28

Section 2.2. Term Loans

29

Section 2.3. Letters of Credit

30

Section 2.4. Swingline Loans

35

Section 2.5. Rates and Payment of Interest on Loans

37

Section 2.6. Number of Interest Periods

37

Section 2.7. Repayment of Loans

37

Section 2.8. Prepayments

38

Section 2.9. Continuation

38

Section 2.10. Conversion

39

Section 2.11. Notes

39

Section 2.12. Voluntary Reductions of the Commitment

39

Section 2.13. Extension of Revolving Credit Termination Date

40

Section 2.14. Expiration Date of Letters of Credit Past Commitment Termination

40

Section 2.15. Amount Limitations

41

Section 2.16. Increase in Commitments

41

Section 2.17. Funds Transfer Disbursements

42

 

 

Article III. Payments, Fees and Other General Provisions

42

 

 

Section 3.1. Payments

42

Section 3.2. Pro Rata Treatment

43

Section 3.3. Sharing of Payments, Etc.

44

Section 3.4. Several Obligations

45

Section 3.5. Fees

45

Section 3.6. Computations

46

Section 3.7. Usury

46

Section 3.8. Statements of Account

46

Section 3.9. Defaulting Lenders

46

Section 3.10. Taxes

50

 

 

Article IV. Yield Protection, Etc.

54

 

 

Section 4.1. Additional Costs; Capital Adequacy

54

Section 4.2. Suspension of LIBOR Loans

56

Section 4.3. Illegality

56

Section 4.4. Compensation

56

Section 4.5. Treatment of Affected Loans

57

Section 4.6. Affected Lenders

58

Section 4.7. Change of Lending Office

58

Section 4.8. Assumptions Concerning Funding of LIBOR Loans

58

 

 

Article V. Conditions Precedent

59

 

 

Section 5.1. Initial Conditions Precedent

59

Section 5.2. Conditions Precedent to All Loans and Letters of Credit

61

 

Execution Version

 

i

--------------------------------------------------------------------------------


 

Article VI. Representations and Warranties

61

 

 

Section 6.1. Representations and Warranties

61

Section 6.2. Survival of Representations and Warranties, Etc.

67

 

 

Article VII. Affirmative Covenants

68

 

 

Section 7.1. Preservation of Existence and Similar Matters

68

Section 7.2. Compliance with Applicable Law and Material Contracts

68

Section 7.3. Maintenance of Property

68

Section 7.4. Conduct of Business

69

Section 7.5. Insurance

69

Section 7.6. Payment of Taxes and Claims

69

Section 7.7. Books and Records; Inspections

69

Section 7.8. Use of Proceeds

70

Section 7.9. Environmental Matters

70

Section 7.10. Further Assurances

70

Section 7.11. REIT Status

70

Section 7.12. Exchange Listing

70

Section 7.13. Guarantors

70

 

 

Article VIII. Information

71

 

 

Section 8.1. Quarterly Financial Statements

71

Section 8.2. Year-End Statements

72

Section 8.3. Compliance Certificate

72

Section 8.4. Other Information

72

Section 8.5. Electronic Delivery of Certain Information

74

Section 8.6. Public/Private Information

75

Section 8.7. Patriot Act Notice; Compliance

75

 

 

Article IX. Negative Covenants

75

 

 

Section 9.1. Financial Covenants

75

Section 9.2. Negative Pledge

77

Section 9.3. Restrictions on Intercompany Transfers

77

Section 9.4. Merger, Consolidation, Sales of Assets and Other Arrangements

78

Section 9.5. Plans

78

Section 9.6. Fiscal Year

79

Section 9.7. Modifications of Organizational Documents

79

Section 9.8. Transactions with Affiliates

79

Section 9.9. Environmental Matters

79

Section 9.10. Derivatives Contracts

79

Section 9.11. Guaranties of Other Indebtedness

79

Section 9.12. Use of Proceeds

80

 

 

Article X. Default

80

 

 

Section 10.1. Events of Default

80

Section 10.2. Remedies Upon Event of Default

83

Section 10.3. Remedies Upon Default

84

Section 10.4. Marshaling; Payments Set Aside

84

Section 10.5. Allocation of Proceeds

85

Section 10.6. Letter of Credit Collateral Account

85

Section 10.7. Performance by Administrative Agent

87

Section 10.8. Rights Cumulative

87

 

ii

--------------------------------------------------------------------------------


 

Article XI. The Administrative Agent

88

 

 

Section 11.1. Appointment and Authorization

88

Section 11.2. Wells Fargo or any Successor Administrative Agent as Lender

89

Section 11.3. Approvals of Lenders

89

Section 11.4. Notice of Events of Default

89

Section 11.5. Administrative Agent’s Reliance

90

Section 11.6. Indemnification of Administrative Agent

90

Section 11.7. Lender Credit Decision, Etc.

91

Section 11.8. Successor Administrative Agent

92

Section 11.9. Titled Agents

93

 

 

Article XII. Miscellaneous

93

 

 

Section 12.1. Notices

93

Section 12.2. Expenses

95

Section 12.3. Setoff

96

Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers

96

Section 12.5. Successors and Assigns

97

Section 12.6. Amendments and Waivers

101

Section 12.7. Nonliability of Administrative Agent and Lenders

104

Section 12.8. Confidentiality

104

Section 12.9. Indemnification

105

Section 12.10. Termination; Survival

106

Section 12.11. Severability of Provisions

106

Section 12.12. GOVERNING LAW

106

Section 12.13. Counterparts

106

Section 12.14. Obligations with Respect to Loan Parties

107

Section 12.15. Independence of Covenants

107

Section 12.16. Limitation of Liability

107

Section 12.17. Entire Agreement

107

Section 12.18. Construction

108

Section 12.19. Headings

108

Section 12.20. LIABILITY OF TRUSTEES, ETC.

108

 

SCHEDULE I

Revolving Commitments

SCHEDULE 1.1.

List of Loan Parties

SCHEDULE 6.1.(i)

Litigation

 

 

EXHIBIT A

Form of Assignment and Assumption

EXHIBIT B

Form of Guaranty

EXHIBIT C

Form of Notice of Revolving Borrowing

EXHIBIT D

Form of Notice of Continuation

EXHIBIT E

Form of Notice of Conversion

EXHIBIT F

Form of Notice of Swingline Borrowing

EXHIBIT G

Form of Revolving Note

EXHIBIT H

Form of Swingline Note

EXHIBIT I

Form of Disbursement Instruction Agreement

EXHIBITS J-1 – J-4

Forms of U.S. Tax Compliance Certificate

EXHIBIT K

Form of Compliance Certificate

EXHIBIT L

Form of Notice of Term Loan Borrowing

EXHIBIT M

Form of Term Note

 

iii

--------------------------------------------------------------------------------


 

THIS CREDIT AGREEMENT (this “Agreement”) dated as of January 9, 2015, by and
among SELECT INCOME REIT, a real estate investment trust organized under the
laws of the State of Maryland (the “Borrower”), each of the financial
institutions initially a signatory hereto together with their successors and
assignees under Section 12.5. (the “Lenders”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent (the “Administrative Agent”), with WELLS
FARGO SECURITIES, LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
CITIGROUP GLOBAL MARKETS INC. and RBC CAPITAL MARKETS, LLC, as Joint Lead
Arrangers and Joint Bookrunners (collectively, the “Lead Arrangers”), and BANK
OF AMERICA, N.A., CITIGROUP GLOBAL MARKETS INC. and ROYAL BANK OF CANADA, as
Syndication Agents (the “Syndication Agents”) and MIZUHO BANK, LTD., U.S. BANK
NATIONAL ASSOCIATION, and COMPASS BANK, as Documentation Agents.

 

WHEREAS, the Administrative Agent, the Issuing Banks and the Lenders desire to
make available to the Borrower credit facilities in an aggregate initial amount
of $1,100,000,000, to consist of (a) a revolving credit facility in the initial
amount of $750,000,000 which will include a $75,000,000 swingline subfacility
and a $75,000,000 letter of credit subfacility and (b) a $350,000,000 term loan
facility, all on the terms and conditions contained herein;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

 

ARTICLE I. DEFINITIONS

 

Section 1.1.  Definitions.

 

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

 

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

 

“Additional Costs” has the meaning given that term in Section 4.1.(b).

 

“Adjusted EBITDA” means, with respect to any period of time, EBITDA of the
Borrower and its Subsidiaries determined on a consolidated basis for such period
less Capital Expenditure Reserves for all Properties for such period.

 

“Administrative Agent” means Wells Fargo Bank, National Association as
contractual representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 11.8.

 

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.

 

“Affected Lender” has the meaning given that term in Section 4.6.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower.

 

--------------------------------------------------------------------------------


 

“Agreement Date” means the date as of which this Agreement is dated.

 

“Anti-Corruption Laws” means all Applicable Laws of any jurisdiction concerning
or relating to bribery, corruption or money laundering, including without
limitation, the Foreign Corrupt Practices Act of 1977, as amended.

 

“Anti-Terrorism Laws” has the meaning given that term in Section 6.1.(y).

 

“Applicable Facility Fee” means the percentage set forth in the table below
corresponding to the Level at which the “Applicable Margin” is determined in
accordance with the definition thereof:

 

Level

 

Facility Fee

 

1

 

0.125

%

2

 

0.150

%

3

 

0.200

%

4

 

0.250

%

5

 

0.300

%

 

Any change in the applicable Level at which the Applicable Margin is determined
shall result in a corresponding and simultaneous change in the Applicable
Facility Fee.

 

“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Applicable Margin” means, with respect to a particular Class and Type of Loans,
the percentage rate set forth below corresponding to the Level (each a “Level”)
into which the Borrower’s Credit Rating then falls.  As of the Agreement Date,
the Applicable Margin is determined based on Level 3.  Any change in the
Borrower’s Credit Rating which would cause it to move to a different Level shall
be effective as of the first day of the first calendar month immediately
following receipt by the Administrative Agent of written notice delivered by the
Borrower in accordance with Section 8.4.(l) that the Borrower’s Credit Rating
has changed; provided, however, if the Borrower has not delivered the notice
required by such Section but the Administrative Agent becomes aware that the
Borrower’s Credit Rating has changed, then the Administrative Agent may, in its
sole discretion, adjust the Level effective as of the first day of the first
calendar month following the date the Administrative Agent becomes aware that
the Borrower’s Credit Rating has changed.  During any period that the Borrower
has received Credit Ratings from Moody’s, S&P and Fitch that are not equivalent,
the Applicable Margin shall be determined based on the Level corresponding to
the lower of the highest two Credit Ratings.  During any period for which the
Borrower has received Credit Ratings from only S&P and Moody’s that are not
equivalent, the Applicable Margin shall be determined by the higher of the two
such Credit Ratings.  During any period that the Borrower has received Credit
Ratings from only one of S&P and Moody’s plus Fitch that are not equivalent, the
Applicable Margin shall be determined by the Credit Rating from S&P or Moody’s. 
During any period that the Borrower has not received a Credit Rating from S&P or
Moody’s, the Applicable Margin shall be determined based on Level 5.

 

2

--------------------------------------------------------------------------------


 

Level

 

Credit Rating

 

Applicable
Margin for
Revolving
Loans that are
LIBOR Loans

 

Applicable
Margin for
Revolving
Loans that are
Base Rate
Loans

 

Applicable
Margin for
Term Loans
that are
LIBOR Loans

 

Applicable
Margin for
Term Loans
that are Base
Rate Loans

 

1

 

A-/A3 or higher

 

0.875

%

0.000

%

0.900

%

0.000

%

2

 

BBB+/Baa1

 

0.925

%

0.000

%

0.975

%

0.000

%

3

 

BBB/Baa2

 

1.050

%

0.050

%

1.150

%

0.150

%

4

 

BBB-/Baa3

 

1.250

%

0.250

%

1.400

%

0.400

%

5

 

Less than BBB-/Baa3 (or unrated)

 

1.650

%

0.650

%

1.850

%

0.850

%

 

“Approved Fund” means any Fund that is administered, managed or underwritten by
(a) a Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of
any entity that administers or manages a Lender.

 

“Asset Under Development” means, as of any date of determination, any Property
owned by the Borrower or any of its Subsidiaries on which the construction of
new income-producing improvements has been commenced and is continuing, with
both the land and the improvements under construction thereon which comprise
such Property to be valued at the fully-budgeted cost, as determined in
accordance with GAAP.  In the event of construction of an addition or expansion
to an existing income producing Property, only the addition or expansion shall
be considered an Asset Under Development.

 

“Assignment and Assumption” means an Assignment and Assumption entered into
between a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 12.5.) and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form approved by the
Administrative Agent.

 

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.

 

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) the LIBOR Market Index Rate plus 1.00%;
each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or the
LIBOR Market Index Rate (provided that clause (c) shall not be applicable during
any period in which LIBOR is unavailable or unascertainable).

 

“Base Rate Loan” means a Revolving Loan or Term Loan (or any portion thereof)
bearing interest at a rate based on the Base Rate.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

 

3

--------------------------------------------------------------------------------


 

“Borrower Letter” means that certain letter dated as of the Agreement Date from
the Borrower to the Administrative Agent and the Lenders.

 

“Business Day” means (a) for all purposes other than as set forth in clause
(b) below, any day (other than a Saturday, Sunday or legal holiday) on which
banks in New York, New York, are open for the conduct of their commercial
banking business, and (b) with respect to all notices and determinations in
connection with, and payments of principal and interest on, any LIBOR Loan, or
any Base Rate Loan as to which the interest rate is determined by reference to
LIBOR, any day that is a Business Day described in clause (a) and that is also a
day for trading by and between banks in Dollar deposits in the London interbank
market.  Unless specifically referenced in this Agreement as a Business Day, all
references to “days” shall be to calendar days.

 

“Business Management Agreement” means that certain Amended and Restated Business
Management Agreement dated as of December 23, 2013, as amended, by and between
the Borrower and RMR.

 

“Capital Expenditure Reserves” means, with respect to a Property and for a given
period, an amount equal to (a) the aggregate rentable square footage of all
completed space of such Property, times (b) $0.10, times (c) the number of days
in such period, divided by (d) 365; provided, however that no Capital
Expenditure Reserves shall be required with respect to any portion of a Property
which is leased to a third party obligated under such lease to pay all capital
expenditures with respect to such portion of such Property.

 

“Capitalization Rate” means 7.0%.

 

“Capitalized Lease Obligation” means obligations under a lease (to pay rent or
other amounts under any lease or other arrangement conveying the right to use
property) that are required to be capitalized for financial reporting purposes
in accordance with GAAP.  The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP as of
the applicable date.

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Banks or the Lenders, as
collateral for Letter of Credit Liabilities or obligations of Lenders to fund
participations in respect of Letter of Credit Liabilities, cash or deposit
account balances or, if the Administrative Agent and the Issuing Banks shall
agree in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the Issuing Banks.  “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short-term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and

 

4

--------------------------------------------------------------------------------


 

rated at least A-2 or the equivalent thereof by S&P or at least P-2 or the
equivalent thereof by Moody’s, in each case with maturities of not more than one
year from the date acquired; and (e) investments in money market funds
registered under the Investment Company Act of 1940, as amended, which have net
assets of at least $500,000,000 and at least 85% of whose assets consist of
securities and other obligations of the type described in clauses (a) through
(d) above.

 

“Class” (a) when used with respect to a Commitment, refers to whether such
Commitment is a Revolving Commitment or a Term Loan Commitment, (b) when used
with respect to a Loan, refers to whether such Loan is a Revolving Loan or a
Term Loan and (c) when used with respect to a Lender, refers to whether such
Lender has a Loan or Commitment with respect to a particular Class of Loans or
Commitments.

 

“Commitment” means a Revolving Commitment or a Term Loan Commitment, as the
context may require.

 

“Compliance Certificate” has the meaning given that term in Section 8.3.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.9.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.10.

 

“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Base Rate Loan into a LIBOR Loan, and (c) the
issuance of a Letter of Credit or the amendment of a Letter of Credit that
extends the maturity, or increases the Stated Amount, of such Letter of Credit.

 

“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.

 

“Debt Service” means, for any period, the sum of: (a) Interest Expense of the
Borrower and its Subsidiaries determined on a consolidated basis for such period
and (b) all regularly scheduled payments made with respect to Indebtedness of
the Borrower and its Subsidiaries during such period, other than any balloon,
bullet or similar principal payment which repays such Indebtedness in full.

 

“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

 

5

--------------------------------------------------------------------------------


 

“Defaulting Lender” means, subject to Section 3.9.(f), any Lender that (a) has
failed to (i) fund all or any portion of a Loan to be made by it within 2
Business Days of the date such Loan was required to be funded hereunder unless
such Lender notifies the Administrative Agent and the Borrower in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any Issuing
Bank, the Swingline Lender or any other Lender any other amount required to be
paid by it hereunder (including, in the case of a Revolving Lender, in respect
of its participation in Letters of Credit or Swingline Loans) within 2 Business
Days of the date when due, (b) has notified the Borrower, the Administrative
Agent, any Issuing Bank or the Swingline Lender in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) in the case of a Revolving Lender, has failed, within 3 Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 3.9.(f)) upon delivery of written
notice of such determination to the Borrower, each Issuing Bank, the Swingline
Lender and each Lender.

 

“Derivatives Contract” means a “swap agreement” as defined in Section 101 of the
Bankruptcy Code.

 

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender, any Specified Derivatives Provider or any
Affiliate of any thereof).

 

“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit I to be executed and delivered by the Borrower pursuant to
Section 5.1.(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.

 

6

--------------------------------------------------------------------------------


 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“EBITDA” means, with respect to a Person for a given period and without
duplication, the sum of (a) net income (or loss) of such Person for such period
determined on a consolidated basis exclusive of the following (but only to the
extent included in the determination of such net income (loss) for such period):
(i) depreciation and amortization expense; (ii) interest expense; (iii) income
tax expense; (iv) extraordinary or non-recurring items including gains or losses
from the sale of Properties; plus (b) such Person’s Ownership Share of EBITDA of
its Unconsolidated Affiliates.  Straight line rent leveling adjustments required
under GAAP, and amortization of intangibles pursuant to FASB ASC 805, shall be
disregarded in determinations of EBITDA.  For purposes of this definition,
nonrecurring items shall be deemed to include (x) gains and losses on early
extinguishment of Indebtedness, (y) non-cash severance and other non-cash
restructuring charges and (z) transaction costs of acquisitions not permitted to
be capitalized pursuant to GAAP.

 

“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived by all of the Lenders.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent (such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, for purposes of Sections
2.16. and 3.9.(h), “Eligible Assignee” shall not include the Borrower or any of
the Borrower’s Affiliates or Subsidiaries.

 

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.

 

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment.

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other

 

7

--------------------------------------------------------------------------------


 

ownership or profit interest in such Person (including, without limitation,
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such share, warrant, option, right or other interest is
authorized or otherwise existing on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

 

“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer Plan or Plan unless
such failure is cured within 30 days or the filing pursuant to Section 412(c) of
the Internal Revenue Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard; (g) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan
or Multiemployer Plan or the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the receipt by any member of the ERISA Group of any notice
or the  receipt by any Multiemployer Plan from any member of the ERISA Group of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent (within the
meaning of Section 4245 of ERISA), in reorganization (within the meaning of
Section 4241 of ERISA), or in “critical” status (within the meaning of
Section 432 of the Internal Revenue Code or Section 305 of ERISA); (i)  the
imposition of any liability under Title IV of ERISA, other  than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any member of
the ERISA Group or the imposition of any Lien in favor of the PBGC under Title
IV of ERISA; or (j) a determination that a Plan is, or is reasonably expected to
be, in “at risk” status (within the meaning of Section 430 of the Internal
Revenue Code or Section 303 of ERISA).

 

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control, which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

 

“Event of Default” means any of the events specified in Section 10.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

 

“Excluded Subsidiary” means any Subsidiary (a) which holds title to assets which
are or are to become collateral for any Secured Indebtedness of such Subsidiary,
is an owner of the Equity Interests of a Subsidiary holding title to such assets
(but has no assets other than such Equity Interests and other assets of nominal
value incidental thereto), or is required to be a single purpose entity in
connection with any Secured Indebtedness and (b) which is prohibited from
Guarantying the Indebtedness of any other Person (other than another Excluded
Subsidiary) pursuant to (i) any document, instrument or agreement evidencing
such Secured Indebtedness, or (ii) a provision of such Subsidiary’s
organizational documents which provision was included in such Subsidiary’s
organizational documents as a condition to the extension of such Secured
Indebtedness.

 

8

--------------------------------------------------------------------------------


 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date on which (i) such Lender acquires
such interest in such Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 4.6.) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 3.10., amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.10.(g) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Existing Credit Agreements” means (a) that certain Credit Agreement dated as of
March 12, 2012, by and among the Borrower, each of the financial institutions
party thereto, and the Administrative Agent, as amended prior to the Effective
Date, and (b) that certain Term Loan Agreement dated as of July 12, 2012, by and
among the Borrower, each of the financial institutions party thereto, and the
Administrative Agent, as amended prior to the Effective Date.

 

“Extended Letter of Credit” has the meaning given that term in Section 2.3.(b).

 

“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the immediately preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.

 

“Fee Letter” means that certain fee letter dated as of November 26, 2014, by and
among the Borrower, the Administrative Agent and the Lead Arrangers.

 

9

--------------------------------------------------------------------------------


 

“Fees” means the fees and commissions provided for or referred to in
Section 3.5. and any other fees payable by the Borrower hereunder or under any
other Loan Document.

 

“Fitch” means Fitch, Inc., and its successors.

 

“Fixed Charges” means, for any period, the sum (without duplication) of (a) Debt
Service for such period and (b) Preferred Dividends for such period.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to each Issuing Bank, such Defaulting
Lender’s Revolving Commitment Percentage of the outstanding Letter of Credit
Liabilities related to Letters of Credit issued by such Issuing Bank other than
Letter of Credit Liabilities as to which such Defaulting Lender’s participation
obligation has been reallocated to other Revolving Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Revolving Commitment Percentage of
outstanding Swingline Loans other than Swingline Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Revolving Lenders.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funds From Operations” means, for any period, net income available for common
shareholders of the Borrower for such period determined on a consolidated basis,
exclusive of the following (to the extent included in the determination of such
net income): (a) depreciation and amortization; (b) gains and losses from
extraordinary or non-recurring items; (c) gains and losses on sales of real
estate; (d) gains and losses on investments in marketable securities; and
(e) provisions/benefits for income taxes for such period.

 

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.

 

“GOV” means Government Properties Income Trust, together with its successors and
permitted assigns.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the

 

10

--------------------------------------------------------------------------------


 

Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator with authority to bind a party at
law.

 

“Ground Lease” means a ground lease containing the following terms and
conditions:  (a) either (i) a remaining term (taking into account extensions
which may be effected by the lessee without the consent of the lessor) of no
less than 30 years from the Agreement Date, or (ii) the right of the lessee to
purchase the property on terms reasonably acceptable to the Administrative
Agent; (b) the right of the lessee to mortgage and encumber its interest in the
leased property without the consent of the lessor; (c) the obligation of the
lessor to give the holder of any mortgage Lien on such leased property written
notice of any defaults on the part of the lessee and that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; and (d) free transferability of the
lessee’s interest under such lease, including ability to sublease, subject to
only reasonable consent provisions.

 

“Guarantor” means any Person that is party to the Guaranty as a “Guarantor”.

 

“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes:  (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of nonperformance) of any
part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit (including Letters of Credit), or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation.  As the context requires, “Guaranty” shall also mean the guaranty
executed and delivered pursuant to Section 7.13. and substantially in the form
of Exhibit B.

 

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.

 

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person (including Subordinated Debt) in respect of money borrowed; (b) all
obligations of such Person, whether or not for money borrowed (i) represented by
notes payable, or drafts accepted, in each case representing extensions of
credit, (ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments,

 

11

--------------------------------------------------------------------------------


 

upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or for services rendered;
(c) Capitalized Lease Obligations of such Person; (d) all reimbursement
obligations (contingent or otherwise) of such Person under or in respect of any
letters of credit or acceptances (whether or not the same have been presented
for payment); (e) all obligations, contingent or otherwise, of such Person under
any synthetic lease, tax retention operating lease, off balance sheet loan or
similar off balance sheet financing arrangement if the transaction giving rise
to such obligation (i) is considered indebtedness for borrowed money for tax
purposes but is classified as an operating lease under GAAP and (ii) does not
(and is not required to pursuant to GAAP) appear as a liability on the balance
sheet of such Person; (f) all obligations of such Person to purchase, redeem,
retire, defease or otherwise make any payment in respect of any Mandatorily
Redeemable Stock issued by such Person or any other Person, valued at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; (g) all obligations of such Person in respect of any purchase
obligation, repurchase obligation, takeout commitment or forward equity
commitment, in each case evidenced by a binding agreement (excluding any such
obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatorily Redeemable Stock)); (h) all
Indebtedness of other Persons which such Person has Guaranteed or is otherwise
recourse to such Person; (i) all Indebtedness of another Person secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien (other than Permitted Liens of the types
described in clauses (a) through (c) or (e) through (i) of the definition
thereof) on property or assets owned by such Person, even though such Person has
not assumed or become liable for the payment of such Indebtedness or other
payment obligation, valued, in the case of any such Indebtedness as to which
recourse for the payment thereof is expressly limited to the property or assets
on which such Lien is granted, at the lesser of (x) the stated or determinable
amount of the Indebtedness that is so secured or, if not stated or determinable,
the maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) and (y) the Fair Market Value of such
property or assets; and (j) such Person’s Ownership Share of the Indebtedness of
any Unconsolidated Affiliate of such Person.

 

“Indemnified Party” has the meaning given that term in Section 12.9.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.

 

“Intellectual Property” has the meaning given that term in Section 6.1.(t).

 

“Interest Expense” means, with respect to a Person for any period of time,
(a) the interest expense, whether paid, accrued or capitalized (without
deduction of consolidated interest income) of such Person for such period plus
(b) in the case of the Borrower, the Borrower’s Ownership Share of Interest
Expense of its Unconsolidated Affiliates.  Interest Expense shall exclude any
amortization of (i) deferred financing fees and (ii) debt discounts (but only to
the extent such discounts do not exceed 3.0% of the initial face principal
amount of such debt).

 

“Interest Period” means, with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending 7 days thereafter or on the numerically corresponding day in the first,
third or sixth calendar month thereafter, as the Borrower may select in a Notice
of Revolving Borrowing, Notice of Term Loan Borrowing, Notice of Continuation or
Notice of Conversion, as the case may be, except that each Interest Period
(other than an Interest Period having a duration of 7 days) that commences on
the last Business Day of a calendar month (or on any day for which there is no

 

12

--------------------------------------------------------------------------------


 

numerically corresponding day in the appropriate subsequent calendar month)
shall end on the last Business Day of the appropriate subsequent calendar
month.  Notwithstanding the foregoing: (i) if any Interest Period for a Class of
Loans would otherwise end after the Termination Date for such Class of Loans,
such Interest Period for such Class of Loans shall end on the Termination Date
for such Class of Loans; and (ii) each Interest Period that would otherwise end
on a day which is not a Business Day shall end on the immediately following
Business Day (or, if such immediately following Business Day falls in the next
calendar month, on the immediately preceding Business Day).

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Investment” means, (x) with respect to any Person, any acquisition or
investment (whether or not of a controlling interest) by such Person, by means
of any of the following: (a) the purchase or other acquisition of any Equity
Interest in another Person, (b) a loan, advance or extension of credit to,
capital contribution to, Guaranty of Indebtedness of, or purchase or other
acquisition of any Indebtedness of, another Person, including any partnership or
joint venture interest in such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute the business or a division or operating unit of
another Person and (y) with respect to any Property or other asset, the
acquisition thereof.  Any commitment to make an Investment in any other Person,
as well as any option of another Person to require an Investment in such Person,
shall constitute an Investment.  Except as expressly provided otherwise, for
purposes of determining compliance with any covenant contained in a Loan
Document, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“Issuing Bank” means each of Wells Fargo, Bank of America, N.A., Citibank, N.A.
and Royal Bank of Canada, in its capacity as an issuer of Letters of Credit
pursuant to Section 2.3., or any successor issuer of Letters of Credit
hereunder.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“L/C Commitment Amount” has the meaning given to that term in Section 2.3.(a).

 

“L/C Disbursement” has the meaning given to that term in Section 3.9.(b).

 

“Lender” means each financial institution from time to time party hereto as a
“Revolving Lender” or “Term Loan Lender”, in each case, together with its
respective successors and permitted assigns, and, as the context requires,
includes the Swingline Lender; provided, however, the term “Lender”, except as
otherwise expressly provided herein, shall exclude any Lender (and its
Affiliates) in its capacity as a Specified Derivatives Provider.

 

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.

 

“Letter of Credit” has the meaning given that term in Section 2.3.(a).

 

“Letter of Credit Collateral Account” means a special deposit account maintained
by the Administrative Agent, for the benefit of the Lenders and the Issuing
Banks, and under its sole dominion and control.

 

13

--------------------------------------------------------------------------------


 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.

 

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit.  For purposes of this Agreement, a
Lender (other than a Lender then acting as the Issuing Bank that issued the
related Letter of Credit) shall be deemed to hold a Letter of Credit Liability
in an amount equal to its participation interest under Section 2.3. in the
related Letter of Credit, and a Lender then acting as the Issuing Bank that
issued the related Letter of Credit shall be deemed to hold a Letter of Credit
Liability in an amount equal to its retained interest in such related Letter of
Credit issued by it after giving effect to the acquisition by the Revolving
Lenders (other than the Lender then acting as the Issuing Bank that issued the
related Letter of Credit) of their participation interests under such Section. 
For all purposes of this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

 

“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”

 

“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
of interest obtained by dividing (i) the rate of interest per annum determined
on the basis of the rate for deposits in Dollars for a period equal to the
applicable Interest Period which appears on Reuters Screen LIBOR01 Page (or any
applicable successor page) at approximately 11:00 a.m. (London time) two
Business Days prior to the first day of the applicable Interest Period by (ii) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in Regulation
D of the Board of Governors of the Federal Reserve System (or against any other
category of liabilities which includes deposits by reference to which the
interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America); provided that if such rate of
interest is less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.  If, for any reason, the rate referred to in the preceding
clause (i) does not appear on Reuters Screen LIBOR01 Page (or any applicable
successor page), then the rate to be used for such clause (i) shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars would be offered by first class banks in
the London interbank market to the Administrative Agent at approximately 11:00
a.m. (London time) two Business Days prior to the first day of the applicable
Interest Period for a period equal to such Interest Period.  Any change in the
maximum rate or reserves described in the preceding clause (ii) shall result in
a change in LIBOR on the date on which such change in such maximum rate becomes
effective.

 

“LIBOR Loan” means a Revolving Loan or a Term Loan (or any portion thereof)
(other than a Base Rate Loan) bearing interest at a rate based on LIBOR.

 

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 10:00 a.m. Central time for such day (rather than 11:00
a.m. (London time) two Business Days prior to the first day of such Interest
Period as otherwise provided in the definition of “LIBOR”), or if such day is
not a

 

14

--------------------------------------------------------------------------------


 

Business Day, the immediately preceding Business Day.  The LIBOR Market Index
Rate shall be determined on a daily basis.

 

“Lien” as applied to the property of any Person means:  (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; (c) the filing of any financing statement under the UCC or its
equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the UCC or its
equivalent as in effect in an applicable jurisdiction or (ii) in connection with
a sale or other disposition of accounts or other assets not prohibited by this
Agreement in a transaction not otherwise constituting or giving rise to a Lien;
and (d) any agreement by such Person to grant, give or otherwise convey any of
the foregoing.

 

“Loan” means a Revolving Loan, a Term Loan or a Swingline Loan, as the context
may require.

 

“Loan Document” means this Agreement, each Note, the Fee Letter, each Letter of
Credit Document, and each other document or instrument now or hereafter executed
and delivered by a Loan Party in connection with, pursuant to or relating to
this Agreement (other than any Specified Derivatives Contract).

 

“Loan Party” means each of the Borrower and each other Person who guarantees all
or a portion of the Obligations and/or who pledges any collateral to secure all
or a portion of the Obligations.  Schedule 1.1. sets forth the Loan Parties in
addition to the Borrower as of the Agreement Date.

 

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or part (other than an
Equity Interest which is redeemable solely in exchange for common stock or other
equivalent common Equity Interests), in each case on or prior to the date on
which all Loans are scheduled to be due and payable in full.

 

“Margin Stock” means “margin stock” within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System.

 

“Marketable Securities” means (a) bank deposits and certificates of deposit from
a bank rated Baa1 or BBB+ or better by a Rating Agency; (b) government
obligations; and (c) commercial paper rated A1 or P1 by a Rating Agency.

 

“Material Acquisition” means any acquisition by the Borrower or any Subsidiary
in which the assets acquired exceed 5.0% of the consolidated total assets of the
Borrower and its Subsidiaries

 

15

--------------------------------------------------------------------------------


 

determined under GAAP as of the last day of the most recently ending fiscal
quarter of the Borrower for which financial statements are publicly available.

 

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, financial condition, or results of operations of the
Borrower and its Subsidiaries taken as a whole, (b) the ability of the Borrower
or any other Loan Party to perform its obligations under any Loan Document to
which it is a party, (c) the validity or enforceability of any of the Loan
Documents, (d) the rights and remedies of the Lenders, the Issuing Banks and the
Administrative Agent under any of the Loan Documents or (e) the timely payment
of the principal of or interest on the Loans or other amounts payable in
connection therewith or the timely payment of all Reimbursement Obligations.

 

“Material Contract” means any contract or other arrangement (other than Loan
Documents and Specified Derivatives Contracts), whether written or oral, to
which the Borrower, any Subsidiary or any other Loan Party is a party as to
which the breach, nonperformance, cancellation or failure to renew by any party
thereto could reasonably be expected to have a Material Adverse Effect, and in
any event shall include the Business Management Agreement and the Property
Management Agreement with respect to the Borrower.

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real estate granting
a Lien on such interest in real estate as security for the payment of
Indebtedness.

 

“Mortgage Receivable” means a promissory note secured by a Mortgage of which the
Borrower or a Subsidiary is the holder and retains the rights of collection of
all payments thereunder.

 

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.

 

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document or Specified
Derivatives Contract) which prohibits or purports to prohibit the creation or
assumption of any Lien on such asset as security for Indebtedness of the Person
owning such asset or any other Person; provided, however, that an agreement that
conditions a Person’s ability to encumber its assets upon the maintenance of one
or more specified ratios that limit a Person’s ability to encumber its assets
but that do not generally prohibit the encumbrance of its assets, or the
encumbrance of specific assets, shall not constitute a Negative Pledge.

 

“Net Operating Income” means, with respect to a Property and for a given period,
the sum of the following (without duplication): (a) rents (adjusted to reverse
straight-lining of rents and amortization of intangibles pursuant to FASB ASC
805 and the like) and other revenues received in the ordinary course from the
leasing or operating of such Property (including proceeds of rent loss insurance
but excluding pre-paid rents and revenues and security deposits except to the
extent applied in satisfaction of tenants’ obligations for rent) minus (b) all
expenses paid or accrued by the Borrower or a Subsidiary related to the
ownership, operation or maintenance of such Property, including but not limited
to taxes, assessments and other similar charges, insurance, utilities, payroll
costs, maintenance, repair and landscaping expenses, on-site marketing expenses
and property management fees equal to the greater of (i) actual property
management fees or (ii) one and one-half percent (1.50%) of the total gross
revenues

 

16

--------------------------------------------------------------------------------


 

for such Property for such period, but in any event excluding general and
administrative expenses of the Borrower and its Subsidiaries, minus (c) Capital
Expenditure Reserves with respect to such Property for such period.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment or release with respect to any Loan Document that (i) requires
the approval of all Lenders or all affected lenders in accordance with the terms
of Section 12.6.(b) and (ii) has been approved by the Requisite Lenders.

 

“Non-Defaulting Lender” means a Lender that is not a Defaulting Lender at such
time.

 

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other similar
customary exceptions to nonrecourse liability) is contractually limited to
specific assets of such Person encumbered by a Lien securing such Indebtedness.

 

“Note” means a Revolving Note, a Term Note or a Swingline Note, as the context
may require.

 

“Notice of Continuation” means a notice substantially in the form of Exhibit D
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.9. evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.

 

“Notice of Conversion” means a notice substantially in the form of Exhibit E (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.10. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

 

“Notice of Revolving Borrowing” means a notice substantially in the form of
Exhibit C (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.1.(b) evidencing the Borrower’s
request for a borrowing of Revolving Loans.

 

“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit F (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Swingline Lender pursuant to Section 2.4.(b) evidencing the Borrower’s request
for a Swingline Loan.

 

“Notice of Term Loan Borrowing” means a notice substantially in the form of
Exhibit L (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.2.(b) evidencing the Borrower’s
request for a borrowing of Term Loans.

 

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Administrative Agent, any
Issuing Bank or any Lender of every kind, nature and description, under or in
respect of this Agreement or any of the other Loan Documents, including, without
limitation, the Fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and

 

17

--------------------------------------------------------------------------------


 

whether or not evidenced by any promissory note.  For the avoidance of doubt,
“Obligations” shall not include Specified Derivatives Obligations.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.6.).

 

“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b)  such Person’s relative direct and indirect economic interest
(calculated as a percentage) in such Subsidiary or Unconsolidated Affiliate
determined in accordance with the applicable provisions of the declaration of
trust, articles or certificate of incorporation, articles of organization,
partnership agreement, joint venture agreement or other applicable
organizational document of such Subsidiary or Unconsolidated Affiliate.

 

“Participant” has the meaning given that term in Section 12.5.(d).

 

“Participant Register” has the meaning given that term in Section 12.5.(d).

 

“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

 

“Permitted Liens” means, as to any Person: (a) Liens securing taxes, assessments
and other charges or levies imposed by any Governmental Authority (excluding any
Lien imposed pursuant to any of the provisions of ERISA) or the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
(i) which are not at the time required to be paid or discharged under
Section 7.6. or (ii) if such Lien is the responsibility of a financially
responsible tenant, mortgagor or manager to discharge; (b) Liens consisting of
deposits or pledges made, in the ordinary course of business, in connection
with, or to secure payment of, obligations under workers’ compensation,
unemployment insurance or similar Applicable Laws; (c) Liens consisting of
encumbrances in the nature of zoning restrictions, easements, and rights or
restrictions of record on the use of real property, which do not materially
detract from the value of such property or impair the use thereof in the
business of such Person and, in the case of the Borrower or any Subsidiary,
Liens granted by any tenant on its leasehold estate in a Property which are
subordinate to the interest of the Borrower or a Subsidiary in such Property;
(d) Liens in existence as of the Agreement Date and set forth in Item 6.1.(f) of
the Borrower Letter; (e) deposits to secure trade contracts (other than for
Indebtedness), statutory

 

18

--------------------------------------------------------------------------------


 

obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business; (f) the lessor’s
interest in property leased to the Borrower or any of its Subsidiaries pursuant
to a lease permitted by this Agreement; (g) the interests of tenants, operators
or managers of Properties; (h) Liens in favor of the Administrative Agent for
the benefit of the Lenders and the Issuing Banks; (i) Liens which are also
secured by restricted cash or Cash Equivalents of equal or greater value;
(j) Liens securing judgments not constituting an Event of Default under
Section 10.1.(h); (k) Liens (i) of a collection bank arising under Section 4-210
of the UCC on items in the course of collection, (ii) attaching to commodity
trading accounts or other commodities brokerage accounts incurred in the
ordinary course of business, and (iii) in favor of a banking or other financial
institution arising as a matter of law or under customary general terms and
conditions encumbering deposits (including the right of set-off) and which are
within the general parameters customary in the banking industry; (l) Liens
(i) on earnest money deposits in connection with purchases and sales of
properties, (ii) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to this Agreement, or
(iii) consisting of an agreement to dispose of any property; (m) Liens in favor
of the Borrower or any of its Subsidiaries; and (n) Liens arising from
precautionary UCC financing statement filings regarding operating leases entered
into by the Borrower or any of its Subsidiaries in the ordinary course of
business.

 

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

 

“Post-Default Rate” means, in respect of any principal of any Class of Loans, a
rate per annum equal to the Base Rate as in effect from time to time plus the
Applicable Margin for Base Rate Loans for such Class of Loans plus two (2.0%),
or in respect of any other Obligation, a rate per annum equal to the Base Rate
as in effect from time to time plus the Applicable Margin for Base Rate Loans
that are Revolving Loans plus two percent (2.0%).

 

“Preferred Dividends” means, for any given period and without duplication, all
Restricted Payments accrued or paid (and in the case of Restricted Payments
paid, which were not accrued during a prior period) during such period on
Preferred Stock issued by the Borrower or a Subsidiary.  Preferred Dividends
shall not include dividends or distributions (a) paid or payable solely in
Equity Interests (other than Mandatorily Redeemable Stock) payable to holders of
such class of Equity Interests; (b) paid or payable to the Borrower or a
Subsidiary; or (c) constituting or resulting in the redemption of Preferred
Stock, other than scheduled redemptions not constituting balloon, bullet or
similar redemptions in full.

 

“Preferred Stock” means, with respect to any Person, shares of capital stock of,
or other Equity Interests in, such Person which are entitled to preference or
priority over any other capital stock of, or other Equity Interest in, such
Person in respect of the payment of dividends or distribution of assets upon
liquidation or both.

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Lender then acting as the Administrative
Agent as its prime rate.  Each change in the Prime

 

19

--------------------------------------------------------------------------------


 

Rate shall be effective as of the opening of business on the day such change in
such prime rate occurs.  The parties hereto acknowledge that the rate announced
publicly by the Lender acting as Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

 

“Principal Office” means the office of the Administrative Agent located at 608
Second Avenue S., 11th Floor, Minneapolis, Minnesota 55402-1916, or any other
subsequent office that the Administrative Agent shall have specified as the
Principal Office by written notice to the Borrower and the Lenders.

 

“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage
of (a)(i) the amount of such Lender’s Revolving Commitment plus (ii) the
aggregate outstanding principal amount of such Lender’s Term Loans, if any, to
(b)(i) the aggregate amount of the Revolving Commitments of all Lenders plus
(ii) the aggregate amount of all outstanding Term Loans; provided, however, that
if at the time of determination the Revolving Commitments have terminated or
been reduced to zero, the “Pro Rata Share” of each Lender shall be the ratio,
expressed as a percentage of (A) the sum of the unpaid principal amount of all
outstanding Revolving Loans, Term Loans, Swingline Loans and Letter of Credit
Liabilities owing to such Lender as of such date to (B) the sum of the aggregate
unpaid principal amount of all outstanding Revolving Loans, Term Loans,
Swingline Loans and Letter of Credit Liabilities of all Lenders as of such
date.  If at the time of determination the Revolving Commitments have terminated
and there are no outstanding Loans or Letter of Credit Liabilities, then the Pro
Rata Shares of the Lenders shall be determined as of the most recent date on
which any Loans and/or Letters of Credit Liabilities were outstanding.  For
purposes of this definition, a Revolving Lender shall be deemed to hold a
Swingline Loan or a Letter of Credit Liability to the extent such Revolving
Lender has acquired a participation therein under the terms of this Agreement
and has not failed to perform its obligations in respect of such participation.

 

“Property” means any parcel of real property owned or leased (in whole or in
part) or operated by the Borrower or any Subsidiary.

 

“Property EBITDA” means, with respect to a Property and for a given period, the
sum of the following (without duplication): (a) rents (adjusted to reverse
straight-lining of rents and amortization of intangibles pursuant to FASB ASC
805 and the like) and other revenues received in the ordinary course from the
leasing or operating of such Property (including proceeds of rent loss insurance
but excluding pre-paid rents and revenues and security deposits except to the
extent applied in satisfaction of tenants’ obligations for rent) minus (b) all
expenses paid or accrued by the Borrower or a Subsidiary related to the
ownership, operation or maintenance of such Property, including but not limited
to taxes, assessments and other similar charges, insurance, utilities, payroll
costs, maintenance, repair and landscaping expenses, on-site marketing expenses,
the Capital Expenditure Reserves for such Property as of the end of such period,
and property management fees equal to the greater of (i) actual property
management fees or (ii) one and one-half (1.50%) of the total gross revenues for
such Property for such period, but in any event excluding general and
administrative expenses of the Borrower and its Subsidiaries.

 

“Property Management Agreement” means that certain Property Management Agreement
dated as of March 12, 2012, as amended, by and between RMR and the Borrower, on
behalf of itself and its Subsidiaries.

 

“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.

 

20

--------------------------------------------------------------------------------


 

“Rating Agency” means S&P, Moody’s, Fitch or any other nationally recognized
securities rating agency selected by the Borrower and approved of by the
Administrative Agent in writing.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

 

“Recourse Indebtedness” means, with respect to a Person, any Indebtedness for
borrowed money of such Person other than Nonrecourse Indebtedness.

 

“Register” has the meaning given that term in Section 12.5.(c).

 

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy or liquidity. 
Notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (b) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a
“Regulatory Change”, regardless of the date enacted, adopted or issued.

 

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse an Issuing Bank for any drawing honored
by such Issuing Bank under a Letter of Credit issued by such Issuing Bank.

 

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, officers, employees, agents, counsel
and other advisors of such Person and of such Person’s Affiliates.

 

“Requisite Class Lenders” means, with respect to any Class of Lenders on any
date of determination, Lenders of such Class (a) having more than 50% of the
aggregate amount of the Commitments of such Class, or (b) if the Commitments of
such Class have terminated, holding more than 50% of the principal amount of the
aggregate outstanding Loans of such Class, and in the case of Revolving Lenders,
outstanding Letter of Credit Liabilities and Swingline Loans; provided that
(i) in determining such percentage at any given time, all then existing
Defaulting Lenders of such Class will be disregarded and excluded, and (ii) at
all times when two or more Lenders (excluding Defaulting Lenders) of such
Class are party to this Agreement, the term “Requisite Class Lenders” shall in
no event mean less than two Lenders of such Class.  For purposes of this
definition, a Revolving Lender shall be deemed to hold a Swingline Loan or a
Letter of Credit Liability to the extent such Lender has acquired a
participation therein under the terms of this Agreement and has not failed to
perform its obligations in respect of such participation.

 

“Requisite Lenders” means, as of any date, (a) Lenders having more than 50% of
the aggregate amount of the outstanding Commitments and the principal amount of
the aggregate outstanding Term

 

21

--------------------------------------------------------------------------------


 

Loans, or (b) if all Commitments have been terminated or reduced to zero,
Lenders holding more than 50% of the principal amount of the aggregate
outstanding Loans and Letter of Credit Liabilities; provided that (i) in
determining such percentage at any given time, all then existing Defaulting
Lenders will be disregarded and excluded, and (ii) at all times when two or more
Lenders (excluding Defaulting Lenders) are party to this Agreement, the term
“Requisite Lenders” shall in no event mean less than two Lenders.  For purposes
of this definition, a Revolving Lender shall be deemed to hold a Swingline Loan
or a Letter of Credit Liability to the extent such Revolving Lender has acquired
a participation therein under the terms of this Agreement and has not failed to
perform its obligations in respect of such participation.

 

“Responsible Officer” means (a) with respect to the Borrower, the Borrower’s
President or Treasurer or any Managing Trustee of the Borrower and (b) with
respect to any other Loan Party, such Loan Party’s chief executive officer or
chief financial officer.

 

“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of stock or other Equity
Interest of the Borrower or any of its Subsidiaries now or hereafter
outstanding, except a dividend payable solely in shares of that class of stock
to the holders of that class; (b) any redemption, conversion, exchange,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of stock or other Equity
Interest of the Borrower or any of its Subsidiaries now or hereafter
outstanding; and (c) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire any Equity
Interests of the Borrower or any of its Subsidiaries now or hereafter
outstanding.

 

“Revolving Commitment” means, as to each Revolving Lender, such Revolving
Lender’s obligation to make Revolving Loans pursuant to Section 2.1., to
participate in Letters of Credit pursuant to Section 2.3.(i), and to participate
in Swingline Loans pursuant to Section 2.4.(e), in an amount up to, but not
exceeding the amount set forth for such Revolving Lender on Schedule I as such
Revolving Lender’s “Revolving Commitment Amount” or as set forth in any
applicable Assignment and Assumption or agreement executed by a Revolving Lender
becoming a party hereto in accordance with Section 2.16., as the same may be
reduced from time to time pursuant to Section 2.12. or increased or reduced as
appropriate to reflect any assignments to or by such Revolving Lender effected
in accordance with Section 12.5. or increased as appropriate to reflect any
increase effected in accordance with Section 2.16.

 

“Revolving Commitment Percentage” means, as to each Revolving Lender, the ratio,
expressed as a percentage, of (a) the amount of such Lender’s Revolving
Commitment to (b) the aggregate amount of the Revolving Commitments of all
Revolving Lenders hereunder; provided, however, that if at the time of
determination the Revolving Commitments have been terminated or been reduced to
zero, the “Revolving Commitment Percentage” of each Revolving Lender shall be
the “Revolving Commitment Percentage” of such Revolving Lender in effect
immediately prior to such termination or reduction.

 

“Revolving Credit Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Loans and
such Revolving Lender’s participation in Letter of Credit Liabilities and
Swingline Loans at such time.

 

“Revolving Lender” means a Lender having a Revolving Commitment, or if the
Revolving Commitments have terminated, holding any Revolving Loans.

 

“Revolving Loan” means a loan made by a Revolving Lender to the Borrower
pursuant to Section 2.1.(a).

 

22

--------------------------------------------------------------------------------


 

“Revolving Note” means a promissory note of the Borrower substantially in the
form of Exhibit G, payable to the order of a Revolving Lender in a principal
amount equal to the amount of such Revolving Lender’s Revolving Commitment.

 

“Revolving Termination Date” means March 29, 2019, or such later date to which
the Revolving Termination Date may be extended pursuant to Section 2.13.

 

“RMR” means Reit Management & Research LLC, together with its successors and
permitted assigns.

 

“Sanctioned Country” means, at any time, a country or territory which is, or
whose government is, the subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by any Governmental
Authority of the United States of America, including without limitation, OFAC or
the U.S. Department of State, or by the United Nations Security Council, the
European Union or any other Governmental Authority, (b) any Person located,
operating, organized or resident in a Sanctioned Country, (c) an agency,
political subdivision or instrumentality of the government of a Sanctioned
County or (d) any Person Controlled by any Person or agency described in any of
the preceding clauses (a) through (c).

 

“Sanctions” means any sanctions or trade embargoes imposed, administered or
enforced by any Governmental Authority of the United States of America,
including without limitation, OFAC or the U.S. Department of State, or by the
United Nations Security Council, the European Union or any other Governmental
Authority.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Indebtedness” means, with respect to a Person as of any given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date that is secured in any manner by any Lien on any property and, in the
case of the Borrower, shall include (without duplication) the Borrower’s
Ownership Share of the Secured Indebtedness of any of its Unconsolidated
Affiliates.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

 

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all facts and circumstances existing at such time, represents
the amount that could reasonably be expected to become an actual and matured
liability); (b) such Person is able to pay its debts or other obligations in the
ordinary course as they mature; and (c) such Person has capital not unreasonably
small to carry on its business and all business in which it proposes to be
engaged.

 

“Specified Derivatives Contract” means any Derivatives Contract that is made or
entered into at any time, or in effect at any time now or hereafter, whether as
a result of an assignment or transfer or otherwise, between the Borrower or any
Subsidiary of the Borrower and any Specified Derivatives Provider.

 

23

--------------------------------------------------------------------------------


 

“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Borrower or its Subsidiaries under or
in respect of any Specified Derivatives Contract, whether direct or indirect,
absolute or contingent, due or not due, liquidated or unliquidated, and whether
or not evidenced by any written confirmation.

 

“Specified Derivatives Provider” means any party to a Derivatives Contract that
is a Lender, or any Affiliate of a Lender, at the time such Derivatives Contract
is entered into.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor.

 

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.

 

“Subordinated Debt” means Indebtedness for money borrowed of the Borrower or any
of its Subsidiaries that is subordinated in right of payment and otherwise to
the Loans and the other Obligations.

 

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

 

“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.4. in an amount up to, but not exceeding the amount
set forth in the first sentence of Section 2.4.(a), as such amount may be
reduced from time to time in accordance with the terms hereof.

 

“Swingline Lender” means Wells Fargo Bank, National Association, together with
its respective successors and assigns.

 

“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.4.

 

“Swingline Maturity Date” means the date which is seven (7) Business Days prior
to the Revolving Termination Date.

 

“Swingline Note” means the promissory note of the Borrower substantially in the
form of Exhibit H, payable to the order of the Swingline Lender in a principal
amount equal to the amount of the Swingline Commitment as originally in effect
and otherwise duly completed.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loan” means a loan made by a Term Loan Lender to the Borrower pursuant to
Section 2.2. or Section 2.16.

 

24

--------------------------------------------------------------------------------


 

“Term Loan Commitment” means, as to each Term Loan Lender, such Term Loan
Lender’s obligation to make a Term Loan on the Effective Date pursuant to
Section 2.2., in an amount up to, but not exceeding, the amount set forth for
such Lender on Schedule I as such Lender’s “Term Loan Commitment Amount”.

 

“Term Loan Lender” means a Lender having a Term Loan Commitment, or if the Term
Loan Commitments have terminated, a Lender holding a Term Loan.

 

“Term Note” means a promissory note of the Borrower substantially in the form of
Exhibit M, payable to the order of a Term Loan Lender in a principal amount
equal to the amount of such Term Loan Lender’s Term Loan at the time of the
making or acquisition of such Term Loan.

 

“Termination Date” means, (a) with respect to the Revolving Loans and the
Revolving Commitments, the Revolving Termination Date, and (b) with respect to
the Term Loans, March 31, 2020.

 

“Total Asset Value” means the sum of the following (without duplication) of the
Borrower and its Subsidiaries for the fiscal quarter most recently ended:
(a)(i) Property EBITDA determined on a consolidated basis for such fiscal
quarter and which is attributable to the Properties of the Borrower and its
Subsidiaries (excluding Property EBITDA attributable to Properties acquired or
disposed of during such fiscal quarter) times (ii) 4 and divided by (iii) the
Capitalization Rate; (b) the purchase price paid for any Property acquired
during such fiscal quarter or any of the prior three fiscal quarters (less any
amounts paid as a purchase price adjustment, held in escrow, retained as a
contingency reserve, or other similar arrangements); (c) all Marketable
Securities, cash, and cash equivalents; (d) accounts receivable that are not
(i) owing in excess of 90 days as of the end of such fiscal quarter or
(ii) being contested in writing by the obligor in respect thereof (in which case
only such portion being contested shall be excluded from Total Asset Value);
(e) prepaid taxes and operating expenses as of the end of such fiscal quarter;
(f) the book value of all construction in progress; (g) the book value of all
other tangible assets as of the end of such fiscal quarter (provided, however,
that to the extent the book value of all other tangible assets of the Borrower
as of the end of such fiscal quarter would in the aggregate account for more
than 5.0% of Total Asset Value, such excess shall be excluded); (h) the book
value of all Unencumbered Mortgage Notes; and (i) the Borrower’s Ownership Share
of the preceding items of its Unconsolidated Affiliates.

 

“Total Indebtedness” means, as of a given date, all liabilities (including
payables and accruals) of the Borrower and its Subsidiaries which would, in
conformity with GAAP, be properly classified as a liability on a consolidated
balance sheet of the Borrower and its Subsidiaries as of such date (excluding
allocations of property purchase prices pursuant to FASB ASC 805 and the like),
and in any event shall include (without duplication): (a) all Indebtedness of
the Borrower and its Subsidiaries, (b) the Borrower’s Ownership Share of
Indebtedness of its Unconsolidated Affiliates and (c) net obligations of the
Borrower and its Subsidiaries under any Derivatives Contracts not entered into
as a hedge against existing Indebtedness, in an amount equal to the Derivatives
Termination Value thereof.

 

“Trading with the Enemy Act” has the meaning given to that term in
Section 6.1.(y).

 

“Type” with respect to any Revolving Loan or Term Loan, refers to whether such
Loan or portion thereof is a LIBOR Loan or a Base Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

 

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person

 

25

--------------------------------------------------------------------------------


 

on an equity basis of accounting and whose financial results would not be
consolidated under GAAP with the financial results of such Person on the
consolidated financial statements of such Person.

 

“Unencumbered Asset” means a Property which satisfies all of the following
requirements: (a) such Property is (i) owned in fee simple solely by the
Borrower or a Subsidiary or (ii) leased solely by the Borrower or a Subsidiary
pursuant to a Ground Lease or other ground lease having terms and conditions
reasonably acceptable to the Administrative Agent; (b) such Property is in
service; (c) such Property is used for office, industrial or retail uses, or any
other use incidental thereto; (d) neither such Property, nor any interest of the
Borrower or such Subsidiary therein, is subject to any Lien (other than
Permitted Liens of the types described in clauses (a) through (c), (e) through
(i) and (l)(iii) of the definition thereof) or to any Negative Pledge (other
than a Negative Pledge permitted under clause (iii) of Section 9.2.(b)); (e) if
such Property is owned by a Subsidiary, (i) none of the Borrower’s direct or
indirect ownership interest in such Subsidiary is subject to any Lien (other
than Permitted Liens of the types described in clauses (a) through (c),
(e) through (i) and (l)(iii) of the definition thereof) or to any Negative
Pledge (other than a Negative Pledge permitted under clause (iii) of
Section 9.2.(b)) and (ii) the Borrower directly, or indirectly through a
Subsidiary, has the right to sell, transfer or otherwise dispose of such
Property without the need to obtain the consent of any Person; (f) such Property
is located in a state of the United States of America or in the District of
Columbia; and (g) such Property is free of all structural defects or major
architectural deficiencies, title defects, environmental conditions or other
adverse matters which, individually or collectively, materially impair the value
of such Property.

 

“Unencumbered Asset Value” means, at any given time, the sum of:
(a)(i) Unencumbered Net Operating Income for the fiscal quarter most recently
ending times (ii) 4 divided by (iii) the Capitalization Rate; and
(b) unrestricted cash and Cash Equivalents of the Borrower so long as such cash
and Cash Equivalents are not subject to any Liens (other than Permitted Liens of
the types described in clauses (a) through (c), (e) through (i) and (k) of the
definition thereof) or to any Negative Pledge (other than a Negative Pledge
permitted under clause (iii) of Section 9.2.(b)).  To the extent that
(x) Properties leased by the Borrower or a Subsidiary pursuant to a ground lease
would, in the aggregate, account for more than 10.0% of Unencumbered Asset
Value, such excess shall be excluded or (y) Properties owned or leased by
Subsidiaries that are not Wholly Owned Subsidiaries would, in the aggregate,
account for more than 10.0% of Unencumbered Asset Value, such excess shall be
excluded.  With respect to any Unencumbered Asset acquired during such fiscal
quarter, Net Operating Income attributable to such Unencumbered Asset shall be
included in the calculation of Unencumbered Asset Value on a pro forma basis
reasonably acceptable to the Administrative Agent.

 

“Unencumbered Mortgage Note” means a promissory note satisfying all of the
following requirements: (a) such promissory note is owned solely by the Borrower
or a Subsidiary; (b) such promissory note is secured by a Lien on real property
improved only with office, retail or industrial buildings or other improvements
of a type similar to improvements located on the Properties as of the Agreement
Date; (c) neither such promissory note, nor any interest of the Borrower or such
Subsidiary therein, is subject to any Lien (other than Permitted Liens of the
types described in clauses (a) through (c), (e) through (i) and (l)(iii) of the
definition thereof) or to any Negative Pledge (other than a Negative Pledge
permitted under clause (iii) of Section 9.2.(b)); (d) if such promissory note is
owned by a Subsidiary, (i) none of the Borrower’s direct or indirect ownership
interest in such Subsidiary is subject to any Lien (other than Permitted Liens
of the types described in clauses (a) through (c), (e) through (i) and
(l)(iii) of the definition thereof) or to any Negative Pledge (other than a
Negative Pledge permitted under clause (iii) of Section 9.2.(b)) and (ii) the
Borrower directly, or indirectly through a Subsidiary, has the right to sell,
transfer or otherwise dispose of such promissory note without the need to obtain
the consent of any Person; and (e) such real property and related improvements
are not subject to any other Lien (other than Permitted Liens of the types
described in clauses (a) through (c) or (e) through (i) of the definition
thereof).

 

26

--------------------------------------------------------------------------------


 

“Unencumbered Net Operating Income” means the Net Operating Income from all
Unencumbered Assets for the fiscal quarter most recently ending.  When
determining Unencumbered Net Operating Income, Net Operating Income attributable
to an Unencumbered Asset disposed of during such fiscal quarter shall be
excluded.

 

“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred.

 

“Unsecured Debt Service” means, for a given period, Debt Service for such
period, with respect to Unsecured Indebtedness of the Borrower and its
Subsidiaries.

 

“Unsecured Indebtedness” means, with respect to a Person as of any given date,
the aggregate principal amount of all Indebtedness of such Person outstanding at
such date that is not Secured Indebtedness (excluding Indebtedness associated
with Unconsolidated Affiliates) and in the case of the Borrower shall include
(without duplication) Indebtedness that does not constitute Secured
Indebtedness.  Indebtedness secured solely by a pledge of Equity Interests which
is also recourse to the Borrower or a Subsidiary shall not be treated as Secured
Indebtedness, and the Loans and Reimbursement Obligations shall be treated as
Unsecured Indebtedness for the purposes of all covenant calculations and
definitions under this Agreement.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.10.(g)(ii)(B)(III).

 

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.

 

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.

 

“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.

 

Section 1.2.  General; References to Eastern Time.

 

Unless otherwise indicated, all accounting terms, ratios and measurements
(including the determination of whether a lease is a Capitalized Lease
Obligation) shall be interpreted or determined in accordance with GAAP in effect
as of the Agreement Date.  Notwithstanding the preceding sentence, the
calculation of liabilities shall not include any fair value adjustments to the
carrying value of liabilities to record such liabilities at fair value pursuant
to electing the fair value option election under FASB ASC 825-10-25 (formerly
known as FAS 159, The Fair Value Option for Financial Assets and Financial
Liabilities) or other standards of the Financial Accounting Standards Board
allowing entities to elect fair value option for financial liabilities. 
References in this Agreement to “Sections”, “Articles”, “Exhibits” and
“Schedules” are to sections, articles, exhibits and schedules herein and hereto
unless otherwise

 

27

--------------------------------------------------------------------------------


 

indicated.  References in this Agreement to any document, instrument or
agreement (a) shall include all exhibits, schedules and other attachments
thereto, (b) shall include all documents, instruments or agreements issued or
executed in replacement thereof, to the extent permitted hereby and (c) shall
mean such document, instrument or agreement, or replacement or predecessor
thereto, as amended, supplemented, restated or otherwise modified from time to
time to the extent not otherwise stated herein or prohibited hereby and in
effect at any given time.  Wherever from the context it appears appropriate,
each term stated in either the singular or plural shall include the singular and
plural, and pronouns stated in the masculine, feminine or neuter gender shall
include the masculine, the feminine and the neuter.  Unless explicitly set forth
to the contrary, a reference to “Subsidiary” means a Subsidiary of the Borrower
or a Subsidiary of such Subsidiary and a reference to an “Affiliate” means a
reference to an Affiliate of the Borrower.  Titles and captions of Articles,
Sections, subsections and clauses in this Agreement are for convenience only,
and neither limit nor amplify the provisions of this Agreement.  Unless
otherwise indicated, all references to time are references to Eastern time,
daylight savings or standard, as applicable.

 

Section 1.3.  Financial Attributes of Non-Wholly Owned Subsidiaries.

 

When determining compliance by the Borrower with any financial covenant
contained in any Loan Document, only the Ownership Share of the Borrower of the
financial attributes of a Subsidiary that is not a Wholly Owned Subsidiary shall
be included.

 

ARTICLE II. CREDIT FACILITY

 

Section 2.1.  Revolving Loans.

 

(a)                                 Making of Revolving Loans.  Subject to the
terms and conditions set forth in this Agreement, including without limitation,
Section 2.15., each Revolving Lender severally and not jointly agrees to make
Revolving Loans in Dollars to the Borrower during the period from and including
the Effective Date to but excluding the Revolving Termination Date, in an
aggregate principal amount at any one time outstanding up to, but not exceeding,
such Revolving Lender’s Revolving Commitment.  Each borrowing of Base Rate Loans
shall be in an aggregate minimum amount of $1,000,000 and integral multiples of
$500,000 in excess thereof.  Each borrowing and Continuation under Section 2.9.
of, and each Conversion under Section 2.10. of Base Rate Loans into, LIBOR Loans
shall be in an aggregate minimum of $1,000,000 and integral multiples of
$1,000,000 in excess of that amount.  Notwithstanding the immediately preceding
two sentences but subject to Section 2.15., a borrowing of Revolving Loans may
be in the aggregate amount of the unused Revolving Commitments.  Within the
foregoing limits and subject to the terms and conditions of this Agreement, the
Borrower may borrow, repay and reborrow Revolving Loans.

 

(b)                                 Requests for Revolving Loans. Not later than
10:00 a.m. Eastern time at least one (1) Business Day prior to a borrowing of
Revolving Loans that are to be Base Rate Loans and not later than 10:00
a.m. Eastern time at least three (3) Business Days prior to a borrowing of
Revolving Loans that are to be LIBOR Loans, the Borrower shall deliver to the
Administrative Agent a Notice of Revolving Borrowing.  Each Notice of Revolving
Borrowing shall specify the aggregate principal amount of the Revolving Loans to
be borrowed, the date such Revolving Loans are to be borrowed (which must be a
Business Day), the use of the proceeds of such Revolving Loans, the Type of the
requested Revolving Loans, and if such Revolving Loans are to be LIBOR Loans,
the initial Interest Period for such Revolving Loans.  Each Notice of Revolving
Borrowing shall be irrevocable once given and binding on the Borrower.  Prior to
delivering a Notice of Revolving Borrowing, the Borrower may (without specifying
whether a Revolving Loan will be a Base Rate Loan or a LIBOR Loan) request that
the Administrative Agent provide the Borrower with the most recent LIBOR
available to the Administrative Agent.  The

 

28

--------------------------------------------------------------------------------


 

Administrative Agent shall provide such quoted rate to the Borrower on the date
of such request or as soon as possible thereafter.

 

(c)                                  Funding of Revolving Loans.  Promptly after
receipt of a Notice of Revolving Borrowing under the immediately preceding
subsection (b), the Administrative Agent shall notify each Revolving Lender of
the proposed borrowing.  Each Revolving Lender shall deposit an amount equal to
the Revolving Loan to be made by such Revolving Lender to the Borrower with the
Administrative Agent at the Principal Office, in immediately available funds not
later than 10:00 a.m. Eastern time on the date of such proposed Revolving
Loans.  Subject to fulfillment of all applicable conditions set forth herein,
the Administrative Agent shall make available to the Borrower in the account
specified in the Disbursement Instruction Agreement, not later than 1:00
p.m. Eastern time on the date of the requested borrowing of Revolving Loans, the
proceeds of such amounts received by the Administrative Agent.

 

(d)                                 Assumptions Regarding Funding by Revolving
Lenders.  With respect to Revolving Loans to be made after the Effective Date,
unless the Administrative Agent shall have been notified by any Revolving Lender
that such Revolving Lender will not make available to the Administrative Agent a
Revolving Loan to be made by such Revolving Lender in connection with any
borrowing, the Administrative Agent may assume that such Revolving Lender will
make the proceeds of such Revolving Loan available to the Administrative Agent
in accordance with this Section, and the Administrative Agent may (but shall not
be obligated to), in reliance upon such assumption, make available to the
Borrower the amount of such Revolving Loan to be provided by such Revolving
Lender.  In such event, if such Revolving Lender does not make available to the
Administrative Agent the proceeds of such Revolving Loan, then such Revolving
Lender and the Borrower severally agree to pay to the Administrative Agent on
demand the amount of such Revolving Loan with interest thereon, for each day
from and including the date such Revolving Loan is made available to the
Borrower but excluding the date of payment to the Administrative Agent, at
(i) in the case of a payment to be made by such Revolving Lender, the greater of
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (ii) in the
case of a payment to be made by the Borrower, the interest rate applicable to
Base Rate Loans.  If the Borrower and such Revolving Lender shall pay the amount
of such interest to the Administrative Agent for the same or overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Revolving Lender pays to
the Administrative Agent the amount of such Revolving Loan, the amount so paid
shall constitute such Revolving Lender’s Revolving Loan included in the
borrowing.  Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Revolving Lender that shall have failed to make
available the proceeds of a Revolving Loan to be made by such Revolving Lender.

 

Section 2.2.  Term Loans

 

(a)                                 Making of Term Loans.  Subject to the terms
and conditions hereof, on the Effective Date, each Term Loan Lender severally
and not jointly agrees to make a Term Loan in Dollars to the Borrower in the
principal amount equal to the amount of such Term Loan Lender’s Term Loan
Commitment.  Upon a Term Loan Lender’s funding of its Term Loan on the Effective
Date, the Term Loan Commitment of such Term Loan Lender shall terminate.  Any
Term Loan or portion of a Term Loan made under this subsection and repaid or
prepaid may not be reborrowed.

 

(b)                                 Requests for Term Loans.

 

(i)                                     Not later than 10:00 a.m. Eastern time
at least one (1) Business Day in the case of a borrowing of Term Loans that are
to be Base Rate Loans and not later than 10:00 a.m. Eastern time at least three
(3) Business Days in the case of a borrowing of Term Loans that are to be

 

29

--------------------------------------------------------------------------------


 

LIBOR Loans, in each case, prior to the anticipated Effective Date, the Borrower
shall deliver to the Administrative Agent a Notice of Term Loan Borrowing
requesting that the Term Loan Lenders make Term Loans to the Borrower on the
Effective Date and specifying the aggregate principal amount of such Term Loans
to be borrowed, the Type of such Term Loans, and if any such Term Loans are to
be LIBOR Loans, the initial Interest Period for such Term Loans.  Such notice
shall be irrevocable once given and binding on the Borrower.

 

(ii)                                  The Notice of Term Loan Borrowing shall be
irrevocable once given and binding on the Borrower.  Prior to delivering a
Notice of Term Loan Borrowing, the Borrower may (without specifying whether a
Term Loan will be a Base Rate Loan or a LIBOR Loan) request that the
Administrative Agent provide the Borrower with the most recent LIBOR available
to the Administrative Agent.  The Administrative Agent shall provide such quoted
rate to the Borrower on the date of such request or as soon as possible
thereafter.

 

(c)                                  Funding of Term Loans.  Promptly after
receipt of a Notice of Term Loan Borrowing under the immediately preceding
subsection (b), the Administrative Agent shall notify each Term Loan Lender. 
Each Term Loan Lender shall deposit an amount equal to the Term Loan to be made
by such Lender to the Borrower with the Administrative Agent at the Principal
Office, in immediately available funds not later than 1:00 p.m. Eastern time on
the Effective Date.  Subject to fulfillment of all applicable conditions set
forth herein, the Administrative Agent shall make available to the Borrower in
the account specified in the Disbursement Instruction Agreement, not later than
3:00 p.m. Eastern time on the Effective Date, the proceeds of such amounts
received by the Administrative Agent.

 

Section 2.3.  Letters of Credit.

 

(a)                                 Letters of Credit.  Subject to the terms and
conditions of this Agreement, including without limitation, Section 2.15., the
Issuing Banks, on behalf of the Lenders, agree to issue for the account of the
Borrower (which may be issued in support of obligations of any Subsidiary of the
Borrower) during the period from and including the Effective Date to, but
excluding, the date thirty (30) days prior to the Revolving Termination Date,
one or more standby letters of credit (each a “Letter of Credit”) up to a
maximum aggregate Stated Amount at any one time outstanding not to exceed
$75,000,000 as such amount may be reduced from time to time in accordance with
the terms hereof (the “L/C Commitment Amount”); provided, however, that no
Issuing Bank shall be obligated to issue any Letter of Credit if, after giving
effect to such issuance, the aggregate Stated Amount of Letters of Credit issued
by such Issuing Bank would exceed the lesser of (i) one-fourth of the L/C
Commitment Amount or (ii) the Revolving Commitment of such Issuing Bank in its
capacity as a Revolving Lender; provided, further, that no Issuing Bank that is
not Wells Fargo shall issue any Letter of Credit unless the aggregate Stated
Amount of Letters of Credit issued by Wells Fargo would exceed one-fourth of the
L/C Commitment Amount if Wells Fargo were to issue such Letter of Credit.

 

(b)                                 Terms of Letters of Credit.  At the time of
issuance, the amount, form, terms and conditions of each Letter of Credit, and
of any drafts or acceptances thereunder, shall be subject to approval by the
applicable Issuing Bank and the Borrower.  Notwithstanding the foregoing, in no
event may (i) the expiration date of any Letter of Credit extend beyond the date
that is thirty (30) days prior to the Revolving Termination Date, or (ii) any
Letter of Credit have an initial duration in excess of one year; provided,
however, a Letter of Credit may contain a provision providing for the automatic
extension of the expiration date in the absence of a notice of non-renewal from
the applicable Issuing Bank but in no event shall any such provision permit the
extension of the expiration date of such Letter of Credit beyond the date that
is thirty (30) days prior to the Revolving Termination Date.  Notwithstanding
the foregoing, a Letter of Credit may, as a result of its express terms or as
the result of the effect of an automatic extension provision, have an expiration
date of not more than one year beyond the Revolving Termination

 

30

--------------------------------------------------------------------------------


 

Date (any such Letter of Credit being referred to as an “Extended Letter of
Credit”), so long as the Borrower delivers to the Administrative Agent for its
benefit and the benefit of the Issuing Bank that issued such Letter of Credit
and the Revolving Lenders no later than 30 days prior to the Revolving
Termination Date, Cash Collateral for such Letter of Credit for deposit into the
Letter of Credit Collateral Account in an amount equal to the Stated Amount of
such Letter of Credit; provided, that the obligations of the Borrower under this
Section in respect of such Extended Letters of Credit shall survive the
termination of this Agreement and shall remain in effect until no such Extended
Letters of Credit remain outstanding.  If the Borrower fails to provide Cash
Collateral with respect to any Extended Letter of Credit by the date 30 days
prior to the Revolving Termination Date, such failure shall be treated as a
drawing under such Extended Letter of Credit (in an amount equal to the maximum
Stated Amount of such Letter of Credit), which shall be reimbursed (or
participations therein funded) by the Revolving Lenders in accordance with the
immediately following subsections (i) and (j), with the proceeds being utilized
to provide Cash Collateral for such Letter of Credit.  The initial Stated Amount
of each Letter of Credit shall be at least $500,000 (or such lesser amount as
may be acceptable to the applicable Issuing Bank, the Administrative Agent and
the Borrower).

 

(c)                                  Requests for Issuance of Letters of
Credit.  The Borrower shall give the applicable Issuing Bank and the
Administrative Agent written notice at least five (5) Business Days prior to the
requested date of issuance of a Letter of Credit, such notice to describe in
reasonable detail the proposed terms of such Letter of Credit and the nature of
the transactions or obligations proposed to be supported by such Letter of
Credit, and in any event shall set forth with respect to such Letter of Credit
the proposed (i) initial Stated Amount, (ii) beneficiary, and (iii) expiration
date. The Borrower shall also execute and deliver such customary applications
and agreements for standby letters of credit, and other forms as requested from
time to time by the applicable Issuing Bank.  Provided the Borrower has given
the notice prescribed by the first sentence of this subsection and delivered
such applications and agreements referred to in the preceding sentence, subject
to the other terms and conditions of this Agreement, including the satisfaction
of any applicable conditions precedent set forth in Section 5.2., the applicable
Issuing Bank shall issue the requested Letter of Credit on the requested date of
issuance for the benefit of the stipulated beneficiary but in no event shall
such Issuing Bank be required to issue the requested Letter of Credit prior to
the date five (5) Business Days following the date after which such Issuing Bank
has received all of the items required to be delivered to it under this
subsection.  No Issuing Bank shall at any time issue any Letter of Credit if
such issuance would conflict with, or cause such Issuing Bank or any Revolving
Lender to exceed any limits imposed by, any Applicable Law.  References herein
to “issue” and derivations thereof with respect to Letters of Credit shall also
include extensions or modifications of any outstanding Letters of Credit, unless
the context otherwise requires.  Upon the written request of the Borrower, the
applicable Issuing Bank shall deliver to the Borrower a copy of each issued
Letter of Credit issued by it within a reasonable time after the date of
issuance thereof.  To the extent any term of a Letter of Credit Document is
inconsistent with a term of any Loan Document, the term of such Loan Document
shall control.

 

(d)                                 Reimbursement Obligations.  Upon receipt by
an Issuing Bank from the beneficiary of a Letter of Credit of any demand for
payment under such Letter of Credit, such Issuing Bank shall promptly notify the
Borrower and the Administrative Agent of the amount to be paid by such Issuing
Bank as a result of such demand and the date on which payment is to be made by
such Issuing Bank to such beneficiary in respect of such demand; provided,
however, that such Issuing Bank’s failure to give, or delay in giving, such
notice shall not discharge the Borrower in any respect from the applicable
Reimbursement Obligation.  The Borrower hereby absolutely, unconditionally and
irrevocably agrees to pay and reimburse each Issuing Bank for the amount of each
demand for payment under each Letter of Credit issued by such Issuing Bank at or
prior to the date on which payment is to be made by such Issuing Bank to the
beneficiary thereunder, without presentment, demand, protest or other
formalities of any kind.  Upon receipt by an Issuing Bank of any payment in
respect of any Reimbursement Obligation, such

 

31

--------------------------------------------------------------------------------


 

Issuing Bank shall promptly pay to each Revolving Lender that has acquired a
participation therein under the second sentence of the immediately following
subsection (i) such Revolving Lender’s Revolving Commitment Percentage of such
payment.

 

(e)                                  Manner of Reimbursement.  Upon its receipt
of a notice referred to in the immediately preceding subsection (d), the
Borrower shall advise the Administrative Agent and the applicable Issuing Bank
whether or not the Borrower intends to borrow hereunder to finance its
obligation to reimburse such Issuing Bank for the amount of the related demand
for payment and, if it does, the Borrower shall submit a timely request for such
borrowing as provided in the applicable provisions of this Agreement.  If the
Borrower fails to so advise the Administrative Agent and the applicable Issuing
Bank, or if the Borrower fails to reimburse the applicable Issuing Bank for a
demand for payment under a Letter of Credit by the date of such payment, the
failure of which such Issuing Bank shall promptly notify the Administrative
Agent, then (i) if the applicable conditions contained in Article V. would
permit the making of Revolving Loans, the Borrower shall be deemed to have
requested a borrowing of Revolving Loans (which shall be Base Rate Loans) in an
amount equal to the unpaid Reimbursement Obligation and the Administrative Agent
shall give each Revolving Lender prompt notice of the amount of the Revolving
Loan to be made available to the Administrative Agent not later than 11:00
a.m. Eastern time and (ii) if such conditions would not permit the making of
Revolving Loans, the provisions of subsection (j) of this Section shall apply. 
The limitations set forth in the second sentence of Section 2.1.(a) shall not
apply to any borrowing of Base Rate Loans under this subsection.

 

(f)                                   Effect of Letters of Credit on Revolving
Commitments.  Upon the issuance by an Issuing Bank of a Letter of Credit and
until such Letter of Credit shall have expired or been cancelled, the Revolving
Commitment of each Revolving Lender shall be deemed to be utilized for all
purposes of this Agreement in an amount equal to the product of (i) such
Revolving Lender’s Revolving Commitment Percentage and (ii) the sum of (A) the
Stated Amount of such Letter of Credit plus (B) any related Reimbursement
Obligations then outstanding.

 

(g)                                  Issuing Banks’ Duties Regarding Letters of
Credit; Unconditional Nature of Reimbursement Obligations.  In examining
documents presented in connection with drawings under Letters of Credit issued
and making payments under such Letters of Credit issued by an Issuing Bank
against such documents, such Issuing Bank shall only be required to use the same
standard of care as it uses in connection with examining documents presented in
connection with drawings under letters of credit in which it has not sold
participations and making payments under such letters of credit.  The Borrower
assumes all risks of the acts and omissions of, or misuse of the Letters of
Credit by, the respective beneficiaries of such Letters of Credit.  In
furtherance and not in limitation of the foregoing, none of the Issuing Banks,
Administrative Agent or any of the Lenders shall be responsible for, and the
Borrower’s obligations in respect of Letters of Credit shall not be affected in
any manner by, (i) the form, validity, sufficiency, accuracy, genuineness or
legal effects of any document submitted by any party in connection with the
application for and issuance of or any drawing honored under any Letter of
Credit even if such document should in fact prove to be in any or all respects
invalid, insufficient, inaccurate, fraudulent or forged; (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any Letter of Credit, or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason; (iii) failure of the beneficiary of any Letter of
Credit to comply fully with conditions required in order to draw upon such
Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, facsimile, electronic
mail, telecopy or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any Letter of Credit, or of the proceeds of any drawing under any
Letter of Credit; or (viii) any consequences arising from causes beyond the
control

 

32

--------------------------------------------------------------------------------


 

of the Issuing Banks, Administrative Agent or the Lenders.  None of the above
shall affect, impair or prevent the vesting of any of the Issuing Banks’ or
Administrative Agent’s rights or powers hereunder.  Any action taken or omitted
to be taken by an Issuing Bank under or in connection with any Letter of Credit
issued by such Issuing Bank, if taken or omitted in the absence of gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final, non-appealable judgment), shall not create against such
Issuing Bank any liability to the Borrower, the Administrative Agent or any
Lender.  In this connection, the obligation of the Borrower to reimburse an
Issuing Bank for any drawing made under any Letter of Credit issued by such
Issuing Bank, and to repay any Revolving Loan made pursuant to the second
sentence of the immediately preceding subsection (e), shall be absolute,
unconditional and irrevocable and shall be paid strictly in accordance with the
terms of this Agreement and any other applicable Letter of Credit Document under
all circumstances whatsoever, including without limitation, the following
circumstances: (A) any lack of validity or enforceability of any Letter of
Credit Document or any term or provisions therein; (B) any amendment or waiver
of or any consent to departure from all or any of the Letter of Credit
Documents; (C) the existence of any claim, setoff, defense or other right which
the Borrower may have at any time against such Issuing Bank, any other Issuing
Bank, the Administrative Agent or any Lender, any beneficiary of a Letter of
Credit or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or in the Letter of Credit Documents or any
unrelated transaction; (D) any breach of contract or dispute between the
Borrower, such Issuing Bank, and any other Issuing Bank, the Administrative
Agent, any Lender or any other Person; (E) any demand, statement or any other
document presented under a Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein or made in
connection therewith being untrue or inaccurate in any respect whatsoever;
(F) any non-application or misapplication by the beneficiary of a Letter of
Credit or of the proceeds of any drawing under such Letter of Credit;
(G) payment by such Issuing Bank under any Letter of Credit against presentation
of a draft or certificate which does not strictly comply with the terms of the
applicable Letter of Credit; and (H) any other act, omission to act, delay or
circumstance whatsoever that might, but for the provisions of this Section,
constitute a legal or equitable defense to or discharge of the Borrower’s
Reimbursement Obligations.  Notwithstanding anything to the contrary contained
in this Section or Section 12.9., but not in limitation of the Borrower’s
unconditional obligation to reimburse each Issuing Bank for any drawing made
under a Letter of Credit issued by it as provided in this Section and to repay
any Revolving Loan made pursuant to the second sentence of the immediately
preceding subsection (e), the Borrower shall have no obligation to indemnify the
Administrative Agent, any Issuing Bank or any Lender in respect of any liability
incurred by the Administrative Agent, such Issuing Bank or such Lender arising
solely out of the gross negligence or willful misconduct of the Administrative
Agent, such Issuing Bank or such Lender in respect of a Letter of Credit as
determined by a court of competent jurisdiction in a final, non-appealable
judgment.  Except as otherwise provided in this Section, nothing in this
Section shall affect any rights the Borrower may have with respect to the gross
negligence or willful misconduct of the Administrative Agent, any Issuing Bank
or any Lender with respect to any Letter of Credit.

 

(h)                                 Amendments, Etc.  The issuance by an Issuing
Bank of any amendment, supplement or other modification to any Letter of Credit
issued by it shall be subject to the same conditions applicable under this
Agreement to the issuance of new Letters of Credit (including, without
limitation, that the request therefor be made through the applicable Issuing
Bank and the Administrative Agent), and no such amendment, supplement or other
modification shall be issued unless either (i) the respective Letter of Credit
affected thereby would have complied with such conditions had it originally been
issued hereunder in such amended, supplemented or modified form or (ii) the
Administrative Agent and the Requisite Class Lenders of the Revolving Lenders
(or all of the Revolving Lenders if required by Section 12.6.) shall have
consented thereto.  In connection with any such amendment, supplement or other
modification, the Borrower shall pay the fees, if any, payable under the last
sentence of Section 3.5.(c).

 

33

--------------------------------------------------------------------------------


 

(i)                                     Revolving Lenders’ Participation in
Letters of Credit.  Immediately upon the issuance by an Issuing Bank of any
Letter of Credit each Revolving Lender shall be deemed to have absolutely,
irrevocably and unconditionally purchased and received from such Issuing Bank,
without recourse or warranty, an undivided interest and participation to the
extent of such Revolving Lender’s Revolving Commitment Percentage of the
liability of such Issuing Bank with respect to such Letter of Credit and each
Revolving Lender thereby shall absolutely, unconditionally and irrevocably
assume, as primary obligor and not as surety, and shall be unconditionally
obligated to such Issuing Bank to pay and discharge when due, to the extent and
in the manner set forth in the immediately following subsection (j) below, such
Revolving Lender’s Revolving Commitment Percentage of such Issuing Bank’s
liability under such Letter of Credit.  In addition, upon the making of each
payment by a Revolving Lender to the Administrative Agent for the account of an
Issuing Bank in respect of any Letter of Credit issued by it pursuant to the
immediately following subsection (j), such Revolving Lender shall, automatically
and without any further action on the part of such Issuing Bank, Administrative
Agent or such Revolving Lender, acquire (i) a participation in an amount equal
to such payment in the Reimbursement Obligation owing to such Issuing Bank by
the Borrower in respect of such Letter of Credit and (ii) a participation in a
percentage equal to such Revolving Lender’s Revolving Commitment Percentage in
any interest or other amounts payable by the Borrower in respect of such
Reimbursement Obligation (other than the Fees payable to such Issuing Bank
pursuant to the second and the last sentences of Section 3.5.(c)).

 

(j)                                    Payment Obligation of Revolving Lenders. 
Each Revolving Lender severally agrees to pay to the Administrative Agent, for
the account of each Issuing Bank, on demand in immediately available funds in
Dollars the amount of such Revolving Lender’s Revolving Commitment Percentage of
each drawing paid by such Issuing Bank under each Letter of Credit issued by it
to the extent such amount is not reimbursed by the Borrower pursuant to the
immediately preceding subsection (d); provided, however, that in respect of any
drawing under any Letter of Credit, the maximum amount that any Revolving Lender
shall be required to fund, whether as a Revolving Loan or as a participation,
shall not exceed such Revolving Lender’s Revolving Commitment Percentage of such
drawing except as otherwise provided in Section 3.9.(d).  If the notice
referenced in the second sentence of Section 2.3.(e) is received by a Revolving
Lender not later than 10:00 a.m. Eastern time, then such Revolving Lender shall
make such payment available to the Administrative Agent not later than 1:00
p.m. Eastern time on the date of demand therefor; otherwise, such payment shall
be made available to the Administrative Agent not later than 12:00 p.m. Eastern
time on the next succeeding Business Day.  Each Revolving Lender’s obligation to
make such payments to the Administrative Agent under this subsection, and the
Administrative Agent’s right to receive the same for the account of the
applicable Issuing Bank, shall be absolute, irrevocable and unconditional and
shall not be affected in any way by any circumstance whatsoever, including
without limitation, (i) the failure of any other Revolving Lender to make its
payment under this subsection, (ii) the financial condition of the Borrower or
any other Loan Party, (iii) the existence of any Default or Event of Default,
including any Event of Default described in Section 10.1.(e) or (f), (iv) the
termination of the Revolving Commitments or (v) the delivery of Cash Collateral
in respect of any Extended Letter of Credit.  Each such payment to the
Administrative Agent for the account of the Issuing Bank shall be made without
any offset, abatement, withholding or deduction whatsoever.

 

(k)                                 Information to Revolving Lenders.  Promptly
following any change in Letters of Credit outstanding, the applicable Issuing
Bank shall deliver to the Administrative Agent, who shall promptly deliver the
same to each Revolving Lender and the Borrower, a notice describing the
aggregate amount of all Letters of Credit issued by such Issuing Bank
outstanding at such time.  Upon the request of any Revolving Lender from time to
time, an Issuing Bank shall deliver any other information reasonably requested
by such Revolving Lender with respect to each Letter of Credit issued by it then
outstanding.  Other than as set forth in this subsection, neither any Issuing
Bank nor the Administrative Agent shall have any duty to notify the Revolving
Lenders regarding the issuance or other matters regarding Letters

 

34

--------------------------------------------------------------------------------


 

of Credit issued hereunder.  The failure of any Issuing Bank to perform its
requirements under this subsection shall not relieve any Revolving Lender from
its obligations under the immediately preceding subsection (j).

 

(l)                                     Extended Letters of Credit.  Each
Revolving Lender confirms that its obligations under the immediately preceding
subsections (i) and (j) shall be reinstated in full and apply if the delivery of
any Cash Collateral in respect of an Extended Letter of Credit is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise.

 

Section 2.4.  Swingline Loans.

 

(a)                                 Swingline Loans.  Subject to the terms and
conditions hereof, including without limitation Section 2.15., the Swingline
Lender agrees to make Swingline Loans to the Borrower, during the period from
the Effective Date to but excluding the Swingline Maturity Date, in an aggregate
principal amount at any one time outstanding up to, but not exceeding,
$75,000,000, as such amount may be reduced from time to time in accordance with
the terms hereof.  If at any time the aggregate principal amount of the
Swingline Loans outstanding at such time exceeds the Swingline Commitment in
effect at such time, the Borrower shall immediately pay the Administrative Agent
for the account of the Swingline Lender the amount of such excess.  Subject to
the terms and conditions of this Agreement, the Borrower may borrow, repay and
reborrow Swingline Loans hereunder.

 

(b)                                 Procedure for Borrowing Swingline Loans. 
The Borrower shall give the Administrative Agent and the Swingline Lender notice
pursuant to a Notice of Swingline Borrowing or telephonic notice of each
borrowing of a Swingline Loan.  Each Notice of Swingline Borrowing shall be
delivered to the Swingline Lender no later than 10:00 a.m. Eastern time on the
proposed date of such borrowing.  Any telephonic notice shall include all
information to be specified in a written Notice of Swingline Borrowing and shall
be promptly confirmed in writing by the Borrower pursuant to a Notice of
Swingline Borrowing sent to the Swingline Lender by telecopy on the same day of
the giving of such telephonic notice.  Not later than 12:00 p.m. Eastern time on
the date of the requested Swingline Loan and subject to satisfaction of the
applicable conditions set forth in Section 5.2. for such borrowing, the
Swingline Lender will make the proceeds of such Swingline Loan available to the
Borrower in Dollars, in immediately available funds, at the account specified by
the Borrower in the Notice of Swingline Borrowing.

 

(c)                                  Interest.  Swingline Loans shall bear
interest at a per annum rate equal to the Base Rate as in effect from time to
time plus the then current Applicable Margin for Revolving Loans that are Base
Rate Loans or at such other rate or rates as the Borrower and the Swingline
Lender may agree from time to time in writing.  Interest on Swingline Loans is
solely for the account of the Swingline Lender (except to the extent a Revolving
Lender acquires a participating interest in a Swingline Loan pursuant to the
immediately following subsection (e)).  All accrued and unpaid interest on
Swingline Loans shall be payable on the dates and in the manner provided in
Section 2.5. with respect to interest on Revolving Loans that are Base Rate
Loans (except as the Swingline Lender and the Borrower may otherwise agree in
writing in connection with any particular Swingline Loan).

 

(d)                                 Swingline Loan Amounts, Etc.  Each Swingline
Loan shall be in the minimum amount of $1,000,000 and integral multiples of
$500,000 in excess thereof, or such other minimum amounts agreed to by the
Swingline Lender and the Borrower.  Any voluntary prepayment of a Swingline Loan
must be in integral multiples of $100,000 or the aggregate principal amount of
all outstanding Swingline Loans (or such other minimum amounts upon which the
Swingline Lender and the Borrower may agree) and in connection with any such
prepayment, the Borrower must give the Swingline Lender and the Administrative
Agent prior written notice thereof no later than 11:00 a.m. Eastern time on the
day prior to

 

35

--------------------------------------------------------------------------------


 

the date of such prepayment.  The Swingline Loans shall, in addition to this
Agreement, be evidenced by the Swingline Note.

 

(e)                                  Repayment and Participations of Swingline
Loans.  The Borrower agrees to repay each Swingline Loan within one Business Day
of demand therefor by the Swingline Lender and, in any event, within five
(5) Business Days after the date such Swingline Loan was made; provided, that
the proceeds of a Swingline Loan may not be used to pay a Swingline Loan. 
Notwithstanding the foregoing, the Borrower shall repay the entire outstanding
principal amount of, and all accrued but unpaid interest on, the Swingline Loans
on the Swingline Maturity Date (or such earlier date as the Swingline Lender and
the Borrower may agree in writing).  In lieu of demanding repayment of any
outstanding Swingline Loan from the Borrower, the Swingline Lender may, on
behalf of the Borrower (which hereby irrevocably directs the Swingline Lender to
act on its behalf), request a borrowing of Revolving Loans that are Base Rate
Loans from the Revolving Lenders in an amount equal to the principal balance of
such Swingline Loan.  The amount limitations contained in the second sentence of
Section 2.1.(a) shall not apply to any borrowing of such Revolving Loans made
pursuant to this subsection.  The Swingline Lender shall give notice to the
Administrative Agent of any such borrowing of Revolving Loans not later than
10:00 a.m. Eastern time at least one Business Day prior to the proposed date of
such borrowing.  Promptly after receipt of such notice of borrowing of Revolving
Loans from the Swingline Lender under the immediately preceding sentence, the
Administrative Agent shall notify each Revolving Lender of the proposed
borrowing.  Not later than 10:00 a.m. Eastern time on the proposed date of such
borrowing, each Revolving Lender will make available to the Administrative Agent
at the Principal Office for the account of the Swingline Lender, in immediately
available funds, the proceeds of the Revolving Loan to be made by such Revolving
Lender.  The Administrative Agent shall pay the proceeds of such Revolving Loans
to the Swingline Lender, which shall apply such proceeds to repay such Swingline
Loan.  If the Revolving Lenders are prohibited from making Revolving Loans
required to be made under this subsection for any reason whatsoever, including
without limitation, the occurrence of any of the Defaults or Events of Default
described in Sections 10.1.(e) or (f), each Revolving Lender shall purchase from
the Swingline Lender, without recourse or warranty, an undivided interest and
participation to the extent of such Revolving Lender’s Revolving Commitment
Percentage of such Swingline Loan, by directly purchasing a participation in
such Swingline Loan in such amount and paying the proceeds thereof to the
Administrative Agent for the account of the Swingline Lender in Dollars and in
immediately available funds.  A Revolving Lender’s obligation to purchase such a
participation in a Swingline Loan shall be absolute and unconditional and shall
not be affected by any circumstance whatsoever, including without limitation,
(i) any claim of setoff, counterclaim, recoupment, defense or other right which
such Lender or any other Person may have or claim against the Administrative
Agent, the Swingline Lender or any other Person whatsoever, (ii) the occurrence
or continuation of a Default or Event of Default (including without limitation,
any of the Defaults or Events of Default described in Sections 10.1. (e) or
(f)), or the termination of any Revolving Lender’s Revolving Commitment,
(iii) the existence (or alleged existence) of an event or condition which has
had or could have a Material Adverse Effect, (iv) any breach of any Loan
Document by the Administrative Agent, any Lender, the Borrower or any other Loan
Party, or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.  If such amount is not in fact made
available to the Swingline Lender by any Revolving Lender, the Swingline Lender
shall be entitled to recover such amount on demand from such Revolving Lender,
together with accrued interest thereon for each day from the date of demand
thereof, at the Federal Funds Rate.  If such Revolving Lender does not pay such
amount forthwith upon the Swingline Lender’s demand therefor, and until such
time as such Revolving Lender makes the required payment, the Swingline Lender
shall be deemed to continue to have outstanding Swingline Loans in the amount of
such unpaid participation obligation for all purposes of the Loan Documents
(other than those provisions requiring the other Revolving Lenders to purchase a
participation therein).  Further, such Revolving Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Revolving
Loans, and any other amounts due it hereunder, to the Swingline Lender to fund
Swingline

 

36

--------------------------------------------------------------------------------


 

Loans in the amount of the participation in Swingline Loans that such Revolving
Lender failed to purchase pursuant to this Section until such amount has been
purchased (as a result of such assignment or otherwise).

 

Section 2.5.  Rates and Payment of Interest on Loans.

 

(a)                                 Rates.  The Borrower promises to pay to the
Administrative Agent for the account of each Lender interest on the unpaid
principal amount of each Loan made by such Lender for the period from and
including the date of the making of such Loan to but excluding the date such
Loan shall be paid in full, at the following per annum rates:

 

(i)                                     in the case of a Revolving Loan, during
such periods as such Revolving Loan is (x) a Base Rate Loan, at the Base Rate
(as in effect from time to time), plus the Applicable Margin for Revolving Loans
that are Base Rate Loans and (y) a LIBOR Loan, at LIBOR for such Revolving Loan
for the Interest Period therefor, plus the Applicable Margin for Revolving Loans
that are LIBOR Loans; and

 

(ii)                                  in the case of a Term Loan, during such
periods as such Term Loan is (x) a Base Rate Loan, at the Base Rate (as in
effect from time to time), plus the Applicable Margin for Term Loans that are
Base Rate Loans and (y) a LIBOR Loan, at LIBOR for such Term Loan for the
Interest Period therefor, plus the Applicable Margin for Term Loans that are
LIBOR Loans.

 

Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall pay to the Administrative Agent for the account of each Class of Lenders,
the Swingline Lender and the Issuing Banks, as the case may be, interest at the
Post-Default Rate on the outstanding principal amount of each Class of Loans
made by such Lender, on the outstanding amount of all Swingline Loans, on all
Reimbursement Obligations, respectively, and on any other amount payable by the
Borrower hereunder or under the Notes held by such Lenders to or for the account
of such Lenders (including without limitation, accrued but unpaid interest to
the extent permitted under Applicable Law).

 

(b)                                 Payment of Interest. All accrued and unpaid
interest on the outstanding principal amount of each Loan shall be payable
(i) monthly in arrears on the first day of each month, commencing with the first
full calendar month occurring after the Effective Date and (ii) on any date on
which the principal balance of such Loan is due and payable in full (whether at
maturity, due to acceleration or otherwise).  Interest payable at the
Post-Default Rate shall be payable from time to time on demand.  All
determinations by the Administrative Agent of an interest rate hereunder shall
be conclusive and binding on the Lenders and the Borrower for all purposes,
absent manifest error.

 

Section 2.6.  Number of Interest Periods.

 

There may be no more than (a) eight different Interest Periods for Revolving
Loans that are LIBOR Loans outstanding at the same time and (b) four different
Interest Periods for Term Loans that are LIBOR Loans outstanding at the same
time.

 

Section 2.7.  Repayment of Loans.

 

The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, a Class of Loans on the Termination Date for
such Class of Loans.

 

37

--------------------------------------------------------------------------------


 

Section 2.8.  Prepayments.

 

(a)                                 Optional.  Subject to Section 4.4., the
Borrower may prepay any Loan in whole or in part at any time without premium or
penalty.  The Borrower shall give the Administrative Agent at least three
(3) Business Days prior written notice of the prepayment of any Loan.  Each
voluntary prepayment of Base Rate Loans shall be in an aggregate minimum amount
of $500,000 and integral multiples of $250,000 in excess thereof.  Each
voluntary prepayment of LIBOR Loans shall be in an aggregate minimum of
$1,000,000 and integral multiples of $1,000,000 in excess of that amount.

 

(b)                                 Mandatory.

 

(i)                                     Commitment Overadvance.  If at any time
the aggregate principal amount of all outstanding Revolving Loans and Swingline
Loans, together with the aggregate amount of all Letter of Credit Liabilities,
exceeds the aggregate amount of the Revolving Commitments, the Borrower shall
immediately upon demand pay to the Administrative Agent for the account of the
Revolving Lenders, the amount of such excess.

 

(ii)                                  Application of Mandatory Prepayments. 
Amounts paid under the preceding subsection (b)(i) shall be applied to pay all
amounts of principal outstanding on the Revolving Loans and any Reimbursement
Obligations pro rata in accordance with Section 3.2. and if any Letters of
Credit are outstanding at such time, the remainder, if any, shall be deposited
into the Letter of Credit Collateral Account for application to any
Reimbursement Obligations.  If the Borrower is required to pay any outstanding
LIBOR Loans by reason of this Section prior to the end of the applicable
Interest Period therefor, the Borrower shall pay all amounts due under
Section 4.4.

 

Section 2.9.  Continuation.

 

So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan.  Each Continuation of LIBOR Loans of the same Class shall be in
an aggregate minimum amount of $2,000,000 and integral multiples of $1,000,000
in excess of that amount, and each new Interest Period selected under this
Section shall commence on the last day of the immediately preceding Interest
Period.  Each selection of a new Interest Period shall be made by the Borrower
giving to the Administrative Agent a Notice of Continuation not later than
10:00 a.m. Eastern time on the third Business Day prior to the date of any such
Continuation.  Such notice by the Borrower of a Continuation shall be by
telecopy, electronic mail or other similar form of communication in the form of
a Notice of Continuation, specifying (a) the proposed date of such Continuation,
(b) the LIBOR Loans, Class and portions of such Loans subject to such
Continuation and (c) the duration of the selected Interest Period, all of which
shall be specified in such manner as is necessary to comply with all limitations
on Loans outstanding hereunder.  Each Notice of Continuation shall be
irrevocable by and binding on the Borrower once given.  Promptly after receipt
of a Notice of Continuation, the Administrative Agent shall notify each Lender
holding Loans being Continued of the proposed Continuation.  If the Borrower
shall fail to select in a timely manner a new Interest Period for any LIBOR Loan
in accordance with this Section, such Loan will automatically, on the last day
of the current Interest Period therefor, continue as a LIBOR Loan with an
Interest Period of one month; provided, however that if a Default or Event of
Default exists, such Loan will automatically, on the last day of the current
Interest Period therefor, Convert into a Base Rate Loan notwithstanding the
first sentence of Section 2.10. or the Borrower’s failure to comply with any of
the terms of such Section.

 

38

--------------------------------------------------------------------------------


 

Section 2.10.  Conversion.

 

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Loan of one Type
into a Loan of another Type; provided, however, a Base Rate Loan may not be
Converted into a LIBOR Loan if a Default or Event of Default exists.  Each
Conversion of Base Rate Loans of the same Class into LIBOR Loans of the same
Class shall be in an aggregate minimum amount of $1,000,000 and integral
multiples of $1,000,000 in excess of that amount.  Each such Notice of
Conversion shall be given not later than 10:00 a.m. Eastern time 3 Business Days
prior to the date of any proposed Conversion.  Promptly after receipt of a
Notice of Conversion, the Administrative Agent shall notify each Lender holding
Loans being Converted of the proposed Conversion.  Subject to the restrictions
specified above, each Notice of Conversion shall be by telecopy, electronic mail
or other similar form of communication in the form of a Notice of Conversion
specifying (a) the requested date of such Conversion, (b) the Type of Loan to be
Converted, (c) the portion of such Type of Loan to be Converted, (d) the Type of
Loan such Loan is to be Converted into and (e) if such Conversion is into a
LIBOR Loan, the requested duration of the Interest Period of such Loan.  Each
Notice of Conversion shall be irrevocable by and binding on the Borrower once
given.

 

Section 2.11.  Notes.

 

(a)                                 Notes.  Except in the case of a Lender that
has requested not to receive a Note, the Loans of a Class made by such Lender
shall, in addition to this Agreement, also be evidenced by a Revolving Note or a
Term Note, as applicable, payable to the order of such Lender in a principal
amount equal to, in the case of a Revolving Lender, the amount of its Revolving
Commitment as originally in effect (or otherwise in effect at the time that the
Revolving Note is issued), and in the case of a Term Loan Lender, a principal
amount equal to the amount of such Term Loan Lender’s Term Loan at the time of
the making or acquisition of such Term Loan, and, in each case, otherwise duly
completed.  The Swingline Loans made by the Swingline Lender to the Borrower
shall, in addition to this Agreement, also be evidenced by a Swingline Note
payable to the order of the Swingline Lender.

 

(b)                                 Records.  The date, amount, interest rate,
Type and duration of Interest Periods (if applicable) of each Loan made by each
Lender to the Borrower, whether such Loan is a Revolving Loan or a Term Loan and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower absent
manifest error; provided, however, that (i) the failure of a Lender to make any
such record shall not affect the obligations of the Borrower under any of the
Loan Documents and (ii) if there is a discrepancy between such records of a
Lender and the statements of accounts maintained by the Administrative Agent
pursuant to Section 3.8., in the absence of manifest error, the statements of
account maintained by the Administrative Agent pursuant to Section 3.8. shall be
controlling.

 

(c)                                  Lost, Stolen, Destroyed or Mutilated
Notes.  Upon receipt by the Borrower of (i) written notice from a Lender that a
Note of such Lender has been lost, stolen, destroyed or mutilated, and
(ii)(A) in the case of loss, theft or destruction, an unsecured agreement of
indemnity from such Lender in form reasonably satisfactory to the Borrower, or
(B) in the case of mutilation, upon surrender and cancellation of such Note, the
Borrower shall at its own expense execute and deliver to such Lender a new Note
dated the date of such lost, stolen, destroyed or mutilated Note.

 

Section 2.12.  Voluntary Reductions of the Revolving Commitment.

 

The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Revolving Commitments (for which purpose use of the Revolving
Commitments shall be deemed to

 

39

--------------------------------------------------------------------------------


 

include the aggregate amount of all Letter of Credit Liabilities and the
aggregate principal amount of all Swingline Loans) at any time and from time to
time without penalty or premium upon not less than five (5) Business Days prior
written notice to the Administrative Agent of each such termination or
reduction, which notice shall specify the effective date thereof and the amount
of any such reduction (which in the case of any partial reduction of the
Revolving Commitments shall not be less than $10,000,000 and integral multiples
of $5,000,000 in excess of that amount in the aggregate) and shall be
irrevocable once given and effective only upon receipt by the Administrative
Agent (“Commitment Reduction Notice”).  Promptly after receipt of a Commitment
Reduction Notice the Administrative Agent shall notify each Revolving Lender of
the proposed termination or Revolving Commitment reduction.  The Revolving
Commitments, once reduced or terminated pursuant to this Section, may not be
increased or reinstated except in accordance with Section 2.16.  The Borrower
shall pay all interest on the Revolving Loans, and Fees under
Section 3.5.(b) with respect to the amount of the Revolving Commitment being
reduced, accrued to the date of such reduction or termination of the Revolving
Commitments to the Administrative Agent for the account of the Revolving
Lenders, including but not limited to any applicable compensation due to each
Revolving Lender in accordance with Section 4.4.

 

Section 2.13.  Extension of Revolving Termination Date.

 

The Borrower shall have the option, exercisable one time, to extend the current
Revolving Termination Date by one year.  The Borrower may exercise such option
only by executing and delivering to the Administrative Agent at least 30 days
but not more than 90 days prior to the current Revolving Termination Date, a
written request for such extension (an “Extension Request”).  The Administrative
Agent shall notify the Revolving Lenders if it receives an Extension Request
promptly upon receipt thereof. Subject to satisfaction of the following
conditions, the Revolving Termination Date shall be extended for one year
effective upon receipt by the Administrative Agent of the Extension Request and
payment of the fee referred to in the following clause (ii): (i) immediately
prior to such extension and immediately after giving effect thereto, (x) no
Default or Event of Default shall exist and (y) the representations and
warranties made or deemed made by the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party, shall be true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of the date of such extension with the same
force and effect as if made on and as of such date except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall have been true and correct in all respects) on and as of such earlier
date) and except for changes in factual circumstances expressly permitted under
the Loan Documents and (ii) the Borrower shall have paid the Fees payable under
Section 3.5.(d).  At any time prior to the effectiveness of any such extension,
upon the Administrative Agent’s request, the Borrower shall deliver to the
Administrative Agent a certificate from the chief executive officer or chief
financial officer certifying the matters referred to in the immediately
preceding clauses (i)(x) and (i)(y).

 

Section 2.14.  Expiration Date of Letters of Credit Past Commitment Termination.

 

If on the date the Revolving Commitments are terminated or reduced to zero
(whether voluntarily, by reason of the occurrence of an Event of Default or
otherwise) there are any Letters of Credit outstanding hereunder and the
aggregate Stated Amount of such Letters of Credit exceeds the balance of
available funds on deposit in the Letter of Credit Collateral Account, then the
Borrower shall, on such date, pay to the Administrative Agent, for its benefit
and the benefit of the Revolving Lenders and the Issuing Banks, for deposit into
the Letter of Credit Collateral Account, an amount of money equal to the amount
of such excess.

 

40

--------------------------------------------------------------------------------


 

Section 2.15.  Amount Limitations.

 

Notwithstanding any other term of this Agreement or any other Loan Document, no
Revolving Lender shall be required to make a Revolving Loan, the Swingline
Lender shall not be required to make a Swingline Loan, no Issuing Bank shall be
required to issue a Letter of Credit and no reduction of the Revolving
Commitments pursuant to Section 2.12. shall take effect, if immediately after
the making of any such Loan, the issuance of such Letter of Credit or such
reduction in the Revolving Commitments, the aggregate principal amount of all
outstanding Revolving Loans and Swingline Loans, together with the aggregate
amount of all Letter of Credit Liabilities, would exceed the aggregate amount of
the Revolving Commitments at such time.

 

Section 2.16.  Increase in Commitments.

 

The Borrower shall have the right at any time and from time to time (a) during
the period beginning on the Effective Date to but excluding the Revolving
Termination Date to request increases in the aggregate amount of the Revolving
Commitments, and (b) during the period from the Effective Date to but excluding
the Termination Date for the Term Loans, to request the making of additional
Term Loans (the “Additional Term Loans”), in each case, by providing written
notice to the Administrative Agent, which notice shall be irrevocable once
given; provided, however, that after giving effect to any such increases of the
Revolving Commitments and the making of Additional Term Loans, the aggregate
amount of the Revolving Commitments and the aggregate outstanding principal
balance of the Term Loans shall not exceed $2,200,000,000 (less the amount of
any prepayments of the Term Loans).  Each such increase in the Revolving
Commitments or borrowing of Additional Term Loans must be an aggregate minimum
amount of $50,000,000 and integral multiples of $10,000,000 in excess thereof. 
The Administrative Agent, in consultation with the Borrower, shall manage all
aspects of the syndication of such increase in the Revolving Commitments and/or
the making of any Additional Term Loans, including decisions as to the selection
of the existing Lenders and/or other banks, financial institutions and other
institutional lenders to be approached with respect to any such increase in the
Revolving Commitments or making of Additional Term Loans and the allocations of
any increase in the Revolving Commitments or making of Additional Term Loans
among such existing Lenders and/or other banks, financial institutions and other
institutional lenders.  No Lender shall be obligated in any way whatsoever to
increase its Revolving Commitment, to provide a new Revolving Commitment, or to
make an Additional Term Loan, and any new Lender becoming a party to this
Agreement in connection with any such requested increase of the Revolving
Commitments or making of Additional Term Loans must be an Eligible Assignee.  If
a new Revolving Lender becomes a party to this Agreement, or if any existing
Revolving Lender is increasing its Revolving Commitment, such Lender shall on
the date it becomes a Revolving Lender hereunder (or in the case of an existing
Revolving Lender, increases its Revolving Commitment) (and as a condition
thereto) purchase from the other Revolving Lenders its Revolving Commitment
Percentage (determined with respect to the Revolving Lenders’ respective
Revolving Commitments and after giving effect to the increase of Revolving
Commitments) of any outstanding Revolving Loans, by making available to the
Administrative Agent for the account of such other Revolving Lenders, in same
day funds, an amount equal to (A) the portion of the outstanding principal
amount of such Revolving Loans to be purchased by such Lender, plus (B) the
aggregate amount of payments previously made by the other Lenders under
Section 2.3.(j) that have not been repaid, plus (C) interest accrued and unpaid
to and as of such date on such portion of the outstanding principal amount of
such Revolving Loans.  The Borrower shall pay to the Revolving Lenders amounts
payable, if any, to such Revolving Lenders under Section 4.4. as a result of the
prepayment of any such Revolving Loans.  Effecting any increase of the Revolving
Commitments or making of Additional Term Loans under this Section is subject to
the following conditions precedent:  (x) no Default or Event of Default shall be
in existence on the effective date of such increase of the Revolving Commitments
or making of Additional Term Loans, (y) the

 

41

--------------------------------------------------------------------------------


 

representations and warranties made or deemed made by the Borrower or any other
Loan Party in any Loan Document to which such Loan Party is a party shall be
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on the
effective date of any such increase in the Revolving Commitments or making of
Additional Term Loans except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall have been true
in all respects) on and as of such earlier date) and except for changes in
factual circumstances expressly permitted hereunder, and (z) the Administrative
Agent shall have received each of the following, in form and substance
satisfactory to the Administrative Agent:  (i) if not previously delivered to
the Administrative Agent, copies certified by the Secretary or Assistant
Secretary of (A) all corporate and other necessary action taken by the Borrower
to authorize such increase of the Revolving Commitments or Additional Term Loans
and (B) all corporate and other necessary action taken by each Guarantor
authorizing the guaranty of such increase of the Revolving Commitments or
Additional Term Loans; (ii) an opinion of counsel to the Borrower and the
Guarantors, and addressed to the Administrative Agent and the Lenders covering
such matters as reasonably requested by the Administrative Agent, and
(iii)(A) new Revolving Notes executed by the Borrower, payable to any new
Revolving Lenders and replacement Revolving Notes executed by the Borrower,
payable to any existing Revolving Lenders increasing their Revolving
Commitments, in the amount of such Revolving Lender’s Revolving Commitment at
the time of the effectiveness of the applicable increase in the aggregate amount
of the Revolving Commitments and/or (B) a new Term Note of the applicable
Class of Term Loans made by such Term Loan Lender executed by the Borrower,
payable to such new Term Loan Lenders, and replacement Term Notes of the
applicable Class executed by the Borrower payable to such existing Term Loan
Lenders making such Additional Term Loans of such Class, in each case, in the
aggregate outstanding principal amount of such Term Loan Lender’s Term Loan of
the applicable Class at the time of the making of such Additional Term Loans
(excluding, in the case of the preceding clauses (A) and (B), any Lender that
has requested that it not receive Notes).  In connection with any increase in
the aggregate amount of the Revolving Commitments or the making of the
Additional Term Loans pursuant to this Section 2.16., any Lender becoming a
party hereto shall (1) execute such documents and agreements as the
Administrative Agent may reasonably request and (2) in the case of any Lender
that is organized under the laws of a jurisdiction outside of the United States
of America, provide to the Administrative Agent, its name, address, tax
identification number and/or such other information as shall be necessary for
the Administrative Agent to comply with “know your customer” and anti-money
laundering rules and regulations, including without limitation, the Patriot Act.

 

Section 2.17.  Funds Transfer Disbursements.

 

The Borrower hereby authorizes the Administrative Agent to disburse the proceeds
of any Loan made by the Lenders or any of their Affiliates pursuant to the Loan
Documents as requested by an authorized representative of the Borrower to any of
the accounts designated in the Disbursement Instruction Agreement.

 

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

 

Section 3.1.  Payments.

 

(a)                                 Payments by Borrower.  Except to the extent
otherwise provided herein, all payments of principal, interest, Fees and other
amounts to be made by the Borrower under this Agreement, the Notes or any other
Loan Document shall be made in Dollars, in immediately available funds, without
setoff, deduction or counterclaim (excluding Taxes required to be withheld
pursuant to Section 3.10.), to the

 

42

--------------------------------------------------------------------------------


 

Administrative Agent at the Principal Office, not later than 12:00 p.m. Eastern
time on the date on which such payment shall become due (each such payment made
after such time on such due date to be deemed to have been made on the next
succeeding Business Day).  Subject to Section 10.5., the Borrower shall, at the
time of making each payment under this Agreement or any other Loan Document,
specify to the Administrative Agent the amounts payable by the Borrower
hereunder to which such payment is to be applied.  Each payment received by the
Administrative Agent for the account of a Lender under this Agreement or any
Note shall be paid to such Lender by wire transfer of immediately available
funds in accordance with the wiring instructions provided by such Lender to the
Administrative Agent from time to time, for the account of such Lender at the
applicable Lending Office of such Lender.  Each payment received by the
Administrative Agent for the account of an Issuing Bank under this Agreement
shall be paid to the applicable Issuing Bank by wire transfer of immediately
available funds in accordance with the wiring instructions provided by such
Issuing Bank to the Administrative Agent from time to time, for the account of
such Issuing Bank.  In the event the Administrative Agent fails to pay such
amounts to such Lender or such Issuing Bank, as the case may be, (i) by 5:00
p.m. Eastern time on the Business Day such funds are received by the
Administrative Agent, if such amounts are received by 12:00 p.m. Eastern time on
such date or (ii) by 5:00 p.m. Eastern time on the Business Day following the
date such funds are received by the Administrative Agent, if such amounts are
received after 12:00 p.m. Eastern time on any Business Day, the Administrative
Agent shall pay interest on such amount until paid at a rate per annum equal to
the Federal Funds Rate from time to time in effect.  If the due date of any
payment under this Agreement or any other Loan Document would otherwise fall on
a day which is not a Business Day such date shall be extended to the next
succeeding Business Day and interest shall continue to accrue at the rate, if
any, applicable to such payment for the period of such extension.

 

(b)                                 Presumptions Regarding Payments by
Borrower.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of any of the Lenders or Issuing Banks hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may
(but shall not be obligated to), in reliance upon such assumption, distribute to
the applicable Lenders or the applicable Issuing Bank, as the case may be, the
amount due.  In such event, if the Borrower has not in fact made such payment,
then each of the applicable Lenders or applicable Issuing Banks, as the case may
be, severally agrees to repay to the Administrative Agent on demand that amount
so distributed to such Lender or such Issuing Bank, with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

Section 3.2.  Pro Rata Treatment.

 

Except to the extent otherwise provided herein: (a) each borrowing from the
Revolving Lenders under Sections 2.1.(a), 2.3.(e) and 2.4.(e) shall be made from
the Revolving Lenders, each payment of the fees under Section 3.5.(b), the first
sentence of Section 3.5.(c), and Section 3.5.(d) shall be made for the account
of the Revolving Lenders, and each termination or reduction of the amount of the
Revolving Commitments under Section 2.12. shall be applied to the respective
Revolving Commitments of the Revolving Lenders, pro rata according to the
amounts of their respective Revolving Commitments; (b) the making of Term Loans
under Section 2.2.(a) shall be made from the Term Loan Lenders pro rata
according to the amounts of their respective Term Loan Commitments, (c) each
payment or prepayment of principal of a Class of Loans shall be made for the
account of the Lenders of such Class pro rata in accordance with the respective
unpaid principal amounts of the Loans of such Class held by them, provided that,
subject to Section 3.9., if immediately prior to giving effect to any such
payment in respect of any Revolving Loans the outstanding principal amount of
the Revolving Loans shall not be held by the

 

43

--------------------------------------------------------------------------------


 

Revolving Lenders pro rata in accordance with their respective Revolving
Commitments in effect at the time such Revolving Loans were made, then such
payment shall be applied to the Revolving Loans in such manner as shall result,
as nearly as is practicable, in the outstanding principal amount of the
Revolving Loans being held by the Revolving Lenders pro rata in accordance with
their respective Revolving Commitments; (d) each payment of interest on a
Class of Loans shall be made for the account of the Lenders of such Class pro
rata in accordance with the amounts of interest on such Class of Loans then due
and payable to the respective Class of Lenders; (e) the Conversion and
Continuation of Loans of a particular Class and Type (other than Conversions
provided for by Section 4.1.) shall be made pro rata among the Lenders of such
Class according to the amounts of their respective Loans of such Class and the
then current Interest Period for each Lender’s portion of each such Loan of such
Type shall be coterminous; (f) the Revolving Lenders’ participation in, and
payment obligations in respect of, Swingline Loans under Section 2.4., shall be
in accordance with their respective Revolving Commitment Percentages; and
(g) the Revolving Lenders’ participation in, and payment obligations in respect
of, Letters of Credit under Section 2.3., shall be in accordance with their
respective Revolving Commitment Percentages.  All payments of principal,
interest, fees and other amounts in respect of the Swingline Loans shall be for
the account of the Swingline Lender only (except to the extent any Revolving
Lender shall have acquired a participating interest in any such Swingline Loan
pursuant to Section 2.4.(e), in which case such payments shall be pro rata in
accordance with such participating interests).

 

Section 3.3.  Sharing of Payments, Etc.

 

If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement or shall obtain payment on any
other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set-off, banker’s lien, counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender, or other
payments made by or on behalf of the Borrower or any other Loan Party to a
Lender (other than any payment in respect of Specified Derivatives Obligations)
not in accordance with the terms of this Agreement, and such payment should be
distributed in accordance with Section 3.2. or Section 10.5., such Lender shall
promptly purchase from the other Lenders participations in (or, if and to the
extent specified by such Lender, direct interests in) the Loans made by the
other Lenders or other Obligations owed to such other Lenders in such amounts,
and make such other adjustments from time to time as shall be equitable, to the
end that all the Lenders shall share the benefit of such payment (net of any
reasonable expenses which may actually be incurred by such Lender in obtaining
or preserving such benefit) in accordance with the requirements of Section 3.2.
or Section 10.5., as applicable; provided, however, that with respect to any
such voluntary prepayment directly to such Lender that is identified as payment
for a certain Class of Loans, so long as no Event of Default exists, such Lender
shall promptly purchase only from the other Lenders of the same
Class participations in (or, if and to the extent specified by such Lender,
direct interests in) the Loans of such Class made by the other Lenders of such
Class in such amounts, and make such other adjustments from time to time as
shall be equitable, to the end that all the Lenders of such Class shall share
the benefit of such payment (net of any reasonable expenses which may actually
be incurred by such Lender in obtaining or preserving such benefit) in
accordance with the requirements of Section 3.2.  To such end, all the Lenders
obtaining any such payment (including by purchase of any participation) shall
make appropriate adjustments among themselves (by the resale of participations
sold or otherwise) if any such payment is rescinded or must otherwise be
restored.  The Borrower agrees that any Lender so purchasing a participation (or
direct interest) in the Loans (or if purchasing a participation (or direct
interest) in a certain Class of Loans, in such Class of Loans) or other
Obligations owed to such other Lenders may exercise all rights of set-off,
banker’s lien, counterclaim or similar rights with respect to such participation
as fully as if such Lender were a direct holder of Loans or such Class of Loans,
as applicable, in the amount of such participation.  Nothing contained herein
shall require any Lender to exercise any such right or shall affect the right of
any Lender to exercise and retain the benefits of exercising, any such right
with respect to any other indebtedness or obligation of the Borrower.

 

44

--------------------------------------------------------------------------------


 

Section 3.4.  Several Obligations.

 

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

 

Section 3.5.  Fees.

 

(a)                                 Closing Fee.  On the Effective Date, the
Borrower agrees to pay to the Administrative Agent and each Lender all loan fees
as have been agreed to in writing by the Borrower and the Administrative Agent.

 

(b)                                 Facility Fees for Revolving Loans. During
the period from the Effective Date to but excluding the Revolving Termination
Date, the Borrower agrees to pay to the Administrative Agent for the account of
the Revolving Lenders a facility fee equal to the daily aggregate amount of the
Revolving Commitments (whether or not utilized) times a rate per annum equal to
the Applicable Facility Fee. Such fee shall be computed on a daily basis and
shall be payable quarterly in arrears on the first day of each January, April,
July and October during the term of this Agreement and on the Revolving
Termination Date or any earlier date of termination of the Revolving Commitments
or reduction of the Revolving Commitments to zero.  The Borrower acknowledges
that the fee payable hereunder is a bona fide commitment fee and is intended as
reasonable compensation to the Revolving Lenders for committing to make funds
available to the Borrower as described herein and for no other purposes.

 

(c)                                  Letter of Credit Fees.  The Borrower agrees
to pay to the Administrative Agent for the account of each Revolving Lender a
letter of credit fee at a rate per annum equal to the Applicable Margin for
Revolving Loans that are LIBOR Loans times the daily average Stated Amount of
each Letter of Credit for the period from and including the date of issuance of
such Letter of Credit (x) to and including the date such Letter of Credit
expires or is cancelled or terminated or (y) to but excluding the date such
Letter of Credit is drawn in full; provided, however, while any Event of Default
exists, such letter of credit fee shall accrue at the Post-Default Rate.  In
addition to such fees, the Borrower shall pay to the applicable Issuing Bank
solely for its own account, a fronting fee in respect of each Letter of Credit
issued by it equal to one-eighth of one percent (0.125%) of the initial Stated
Amount of such Letter of Credit; provided, however, in no event shall the
aggregate amount of such fee in respect of any Letter of Credit be less than
$1,000. The fees provided for in this subsection shall be nonrefundable and
payable, in the case of the fee provided for in the first sentence, in arrears
(i) quarterly on the first day of January, April, July and October, (ii) on the
Revolving Termination Date, (iii) on the date the Revolving Commitments are
terminated or reduced to zero and (iv) thereafter from time to time on demand of
the Administrative Agent and in the case of the fee provided for in the second
sentence, at the time of issuance of such Letter of Credit.  The Borrower shall
pay directly to each Issuing Bank from time to time on demand all commissions,
charges, costs and expenses in the amounts customarily charged or incurred by
such Issuing Bank from time to time in like circumstances with respect to the
issuance, amendment, renewal or extension of any Letter of Credit by such
Issuing Bank or any other transaction relating thereto.

 

(d)                                 Extension Fee.  If the Borrower exercises
its right to extend the Revolving Termination Date in accordance with
Section 2.13., the Borrower agrees to pay to the Administrative Agent for the
account of each Revolving Lender a fee equal to three-twentieths of one percent
(0.15%) of the amount of such Revolving Lender’s Revolving Commitment (whether
or not utilized).  Such fee shall be due and

 

45

--------------------------------------------------------------------------------


 

payable in full on the date the Administrative Agent receives the Extension
Request pursuant to such Section.

 

(e)                                  Administrative and Other Fees.  The
Borrower agrees to pay the administrative and other fees of the Administrative
Agent and the Lead Arrangers as provided in the Fee Letter and as may be
otherwise agreed to in writing from time to time by the Borrower and the
Administrative Agent.

 

Section 3.6.  Computations.

 

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed.

 

Section 3.7.  Usury.

 

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith.  It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law. 
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.5.(a)(i) and (ii) and, with
respect to Swingline Loans, in Section 2.4.(c).  Notwithstanding the foregoing,
the parties hereto further agree and stipulate that all agency fees, syndication
fees, facility fees, closing fees, letter of credit fees, underwriting fees,
default charges, late charges, funding or “breakage” charges, increased cost
charges, attorneys’ fees and reimbursement for costs and expenses paid by the
Administrative Agent or any Lender to third parties or for damages incurred by
the Administrative Agent or any Lender, in each case, in connection with the
transactions contemplated by this Agreement and the other Loan Documents, are
charges made to compensate the Administrative Agent or any such Lender for
underwriting or administrative services and costs or losses performed or
incurred, and to be performed or incurred, by the Administrative Agent and the
Lenders in connection with this Agreement and shall under no circumstances be
deemed to be charges for the use of money.  All charges other than charges for
the use of money shall be fully earned and nonrefundable when due.

 

Section 3.8.  Statements of Account.

 

The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error.  The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.

 

Section 3.9.  Defaulting Lenders.

 

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

 

46

--------------------------------------------------------------------------------


 

(a)                                 Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definitions of
Requisite Class Lenders and Requisite Lenders and in Section 12.6.

 

(b)                                 Defaulting Lender Waterfall.  Any payment of
principal, interest, Fees or other amounts received by the Administrative Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article X. or otherwise) or received by the Administrative
Agent from a Defaulting Lender pursuant to Section 12.3. shall be applied at
such time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to the Issuing Bank or the Swingline
Lender hereunder; third, to Cash Collateralize the Issuing Banks’ aggregate
Fronting Exposure with respect to such Defaulting Lender in accordance with
subsection (e) below; fourth, as the Borrower may request (so long as no Default
or Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the Issuing Banks’ future aggregate Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with subsection (e) below; sixth, to
the payment of any amounts owing to the Lenders, the Issuing Bank or the
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Bank or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans of any
Class or amounts owing by such Defaulting Lender under Section 2.3.(j) in
respect of Letters of Credit (such amounts “L/C Disbursements”), in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Article V. were satisfied or waived, such
payment shall be applied solely to pay the Loans of such Class of, and L/C
Disbursements owed to, all Non-Defaulting Lenders of the applicable Class on a
pro rata basis prior to being applied to the payment of any Loans of such
Class of, or L/C Disbursements owed to, such Defaulting Lender until such time
as all Loans of such Class, and, as applicable, all funded and unfunded
participations in Letter of Credit Liabilities and Swingline Loans, are held by
the Revolving Lenders pro rata in accordance with their respective Revolving
Commitment Percentages (determined without giving effect to the immediately
following subsection (d)) and all Term Loans are held by the Term Loan Lenders
pro rata as if there had been no Defaulting Lender that is a Term Loan Lender. 
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post Cash Collateral pursuant to this subsection shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(c)                                  Certain Fees.

 

(i)                                     No Defaulting Lender shall be entitled
to receive any Fee payable under Section 3.5.(b) for any period during which
that Lender is a Defaulting Lender (and the Borrower shall not be required to
pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender).

 

47

--------------------------------------------------------------------------------


 

(ii)                                  Each Defaulting Lender that is a Revolving
Lender shall be entitled to receive the Fee payable under Section 3.5.(c) for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Revolving Commitment Percentage of the stated amount of Letters
of Credit for which it has provided Cash Collateral pursuant to the immediately
following subsection (e).

 

(iii)                               With respect to any Fee not required to be
paid to any Defaulting Lender pursuant to the immediately preceding
clauses (i) or (ii), the Borrower shall (x) pay to each Non-Defaulting Lender
that is a Revolving Lender the portion of any such Fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letter of Credit Liabilities or Swingline Loans that has been reallocated to
such Non-Defaulting Lender pursuant to the immediately following subsection (d),
(y) pay to each Issuing Bank and the Swingline Lender, as applicable, the amount
of any such Fee otherwise payable to such Defaulting Lender to the extent
allocable to such Issuing Bank’s or Swingline Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such Fee.

 

(d)                                 Reallocation of Participations to Reduce
Fronting Exposure.  In the case of a Defaulting Lender that is a Revolving
Lender, all or any part of such Defaulting Lender’s participation in Letter of
Credit Liabilities and Swingline Loans shall be reallocated among the
Non-Defaulting Lenders that are Revolving Lenders in accordance with their
respective Revolving Commitment Percentages (determined without regard to such
Defaulting Lender’s Revolving Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment.  No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Revolving Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(e)                                  Cash Collateral, Repayment of Swingline
Loans.

 

(i)                                     If the reallocation described in the
immediately preceding subsection (d) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under law, (x) first, prepay Swingline Loans in an amount
equal to the Swingline Lender’s Fronting Exposure and (y) second, Cash
Collateralize each Issuing Bank’s Fronting Exposure in accordance with the
procedures set forth in this subsection.

 

(ii)                                  At any time that there shall exist a
Defaulting Lender that is a Revolving Lender, within 1 Business Day following
the written request of the Administrative Agent or a n Issuing Bank (with a copy
to the Administrative Agent), the Borrower shall Cash Collateralize the Issuing
Banks’ aggregate Fronting Exposure with respect to such Defaulting Lender
(determined after giving effect to the immediately preceding subsection (d) and
any Cash Collateral provided by such Defaulting Lender) in an amount not less
than the aggregate Fronting Exposure of the Issuing Banks with respect to
Letters of Credit issued and outstanding at such time.

 

(iii)                               The Borrower, and to the extent provided by
any Defaulting Lender that is a Revolving Lender, such Defaulting Lender, hereby
grant to the Administrative Agent, for the benefit of the Issuing Banks, and
agree to maintain, a first priority security interest in all such Cash
Collateral as security for the obligations of Defaulting Lenders that are
Revolving Lenders to fund participations in respect of Letter of Credit
Liabilities, to be applied pursuant to the immediately following clause (iv). 
If at any time the Administrative Agent determines that Cash

 

48

--------------------------------------------------------------------------------


 

Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Issuing Banks as herein provided, or that the total
amount of such Cash Collateral is less than the aggregate Fronting Exposure of
the Issuing Banks with respect to Letters of Credit issued and outstanding at
such time, the Borrower will, promptly upon demand by the Administrative Agent,
pay or provide to the Administrative Agent additional Cash Collateral in an
amount sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).

 

(iv)                              Notwithstanding anything to the contrary
contained in this Agreement, Cash Collateral provided under this Section in
respect of Letters of Credit shall be applied to the satisfaction of the
obligation of a Defaulting Lender that is a Revolving Lender to fund
participations in respect of Letter of Credit Liabilities (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 

(v)                                 Cash Collateral (or the appropriate portion
thereof) provided to reduce the Issuing Banks’ aggregate Fronting Exposure shall
no longer be required to be held as Cash Collateral pursuant to this subsection
following (x) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or
(y) the determination by the Administrative Agent and the Issuing Banks that
there exists excess Cash Collateral; provided that, subject to the immediately
preceding subsection (b), the Person providing Cash Collateral and the Issuing
Banks may (but shall not be obligated to) agree that Cash Collateral shall be
held to support future anticipated Fronting Exposure or other obligations and
provided further that to the extent that such Cash Collateral was provided by
the Borrower, such Cash Collateral shall remain subject to the security interest
granted pursuant to the Loan Documents.

 

(f)                                   Defaulting Lender Cure.  If the Borrower
and the Administrative Agent, and solely in the case of a Defaulting Lender that
is a Revolving Lender, the Swingline Lender and the Issuing Banks, agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which, in the
case of a Defaulting Lender that is a Revolving Lender, may include arrangements
with respect to any Cash Collateral), that Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause, as applicable, (i) the Revolving Loans and funded and
unfunded participations in Letters of Credit and Swingline Loans to be held pro
rata by the Revolving Lenders in accordance with their respective Revolving
Commitment Percentages (determined without giving effect to the immediately
preceding subsection (d)) and (ii) the Term Loans to be held by the Term Loan
Lenders pro rata as if there had been no Defaulting Lenders that are Term Loan
Lenders, whereupon such Lender will cease to be a Defaulting Lender; provided
that no adjustments will be made retroactively with respect to Fees accrued or
payments made by or on behalf of the Borrower while that Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.

 

(g)                                  New Swingline Loans/Letters of Credit.  So
long as any Revolving Lender is a Defaulting Lender, (i) the Swingline Lender
shall not be required to fund any Swingline Loans unless it is satisfied that it
will have no Fronting Exposure after giving effect to such Swingline Loan and
(ii) no

 

49

--------------------------------------------------------------------------------


 

Issuing Bank shall be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.

 

(h)                                 Purchase of Defaulting Lender’s Revolving
Commitment/Loans.  During any period that a Lender is a Defaulting Lender, the
Borrower may, by the Borrower giving written notice thereof to the
Administrative Agent, such Defaulting Lender and the other Lenders, demand that
such Defaulting Lender assign its Revolving Commitment and Loans to an Eligible
Assignee subject to and in accordance with the provisions of Section 12.5.(b). 
No party hereto shall have any obligation whatsoever to initiate any such
replacement or to assist in finding an Eligible Assignee.  In addition, any
Lender who is not a Defaulting Lender may, but shall not be obligated, in its
sole discretion, to acquire the face amount of all or a portion of such
Defaulting Lender’s Revolving Commitment and Loans via an assignment subject to
and in accordance with the provisions of Section 12.5.(b).  In connection with
any such assignment, such Defaulting Lender shall promptly execute all documents
reasonably requested to effect such assignment, including an appropriate
Assignment and Assumption and, notwithstanding Section 12.5.(b), shall pay to
the Administrative Agent an assignment fee in the amount of $7,500.  The
exercise by the Borrower of its rights under this Section shall be at the
Borrower’s sole cost and expense and at no cost or expense to the Administrative
Agent or any of the Lenders.

 

Section 3.10.  Taxes.

 

(a)                                 Issuing Bank.  For purposes of this Section,
the term “Lender” includes each Issuing Bank and the term “Applicable Law”
includes FATCA.

 

(b)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrower or any other Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by Applicable Law.  If any Applicable Law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
or other applicable Loan Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)                                  Payment of Other Taxes by the Borrower. 
The Borrower and the other Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with Applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

 

(d)                                 Indemnification by the Borrower.  The
Borrower and the other Loan Parties shall jointly and severally indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within 10 days after
demand therefor, for (i) any Indemnified Taxes attributable to

 

50

--------------------------------------------------------------------------------


 

such Lender (but only to the extent that the Borrower or another Loan Party has
not already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower and the other Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.5. relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection.  The provisions of this
subsection shall continue to inure to the benefit of an Administrative Agent
following its resignation or removal as Administrative Agent.

 

(f)                                   Evidence of Payments.  As soon as
practicable after any payment of Taxes by the Borrower or any other Loan Party
to a Governmental Authority pursuant to this Section, the Borrower or such other
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

(g)                                  Status of Lenders.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in the immediately
following clauses (ii)(A), (ii)(B) and (ii)(D)) shall not be required if in the
applicable Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing:

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-9 (or any successor form)
certifying that such Lender is exempt from U.S. federal backup withholding tax;

 

51

--------------------------------------------------------------------------------


 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(I)                                   in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

 

(II)                              an electronic copy (or an original if
requested by the Borrower or the Administrative Agent) of an executed IRS
Form W-8ECI;

 

(III)                         in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Internal Revenue Code, (x) a certificate substantially in the form of
Exhibit J-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(IV)                          to the extent a Foreign Lender is not the
beneficial owner, an electronic copy (or an original if requested by the
Borrower or the Administrative Agent) of an executed IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit J-2 or Exhibit J-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit J-4 on behalf of each such
direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), an electronic copy (or an original if requested by the
Borrower or the Administrative Agent) of any other form prescribed by Applicable
Law as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary

 

52

--------------------------------------------------------------------------------


 

documentation as may be prescribed by Applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal
Revenue Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by Applicable Law and at
such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by Applicable Law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)                                 Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section (including by the payment of additional amounts pursuant to this
Section), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund).  Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this subsection (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this subsection, in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
subsection the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This
subsection shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

(i)                                     Survival.  Each party’s obligations
under this Section shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

53

--------------------------------------------------------------------------------


 

ARTICLE IV. YIELD PROTECTION, ETC.

 

Section 4.1.  Additional Costs; Capital Adequacy.

 

(a)                                 Capital Adequacy.  If any Lender determines
that any Regulatory Change affecting such Lender or any lending office of such
Lender or such Lender’s holding company, if any, regarding capital or liquidity
requirements, has or would have the effect of reducing the rate of return on
such Lender’s capital or on the capital of such Lender’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit or Swingline Loans held
by, such Lender, to a level below that which such Lender or such Lender’s
holding company could have achieved but for such Regulatory Change (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.

 

(b)                                 Additional Costs.  In addition to, and not
in limitation of the immediately preceding subsection, the Borrower shall
promptly pay to the Administrative Agent for the account of a Lender from time
to time such amounts as such Lender may determine to be necessary to compensate
such Lender for any costs incurred by such Lender that it determines are
attributable to its making or maintaining of any LIBOR Loans or its obligation
to make or Continue, or Convert any Loans into, any LIBOR Loans hereunder, any
reduction in any amount receivable by such Lender under this Agreement or any of
the other Loan Documents in respect of any of such LIBOR Loans or such
obligation or the maintenance by such Lender of capital in respect of its LIBOR
Loans or its Commitments (such increases in costs and reductions in amounts
receivable being herein called “Additional Costs”), resulting from any
Regulatory Change that:

 

(i)                                     changes the basis of taxation of any
amounts payable to such Lender under this Agreement or any of the other Loan
Documents in respect of any of such LIBOR Loans or its Commitments (other than
Indemnified Taxes, Taxes described in clauses (b) through (d) of the definition
of Excluded Taxes and Connection Income Taxes);

 

(ii)                                  imposes or modifies any reserve, special
deposit, compulsory loan, insurance charge or similar requirements (other than
Regulation D of the Board of Governors of the Federal Reserve System or other
similar reserve requirement applicable to any other category of liabilities or
category of extensions of credit or other assets by reference to which the
interest rate on LIBOR Loans is determined to the extent utilized when
determining LIBOR for such Loans) relating to any extensions of credit or other
assets of, or any deposits with or other liabilities of, or other credit
extended by, or any other acquisition of funds by such Lender (or its parent
corporation), or any commitment of such Lender (including, without limitation,
the Commitments of such Lender hereunder); or

 

(iii)                               imposes on any Lender or the London
interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or the Loans made by such Lender.

 

(c)                                  Lender’s Suspension of LIBOR Loans. 
Without limiting the effect of the provisions of the immediately preceding
subsections (a) and (b), if by reason of any Regulatory Change, any Lender
either (i) incurs Additional Costs based on or measured by the excess above a
specified level of the amount of a category of deposits or other liabilities of
such Lender that includes deposits by reference to which the interest rate on
LIBOR Loans is determined as provided in this Agreement or a category of
extensions of credit or other assets of such Lender that includes LIBOR Loans or
(ii) becomes subject to restrictions on the amount of such a category of
liabilities or assets that it may hold, then, if such Lender

 

54

--------------------------------------------------------------------------------


 

so elects by notice to the Borrower (with a copy to the Administrative Agent),
the obligation of such Lender to make or Continue, or to Convert Base Rate Loans
into, LIBOR Loans shall be suspended until such Regulatory Change ceases to be
in effect (in which case the provisions of Section 4.5. shall apply).

 

(d)                                 Additional Costs in Respect of Letters of
Credit.  Without limiting the obligations of the Borrower under the preceding
subsections of this Section (but without duplication), if as a result of any
Regulatory Change or any risk-based capital guideline or other requirement
heretofore or hereafter issued by any Governmental Authority there shall be
imposed, modified or deemed applicable any Tax (other than Indemnified Taxes,
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and Connection Income Taxes), reserve, special deposit, capital adequacy or
similar requirement against or with respect to or measured by reference to
Letters of Credit and the result shall be to increase the cost to an Issuing
Bank of issuing (or any Revolving Lender of purchasing participations in) or
maintaining its obligation hereunder to issue (or purchase participations in)
any Letter of Credit or reduce any amount receivable by such Issuing Bank or any
Revolving Lender hereunder in respect of any Letter of Credit, then, upon demand
by such Issuing Bank or such Lender, the Borrower shall pay promptly, and in any
event within 3 Business Days of demand, to such Issuing Bank or, in the case of
such Lender, to the Administrative Agent for the account of such Lender, from
time to time as specified by such Issuing Bank or such Lender, such additional
amounts as shall be sufficient to compensate such Issuing Bank or such Lender
for such increased costs or reductions in amount.

 

(e)                                  Notification and Determination of
Additional Costs.  Each of the Administrative Agent, each Issuing Bank and each
Lender, as the case may be, agrees to notify the Borrower (and in the case of an
Issuing Bank and or a Lender, to notify the Administrative Agent) of any event
occurring after the Agreement Date entitling the Administrative Agent, such
Issuing Bank or such Lender to compensation under any of the preceding
subsections of this Section as promptly as practicable; provided, however, that
the failure of the Administrative Agent, any Issuing Bank or any Lender to give
such notice shall not release the Borrower from any of its obligations
hereunder, except to the extent set forth in subsection (f); provided, further,
that the Administrative Agent, an Issuing Bank or a Lender, as the case may be,
shall not be entitled to submit a claim for compensation based upon a Regulatory
Change described in the last sentence of the definition of the term “Regulatory
Change” unless such Person shall have determined that the making of such claim
is consistent with its general practices under similar circumstances in respect
of similarly situated borrowers with credit agreements entitling it to make such
claims (it being agreed that none of the Administrative Agent, an Issuing Bank
or a Lender shall be required to disclose any confidential or proprietary
information in connection with such determination or the making of such claim). 
The Administrative Agent, each Issuing Bank and each Lender, as the case may be,
agrees to furnish to the Borrower (and in the case of the Issuing Bank or a
Lender to the Administrative Agent as well) a certificate setting forth the
basis and amount of each request for compensation under this Section. 
Determinations by the Administrative Agent, such Issuing Bank or such Lender, as
the case may be, of the effect of any Regulatory Change shall be conclusive and
binding for all purposes, absent manifest error.  The Borrower shall pay the
Administrative Agent, any such Issuing Bank or any such Lender, as the case may
be, the amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(f)                                   Delay in Requests.  Failure or delay on
the part of any Lender or Issuing Bank to demand compensation pursuant to the
foregoing provisions of this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or Issuing Bank pursuant
to the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender or
Issuing Bank, as the case may be, notifies the Borrower of the Regulatory Change
giving rise to such increased costs or reductions, and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor (except that, if the
Regulatory Change giving rise to such increased costs or

 

55

--------------------------------------------------------------------------------


 

reductions is retroactive, then the six-month period referred to above shall be
extended to include the period of retroactive effect thereof).

 

Section 4.2.  Suspension of LIBOR Loans.

 

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:

 

(a)                                 the Administrative Agent shall determine
(which determination shall be conclusive absent manifest error) that reasonable
and adequate means do not exist for the ascertaining LIBOR for such Interest
Period;

 

(b)                                 the Administrative Agent reasonably
determines (which determination shall be conclusive absent manifest error) that
quotations of interest rates for the relevant deposits referred to in the
definition of LIBOR are not being provided in the relevant amounts or for the
relevant maturities for purposes of determining rates of interest for LIBOR
Loans as provided herein; or

 

(c)                                  the Administrative Agent reasonably
determines (which determination shall be conclusive absent manifest error) that
the relevant rates of interest referred to in the definition of LIBOR upon the
basis of which the rate of interest for LIBOR Loans for such Interest Period is
to be determined are not likely to adequately cover the cost to any Lender of
making or maintaining LIBOR Loans for such Interest Period;

 

then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans, and such Lender’s LIBOR
Loans shall be treated in accordance with Section 4.5.

 

Section 4.3.  Illegality.

 

Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful due to a change in (or the interpretation of), or adoption of, any law
or regulation from a Governmental Authority becoming effective after the date of
this Agreement for such Lender to honor its obligation to make or maintain LIBOR
Loans hereunder, then such Lender shall promptly notify the Borrower thereof
(with a copy of such notice to the Administrative Agent) and such Lender’s
obligation to make or Continue, or to Convert Loans of any other Type into,
LIBOR Loans shall be suspended until such time as such Lender may again make and
maintain LIBOR Loans (in which case the provisions of Section 4.5. shall be
applicable).

 

Section 4.4.  Compensation.

 

The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its sole discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:

 

(a)                                 any payment or prepayment (whether mandatory
or optional) of a LIBOR Loan, or Conversion of a LIBOR Loan, made by such Lender
for any reason (including, without limitation, acceleration) on a date other
than the last day of the Interest Period for such Loan; or

 

56

--------------------------------------------------------------------------------


 

(b)                                 any failure by the Borrower for any reason
(including, without limitation, the failure of any of the applicable conditions
precedent specified in Section 5.2. to be satisfied) to borrow a LIBOR Loan from
such Lender on the date for such borrowing, or to Convert a Base Rate Loan into
a LIBOR Loan or Continue a LIBOR Loan on the requested date of such Conversion
or Continuation.

 

Not in limitation of the foregoing, such compensation shall include, without
limitation, in the case of a LIBOR Loan, an amount equal to the then present
value of (i) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (ii) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue, as applicable, such LIBOR Loan calculating present value by
using as a discount rate LIBOR quoted on such date.  Upon the Borrower’s
request, the Administrative Agent shall provide the Borrower with a statement
setting forth the basis for requesting such compensation and the method for
determining the amount thereof.  Any such statement shall be conclusive absent
manifest error.

 

Section 4.5.  Treatment of Affected Loans.

 

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1.(c), Section 4.2. or Section 4.3. then such Lender’s LIBOR Loans
shall be automatically Converted into Base Rate Loans on the last day(s) of the
then current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 4.1.(c), Section 4.2., or Section 4.3. on such earlier date
as such Lender or Administrative Agent, as applicable, may specify to the
Borrower (with a copy to the Administrative Agent, as applicable)) and, unless
and until such Lender or the Administrative Agent, as applicable, gives notice
as provided below that the circumstances specified in Section 4.1., Section 4.2.
or Section 4.3. that gave rise to such Conversion no longer exist:

 

(a)                                 to the extent that such Lender’s LIBOR Loans
have been so Converted, all payments and prepayments of principal that would
otherwise be applied to such Lender’s LIBOR Loans shall be applied instead to
its Base Rate Loans; and

 

(b)                                 all Loans that would otherwise be made or
Continued by such Lender as LIBOR Loans shall be made or Continued instead as
Base Rate Loans, and all Base Rate Loans of such Lender that would otherwise be
Converted into LIBOR Loans shall remain as Base Rate Loans.

 

If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Sections 4.1.(c), 4.2. or 4.3. that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender or the Administrative Agent, as applicable, agrees to do
promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans
made by other Lenders are outstanding, then such Lender’s Base Rate Loans shall
be automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with their respective Commitments.

 

57

--------------------------------------------------------------------------------


 

Section 4.6.  Affected Lenders.

 

If (a) a Lender requests compensation pursuant to Section 3.10. or 4.1., and the
Requisite Lenders are not also doing the same, (b) the obligation of any Lender
to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into, LIBOR
Loans shall be suspended pursuant to Section 4.1.(b) or 4.3. but the obligation
of the Requisite Lenders shall not have been suspended under such Sections, or
(c) a Lender becomes a Non-Consenting Lender, then, so long as there does not
then exist any Default or Event of Default, the Borrower may demand that such
Lender (the “Affected Lender”), and upon such demand the Affected Lender shall
promptly, assign its Commitment to an Eligible Assignee subject to and in
accordance with the provisions of Section 12.5.(b) for a purchase price equal to
(x) the aggregate principal balance of all Loans then owing to the Affected
Lender, plus (y) the aggregate amount of payments previously made by the
Affected Lender under Section 2.3.(j) that have not been repaid, plus (z) any
accrued but unpaid interest thereon and accrued but unpaid fees owing to the
Affected Lender, or any other amount as may be mutually agreed upon by such
Affected Lender and Eligible Assignee.  Each of the Administrative Agent and the
Affected Lender shall reasonably cooperate in effectuating the replacement of
such Affected Lender under this Section and the Affected Lender shall promptly
execute all documents reasonably requested to surrender and transfer such
interest to the purchaser or assignee thereof, including an appropriate
Assignment and Assumption, but at no time shall the Administrative Agent, such
Affected Lender nor any other Lender nor any Titled Agent be obligated in any
way whatsoever to initiate any such replacement or to assist in finding an
Eligible Assignee.  The exercise by the Borrower of its rights under this
Section shall be at the Borrower’s sole cost and expense and at no cost or
expense to the Administrative Agent, the Affected Lender or any of the other
Lenders.  The terms of this Section shall not in any way limit the Borrower’s
obligation to pay to any Affected Lender compensation owing to such Affected
Lender pursuant to this Agreement (including, without limitation, pursuant to
Sections 3.10., 4.1. or 4.4.) with respect to any period up to the date of
replacement.

 

Section 4.7.  Change of Lending Office.

 

Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10., 4.1. or 4.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.  The
Borrower hereby agrees to pay all reasonable and documented out-of-pocket costs
and expenses incurred by any Lender in connection with any such designation.

 

Section 4.8.  Assumptions Concerning Funding of LIBOR Loans.

 

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.

 

58

--------------------------------------------------------------------------------


 

ARTICLE V. CONDITIONS PRECEDENT

 

Section 5.1.  Initial Conditions Precedent.

 

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the satisfaction or waiver of the following
conditions precedent:

 

(a)                                 The Administrative Agent shall have received
each of the following, in form and substance satisfactory to the Administrative
Agent:

 

(i)                                     counterparts of this Agreement executed
by each of the parties hereto;

 

(ii)                                  Notes executed by the Borrower, payable to
each Lender (other than any Lender that has requested that it not receive any
Note) and complying with the terms of Section 2.11.(a) and the Swingline Note
executed by the Borrower;

 

(iii)                               [Intentionally deleted.]

 

(iv)                              an opinion of Sullivan & Worcester LLP, and an
opinion of Saul Ewing LLP, special Maryland counsel, in each case, counsel to
the Borrower and the other Loan Parties, addressed to the Administrative Agent
and the Lenders and covering such matters as the Administrative Agent may
reasonably request;

 

(v)                                 the certificate or articles of incorporation
or formation, articles of organization, certificate of limited partnership,
declaration of trust or other comparable organizational instrument (if any) of
each Loan Party certified as of a recent date by the Secretary of State of the
state of formation of such Loan Party;

 

(vi)                              a certificate of good standing (or certificate
of similar meaning) with respect to each Loan Party issued as of a recent date
by the Secretary of State of the state of formation of each such Loan Party and
certificates of qualification to transact business or other comparable
certificates issued as of a recent date by each Secretary of State (and any
state department of taxation, as applicable) of each state in which such Loan
Party is required to be so qualified and where failure to be so qualified could
reasonably be expected to have a Material Adverse Effect;

 

(vii)                           a certificate of incumbency signed by the
Secretary or Assistant Secretary (or other individual performing similar
functions) of each Loan Party with respect to each of the officers of such Loan
Party authorized to execute and deliver the Loan Documents to which such Loan
Party is a party, and in the case of the Borrower, authorized to execute and
deliver on behalf of the Borrower Notices of Revolving Borrowing, Notices of
Term Loan Borrowing, Notices of Swingline Borrowing, requests for Letters of
Credit, Notices of Conversion and Notices of Continuation;

 

(viii)                        copies certified by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
of (A) the by-laws of such Loan Party, if a corporation, the operating
agreement, if a limited liability company, the partnership agreement, if a
limited or general partnership, or other comparable document in the case of any
other form of legal entity and (B) all corporate, partnership, member or other
necessary action taken by such Loan Party to authorize the execution, delivery
and performance of the Loan Documents to which it is a party;

 

59

--------------------------------------------------------------------------------


 

(ix)                              a Notice of Term Loan Borrowing and Notice of
Revolving Borrowing executed by the Borrower;

 

(x)                                 a Compliance Certificate calculated as of
the Effective Date on a pro forma basis for the Borrower’s fiscal quarter ended
September 30, 2014;

 

(xi)                              a Disbursement Instruction Agreement effective
as of the Agreement Date;

 

(xii)                           evidence that the Fees, if any, then due and
payable under Section 3.5., together with all other fees, expenses and
reimbursement amounts due and payable to the Administrative Agent and any of the
Lenders, including without limitation, the fees and expenses of counsel to the
Administrative Agent, have been paid;

 

(xiii)                        if requested by the Administrative Agent,
insurance certificates, or other evidence, providing that the insurance coverage
required under Section 7.5. (including, without limitation, both property and
liability insurance) is in full force and effect;

 

(xiv)                       evidence that all indebtedness, liabilities or
obligations owing by the Loan Parties under the Existing Credit Agreements shall
have been paid in full concurrently with the first Credit Event hereunder; and

 

(xv)                          such other documents and instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably request;

 

(b)                                 there shall not have occurred or become
known to the Administrative Agent or any of the Lenders any event, condition,
situation or status since the date of the information contained in the financial
and business projections, budgets, pro forma data and forecasts concerning the
Borrower and its Subsidiaries delivered to the Administrative Agent and the
Lenders prior to the Agreement Date that has had or could reasonably be expected
to result in a Material Adverse Effect;

 

(c)                                  no litigation, action, suit, investigation
or other arbitral, administrative or judicial proceeding shall be pending or
threatened which could reasonably be expected to (A) result in a Material
Adverse Effect or (B) restrain or enjoin, impose materially burdensome
conditions on, or otherwise materially and adversely affect, the ability of the
Borrower or any other Loan Party to fulfill its obligations under the Loan
Documents to which it is a party;

 

(d)                                 the Borrower and its Subsidiaries shall have
received all approvals, consents and waivers, and shall have made or given all
necessary filings and notices as shall be required to consummate the
transactions contemplated hereby without the occurrence of any default under,
conflict with or violation of (A) any Applicable Law or (B) any agreement,
document or instrument to which any Loan Party is a party or by which any of
them or their respective properties is bound, except for such approvals,
consents, waivers, filings and notices the receipt, making or giving of which
could not reasonably be likely to (A) have a Material Adverse Effect, or
(B) restrain or enjoin impose materially burdensome conditions on, or otherwise
materially and adversely affect the ability of the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party;

 

(e)                                  the Borrower and each other Loan Party
shall have provided all information requested by the Administrative Agent and
each Lender in order to comply with applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation, the
Patriot Act; and

 

60

--------------------------------------------------------------------------------


 

(f)                                   there shall not have occurred or exist any
other material disruption of financial or capital markets that could reasonably
be expected to materially and adversely affect the transactions contemplated by
the Loan Documents.

 

Section 5.2.  Conditions Precedent to All Loans and Letters of Credit.

 

The obligations of (i) Lenders to make any Loans and (ii) an Issuing Bank to
issue Letters of Credit (including the Obligations to make any Loans or to issue
any Letter of Credit in connection with the first Credit Event) are each subject
to the further conditions precedent that: (a) no Default or Event of Default
shall exist as of the date of the making of such Loan or date of issuance of
such Letter of Credit or would exist immediately after giving effect thereto,
and no violation of the limits described in Section 2.15. would occur after
giving effect thereto; (b) the representations and warranties made or deemed
made by the Borrower and each other Loan Party in the Loan Documents to which
any of them is a party, shall be true and correct in all material respects
(except in the case of a representation or warranty qualified by materiality, in
which case such representation or warranty shall be true and correct in all
respects) on and as of the date of the making of such Loan or date of issuance
of such Letter of Credit with the same force and effect as if made on and as of
such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects)
on and as of such earlier date) and except for changes in factual circumstances
permitted hereunder; and (c) in the case of the borrowing of Revolving Loans,
the Administrative Agent shall have received a timely Notice of Revolving
Borrowing, in the case of a Swingline Loan, the Swingline Lender shall have
received a timely Notice of Swingline Borrowing and in each case of the issuance
of a Letter of Credit, the applicable Issuing Bank and the Administrative Agent
shall have received a timely request for the issuance of such Letter of Credit. 
Each Credit Event shall constitute a certification by the Borrower to the effect
set forth in the preceding sentence (both as of the date of the giving of notice
relating to such Credit Event and, unless the Borrower otherwise notifies the
Administrative Agent prior to the date of such Credit Event, as of the date of
the occurrence of such Credit Event).  In addition, the Borrower shall be deemed
to have represented to the Administrative Agent and the Lenders at the time such
Loan is made or such Letter of Credit is issued that all conditions to the
making of such Loan or issuing of such Letter of Credit contained in this
Article V. have been satisfied.  Unless set forth in writing to the contrary,
the making of its initial Loan by a Lender shall constitute a certification by
such Lender to the Administrative Agent and the other Lenders that the
conditions precedent for the initial Loans set forth in Sections 5.1. and 5.2.
that have not previously been waived by the Lenders in accordance with the terms
of this Agreement have been satisfied; provided that this sentence shall inure
only to the benefit of the Administrative Agent and the Lenders and not to the
Borrower or any other Loan Party.

 

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

 

Section 6.1.  Representations and Warranties.

 

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of an Issuing Bank, to issue
Letters of Credit, the Borrower represents and warrants to the Administrative
Agent, each Issuing Bank and each Lender as follows:

 

(a)                                 Organization; Power; Qualification.  Each of
the Borrower, the other Loan Parties and the other Subsidiaries is a
corporation, partnership or other legal entity, duly organized or formed,
validly existing and in good standing under the jurisdiction of its
incorporation or formation, has the power and authority to own or lease its
respective properties and to carry on its respective business as now being and

 

61

--------------------------------------------------------------------------------


 

hereafter proposed to be conducted and is duly qualified and is in good standing
as a foreign corporation, partnership or other legal entity, and authorized to
do business, in each jurisdiction in which the character of its properties or
the nature of its business requires such qualification or authorization and
where the failure to be so qualified or authorized could reasonably be expected
to have, in each instance, a Material Adverse Effect.

 

(b)                                 Ownership Structure.  Part I of
Item 6.1.(b) of the Borrower Letter is, as of the Agreement Date, a complete and
correct list of all Subsidiaries of the Borrower setting forth for each such
Subsidiary, (i) the jurisdiction of organization of such Subsidiary, (ii) each
Person holding any Equity Interest in such Subsidiary, (iii) the nature of the
Equity Interests held by each such Person, (iv) the percentage of ownership of
such Subsidiary represented by such Equity Interests and (v) whether such
Subsidiary is an Excluded Subsidiary.  As of the Agreement Date, except as
disclosed in Part I of Item 6.1.(b) of the Borrower Letter, (A) each of the
Borrower and its Subsidiaries owns, free and clear of all Liens, and has the
unencumbered right to vote, all outstanding Equity Interests in each Person
shown to be held by it in Part I of Item 6.1.(b) of the Borrower Letter, (B) all
of the issued and outstanding capital stock of each such Person organized as a
corporation is validly issued, fully paid and nonassessable and (C) there are no
outstanding subscriptions, options, warrants, commitments, preemptive rights or
agreements of any kind (including, without limitation, any stockholders’ or
voting trust agreements) for the issuance, sale, registration or voting of, or
outstanding securities convertible into, any additional shares of capital stock
of any class, or partnership or other ownership interests of any type in, any
such Person.  As of the Agreement Date, Part II of Item 6.1.(b) of the Borrower
Letter correctly sets forth all Unconsolidated Affiliates of the Borrower,
including the correct legal name of such Person, the type of legal entity which
each such Person is, and all Equity Interests in such Person held directly or
indirectly by the Borrower.

 

(c)                                  Authorization of Loan Documents and
Borrowings.  The Borrower has the right and power, and has taken all necessary
action to authorize it, to borrow and obtain other extensions of credit
hereunder.  The Borrower and each other Loan Party has the right and power, and
has taken all necessary action to authorize it, to execute, deliver and perform
each of the Loan Documents to which it is a party in accordance with their
respective terms and to consummate the transactions contemplated hereby and
thereby.  The Loan Documents to which the Borrower or any other Loan Party is a
party have been duly executed and delivered by the duly authorized officers of
such Person and each is a legal, valid and binding obligation of such Person
enforceable against such Person in accordance with its respective terms, except
as the same may be limited by bankruptcy, insolvency, and other similar laws
affecting the rights of creditors generally and the availability of equitable
remedies for the enforcement of certain obligations (other than the payment of
principal) contained herein or therein and as may be limited by equitable
principles generally.

 

(d)                                 Compliance of Loan Documents with Laws.  The
execution, delivery and performance of this Agreement, the other Loan Documents
to which any Loan Party is a party in accordance with their respective terms and
the borrowings and other extensions of credit hereunder do not and will not, by
the passage of time, the giving of notice, or both:  (i) require any
Governmental Approval or violate any Applicable Law (including all Environmental
Laws) relating to the Borrower or any other Loan Party; (ii) conflict with,
result in a breach of or constitute a default under the organizational documents
of any Loan Party, or any indenture, agreement or other instrument to which the
Borrower or any other Loan Party is a party or by which it or any of its
respective properties may be bound; or (iii) result in or require the creation
or imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by any Loan Party other than in favor of the Administrative
Agent for its benefit and the benefit of the Lenders and the Issuing Banks.

 

62

--------------------------------------------------------------------------------


 

(e)                                  Compliance with Law; Governmental
Approvals.  Each of the Borrower, the other Loan Parties and the other
Subsidiaries is in compliance with each Governmental Approval and all other
Applicable Laws relating to it except for noncompliances which, and Governmental
Approvals the failure to possess which, could not, individually or in the
aggregate, reasonably be expected to cause a Default or Event of Default or have
a Material Adverse Effect.

 

(f)                                   Title to Properties; Liens.   Each of the
Borrower, each other Loan Party and each other Subsidiary has good, marketable
and legal title to, or a valid leasehold interest in, its respective assets.  As
of the Agreement Date, there are no Liens against any assets of the Borrower,
any Subsidiary or any other Loan Party except for Permitted Liens.

 

(g)                                  Existing Indebtedness.   As of the
Agreement Date, the Borrower, the other Loan Parties and the other Subsidiaries
have performed and are in compliance with all of the terms of their Indebtedness
and all instruments and agreements relating thereto, and no default or event of
default, or event or condition which with the giving of notice, the lapse of
time, or both, would constitute a default or event of default, exists with
respect to any such Indebtedness.

 

(h)                                 Reserved.

 

(i)                                     Litigation.  Except as set forth on
Schedule 6.1.(i), there are no actions, suits or proceedings pending (nor, to
the knowledge of any Loan Party, are there any actions, suits or proceedings
threatened, nor is there any basis therefor) against or in any other way
relating adversely to or affecting the Borrower, any other Loan Party, any other
Subsidiary or any of their respective property in any court or before any
arbitrator of any kind or before or by any other Governmental Authority which,
(i) could reasonably be expected to have a Material Adverse Effect or (ii) in
any manner draws into question the validity or enforceability of any Loan
Documents.  There are no strikes, slow downs, work stoppages or walkouts or
other labor disputes in progress or threatened relating to, any Loan Party or
any other Subsidiary that could reasonably be expected to have a Material
Adverse Effect.  No action, suit or proceeding by or before any court or
Governmental Authority or any arbitrator involving the Borrower or any of its
Subsidiaries that has been initiated by any Governmental Authority with respect
to the violation of Applicable Laws of any jurisdiction concerning or relating
to money laundering is pending or, to the knowledge of the Borrower, threatened.

 

(j)                                    Taxes.  All federal, state and other
material tax returns of the Borrower, each other Loan Party and each other
Subsidiary required by Applicable Law to be filed have been duly filed (after
taking into account any extensions of time within which to file such tax
returns), and all federal, state and other taxes, assessments and other
governmental charges or levies upon, each Loan Party, each other Subsidiary and
their respective properties, income, profits and assets which are due and
payable have been paid, except any such nonpayment or non-filing which is at the
time permitted under Section 7.6.  As of the Agreement Date, none of the United
States income tax returns of the Borrower, any other Loan Party or any other
Subsidiary is under audit.  All charges, accruals and reserves on the books of
the Borrower, the other Loan Parties and the other Subsidiaries in respect of
any taxes or other governmental charges are in accordance with GAAP.

 

(k)                                 Financial Statements.  The Borrower has
furnished to each Lender copies of (i) the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries for the fiscal year ended
December 31, 2013, and the related audited consolidated statements of income and
comprehensive income, shareholders’ equity and cash flows for the fiscal year
ended on such date, with the opinion thereon of Ernst &Young LLP, and (ii) the
unaudited condensed consolidated balance sheet of the Borrower and its
consolidated Subsidiaries for the fiscal quarter ended September 30, 2014, and
the related unaudited condensed consolidated statements of income and
comprehensive income, and cash

 

63

--------------------------------------------------------------------------------


 

flows of the Borrower and its consolidated Subsidiaries for the nine months
ended on such date.  Such balance sheets and statements (including in each case
related schedules and notes) are complete and correct in all material respects
and present fairly, in accordance with GAAP consistently applied throughout the
periods involved, the consolidated financial position of the Borrower and its
consolidated Subsidiaries as at their respective dates and the results of
operations and the cash flow for such periods (subject, as to interim
statements, to changes resulting from normal year-end audit adjustments). 
Neither the Borrower nor any of its Subsidiaries has on the Agreement Date any
material contingent liabilities, liabilities, liabilities for taxes, unusual or
long-term commitments or unrealized or forward anticipated losses from any
unfavorable commitments that would be required to be set forth in its financial
statements or notes thereto, except as referred to or reflected or provided for
in said financial statements

 

(l)                                     No Material Adverse Change.  Since
December 31, 2013, there has been no material adverse change in the consolidated
financial condition, results of operations, or business of the Borrower and its
consolidated Subsidiaries taken as a whole.  Each of the Borrower, the other
Loan Parties, and the Borrower and its Subsidiaries taken as a whole, is
Solvent.

 

(m)                             REIT Status.  The Borrower qualifies as a REIT
and is in compliance with all requirements and conditions imposed under the
Internal Revenue Code to allow the Borrower to maintain its status as a REIT.

 

(n)                                 ERISA.

 

(i)                                     Each Benefit Arrangement is in
compliance with the applicable provisions of ERISA, the Internal Revenue Code
and other Applicable Laws in all material respects.  Except with respect to
Multiemployer Plans, each Qualified Plan (A) has received a favorable
determination from the Internal Revenue Service applicable to such Qualified
Plan’s current remedial amendment cycle (as defined in Revenue Procedure 2007-44
or “2007-44” for short), (B) has timely filed for a favorable determination
letter from the Internal Revenue Service during its staggered remedial amendment
cycle (as defined in 2007-44) and such application is currently being processed
by the Internal Revenue Service, (C) had filed for a determination letter prior
to its “GUST remedial amendment period” (as defined in 2007-44) and received
such determination letter and the staggered remedial amendment cycle first
following the GUST remedial amendment period for such Qualified Plan has not yet
expired, or (D) is maintained under a prototype plan and may rely upon a
favorable opinion letter issued by the Internal Revenue Service with respect to
such prototype plan.  To the best knowledge of the Borrower, nothing has
occurred which would cause the loss of its reliance on each Qualified Plan’s
favorable determination letter or opinion letter.

 

(ii)                                  With respect to any Benefit Arrangement
that is a retiree welfare benefit arrangement, all amounts have been accrued on
the applicable ERISA Group’s financial statements in accordance with FASB ASC
715.  The “benefit obligation” of all Plans does not exceed the “fair market
value of plan assets” for such Plans by more than $10,000,000 all as determined
by and with such terms defined in accordance with FASB ASC 715.

 

(iii)                               Except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect: (i) no
ERISA Event has occurred or is expected to occur; (ii) there are no pending, or
to the best knowledge of the Borrower, threatened, claims, actions or lawsuits
or other action by any Governmental Authority, plan participant or beneficiary
with respect to a Benefit Arrangement; (iii) there are no violations of the
fiduciary responsibility rules with respect to any Benefit Arrangement; and
(iv) no member of the ERISA Group has engaged in a non-exempt “prohibited
transaction,” as defined in Section 406 of ERISA and Section 4975

 

64

--------------------------------------------------------------------------------


 

of the Internal Revenue Code, in connection with any Plan, that would subject
any member of the ERISA Group to a tax on prohibited transactions imposed by
Section 502(i) of ERISA or Section 4975 of the Internal Revenue Code.

 

(o)                                 Absence of Default.  None of the Loan
Parties or any of the other Subsidiaries is in default under its certificate or
articles of incorporation or formation, bylaws, partnership agreement or other
similar organizational documents, and no event has occurred, which has not been
remedied, cured or waived: (i) which constitutes a Default or an Event of
Default; or (ii) which constitutes, or which with the passage of time, the
giving of notice, or both, would constitute, a default or event of default by,
any Loan Party or any other Subsidiary under any agreement (other than this
Agreement) or judgment, decree or order to which any such Person is a party or
by which any such Person or any of its respective properties may be bound where
such default or event of default could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(p)                                 Environmental Laws.  In the ordinary course
of business and from time to time each of the Borrower, each other Loan Party
and each other Subsidiary conducts reviews of the effect of Environmental Laws
on its respective business, operations and properties, including without
limitation, its respective Properties.  Each of the Borrower, each other Loan
Party and each other Subsidiary: (i) is in compliance with all Environmental
Laws applicable to its business, operations and the Properties, (ii) has
obtained all Governmental Approvals which are required under Environmental Laws,
and each such Governmental Approval is in full force and effect, and (iii) is in
compliance with all terms and conditions of such Governmental Approvals, where
with respect to each of the immediately preceding clauses (i) through (iii) the
failure to obtain or to comply with could reasonably be expected to have a
Material Adverse Effect.  Except for any of the following matters that could not
reasonably be expected to have a Material Adverse Effect, no Loan Party has any
knowledge of, or has received notice of, any past, present, or pending releases,
events, conditions, circumstances, activities, practices, incidents, facts,
occurrences, actions, or plans that, with respect to any Loan Party or any other
Subsidiary, their respective businesses, operations or with respect to the
Properties, may:  (i) cause or contribute to an actual or alleged violation of
or noncompliance with Environmental Laws, (ii) cause or contribute to any other
potential common-law or legal claim or other liability, or (iii) cause any of
the Properties to become subject to any restrictions on ownership, occupancy,
use or transferability under any Environmental Law or require the filing or
recording of any notice, approval or disclosure document under any Environmental
Law and, with respect to the immediately preceding clauses (i) through (iii) is
based on or related to the on-site or off-site manufacture, generation,
processing, distribution, use, treatment, storage, disposal, transport, removal,
clean up or handling, or the emission, discharge, release or threatened release
of any wastes or Hazardous Material, or any other requirement under
Environmental Law.  There is no civil, criminal, or administrative action, suit,
demand, claim, hearing, notice, or demand letter, mandate, order, lien, request,
investigation, or proceeding pending or, to the Borrower’s knowledge after due
inquiry, threatened, against the Borrower, any other Loan Party or any other
Subsidiary relating in any way to Environmental Laws which reasonably could be
expected to have a Material Adverse Effect.  None of the Properties is listed on
or proposed for listing on the National Priority List promulgated pursuant to
the Comprehensive Environmental Response, Compensation and Liability Act of 1980
and its implementing regulations, or any state or local priority list
promulgated pursuant to any analogous state or local law.  No Hazardous
Materials have been transported, released, discharged or disposed on any of the
Properties other than (x) in compliance with all applicable Environmental Laws
or (y) as could not reasonably be expected to have a Material Adverse Effect.

 

(q)                                 Investment Company.  None of the Borrower,
any other Loan Party or any other Subsidiary is (i) an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, or (ii) subject to any other
Applicable Law which purports to regulate or restrict its ability to borrow
money or obtain other

 

65

--------------------------------------------------------------------------------


 

extensions of credit or to consummate the transactions contemplated by this
Agreement or to perform its obligations under any Loan Document to which it is a
party.

 

(r)                                    Margin Stock.  None of the Borrower, any
other Loan Party or any other Subsidiary is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying Margin Stock.

 

(s)                                   Affiliate Transactions.  Except as
permitted by Section 9.8. or as otherwise set forth in Item 6.1.(s) of the
Borrower Letter, none of the Borrower, any other Loan Party or any other
Subsidiary is a party to or bound by any agreement or arrangement with any
Affiliate.

 

(t)                                    Intellectual Property.  Each of the Loan
Parties and each other Subsidiary owns or has the right to use, under valid
license agreements or otherwise, all patents, licenses, franchises, trademarks,
trademark rights, service marks, service mark rights, trade names, trade name
rights, trade secrets and copyrights (collectively, “Intellectual Property”)
necessary to the conduct of its businesses, without known conflict with any
patent, license, franchise, trademark, trademark right, service mark, service
mark right, trade secret, trade name, copyright, or other proprietary right of
any other Person except for such Intellectual Property, the absence of which,
and for conflicts which, could not reasonably be expected to have a Material
Adverse Effect. Each of the Loan Parties and each other Subsidiary has taken all
such steps as it deems reasonably necessary to protect its respective rights
under and with respect to such Intellectual Property.  No material claim has
been asserted by any Person with respect to the use of any such Intellectual
Property by the Borrower, any other Loan Party or any other Subsidiary, or
challenging or questioning the validity or effectiveness of any such
Intellectual Property.  The use of such Intellectual Property by the Borrower,
the other Loan Parties and the other Subsidiaries does not infringe on the
rights of any Person, subject to such claims and infringements as do not, in the
aggregate, give rise to any liabilities on the part of the Borrower, any other
Loan Party or any other Subsidiary that could reasonably be expected to have a
Material Adverse Effect.

 

(u)                                 Business.  As of the Agreement Date, the
Borrower and its Subsidiaries are engaged substantially in the business of
acquiring, owning, operating and developing office, retail and industrial
Properties predominantly net leased or managed leased to single tenants,
together with other business activities incidental thereto, as currently in use
at the Properties.

 

(v)                                 Broker’s Fees.  No broker’s or finder’s fee,
commission or similar compensation will be payable with respect to the
transactions contemplated hereby.  No other similar fees or commissions will be
payable by any Loan Party for any other services rendered to the Borrower, any
other Loan Party or any other Subsidiary ancillary to the transactions
contemplated hereby.

 

(w)                               Accuracy and Completeness of Information.  All
written information, reports and other papers and data (other than financial
projections and other forward looking statements and information of a general
economic or industry specific nature) furnished to the Administrative Agent or
any Lender by, on behalf of, or at the direction of, the Borrower, any other
Loan Party or any other Subsidiary were, at the time the same were so furnished,
taken as a whole, complete and correct in all material respects, to the extent
necessary to give the recipient a true and accurate knowledge of the subject
matter, or, in the case of financial statements, present fairly, in accordance
with GAAP consistently applied throughout the periods involved, the financial
position of the Persons involved as at the date thereof and the results of
operations for such periods (subject, as to interim statements, to changes
resulting from normal year end audit adjustments and absence of full footnote
disclosure).  All financial projections and other forward looking statements
prepared by or on behalf of the Borrower, any other Loan Party or any other
Subsidiary that have been or may hereafter be made available to the
Administrative Agent or any Lender were or will be prepared in good faith based
on reasonable assumptions.  No fact is known to any Loan

 

66

--------------------------------------------------------------------------------


 

Party which has had, or may in the future have (so far as any Loan Party can
reasonably foresee), a Material Adverse Effect which has not been set forth in
the financial statements referred to in Section 6.1.(k) or in such information,
reports or other papers or data or otherwise disclosed in writing to the
Administrative Agent and the Lenders.  No document furnished or written
statement made to the Administrative Agent or any Lender in connection with the
negotiation, preparation or execution of, or pursuant to, this Agreement or any
of the other Loan Documents contains or will contain any untrue statement of a
material fact, or omits or will omit to state a material fact necessary in order
to make the statements contained therein not misleading.

 

(x)                                 Not Plan Assets; No Prohibited
Transactions.  None of the assets of the Borrower, any other Loan Party or any
other Subsidiary constitutes “plan assets” within the meaning of ERISA, the
Internal Revenue Code and the respective regulations promulgated thereunder. 
Assuming that no Lender funds any amount payable by it hereunder with “plan
assets,” as that term is defined in 29 C.F.R. 2510.3-101, the execution,
delivery and performance of this Agreement and the other Loan Documents, and the
extensions of credit and repayment of amounts hereunder, do not and will not
constitute “prohibited transactions” under ERISA or the Internal Revenue Code.

 

(y)                                 Anti-Corruption Laws and Sanctions;
Anti-Terrorism Laws.  None of the Borrower, any Subsidiary, any of their
respective directors, or officers, or, to the knowledge of the Borrower, any of
the Borrower’s or any Subsidiary’s employees and agents (i) is an “enemy” or an
“ally of the enemy” within the meaning of Section 2 of the Trading with the
Enemy Act of the United States, 50 U.S.C. App. §§ 1 et seq., as amended (the
“Trading with the Enemy Act”) or (ii) is in violation of (A) the Trading with
the Enemy Act, (B) any of the foreign assets control regulations of the United
States Treasury Department or any enabling legislation or executive order
relating thereto, including without limitation, Executive Order No. 13224,
effective as of September 24, 2001 relating to Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit or Support Terrorism
(66 Fed. Reg. 49079 (2001) or (C) the Patriot Act (collectively, the
“Anti-Terrorism Laws”).  The Borrower has implemented and maintains in effect
policies and procedures designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents (in
their capacities as such) with Anti-Corruption Laws, Anti-Terrorism Laws and
applicable Sanctions, and the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents are in compliance with Anti-Corruption
Laws, Anti-Terrorism Laws and applicable Sanctions in all material respects. 
None of the Borrower or any Subsidiary is, or derives any of its assets or
operating income from investments in or transactions with, a Sanctioned Person
and none of the respective directors, officers, or to the knowledge of the
Borrower, employees or agents of the Borrower or any of its Subsidiaries is a
Sanctioned Person.

 

(z)                                  Unencumbered Assets; Unencumbered Mortgage
Notes.  As of the Agreement Date, Part I of Item 6.1.(z) of the Borrower Letter
is a correct and complete list of all Unencumbered Assets and Part II of
Item 6.1.(z) of the Borrower Letter is a correct and complete list of all
Unencumbered Mortgage Notes.  Each of the Properties included by the Borrower in
calculations of Unencumbered Asset Value satisfies all of the requirements
contained in the definition of “Unencumbered Asset”.  Each of the promissory
notes included by the Borrower in calculations of Unencumbered Asset Value
satisfies all of the requirements contained in the definition of “Unencumbered
Mortgage Note”.

 

Section 6.2.  Survival of Representations and Warranties, Etc.

 

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or any other Subsidiary
to the Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan Documents (including, but not limited to, any
such statement made in or in connection with any amendment thereto or any
statement contained in any certificate, financial statement or other instrument
delivered by or on behalf of any Loan Party

 

67

--------------------------------------------------------------------------------


 

prior to the Agreement Date and delivered to the Administrative Agent or any
Lender in connection with the underwriting or closing the transactions
contemplated hereby) shall constitute representations and warranties made by the
Borrower under this Agreement.  All representations and warranties made under
this Agreement and the other Loan Documents shall be deemed to be made at and as
of the Agreement Date, the Effective Date, the date on which any extension of
the Revolving Termination Date is effectuated pursuant to Section 2.13., the
date on which any increase in the Revolving Commitments or the making of
Additional Term Loans is effectuated pursuant to Section 2.16. and at and as of
the date of the occurrence of each Credit Event, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty shall
have been true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances expressly and specifically permitted
hereunder.  All such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Loans and the issuance of the Letters of Credit.

 

ARTICLE VII. AFFIRMATIVE COVENANTS

 

For so long as this Agreement is in effect, the Borrower shall comply with the
following covenants:

 

Section 7.1.  Preservation of Existence and Similar Matters.

 

Except as otherwise permitted under Section 9.4., the Borrower shall, and shall
cause each other Loan Party and each other Subsidiary to, preserve and maintain
its respective existence, rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and qualify and remain qualified
and authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization and where the failure to be so authorized and qualified could
reasonably be expected to have a Material Adverse Effect.

 

Section 7.2.  Compliance with Applicable Law and Material Contracts.

 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply with (a) all Applicable Law, including the obtaining of
all Governmental Approvals, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect, and (b) all terms and conditions of
all Material Contracts to which it is a party.  The Borrower shall maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws, Anti-Terrorism Laws and applicable
Sanctions.

 

Section 7.3.  Maintenance of Property.

 

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
(a) protect and preserve, or cause to be protected and preserved, all of its
respective material properties, including, but not limited to, all Intellectual
Property necessary to the conduct of its respective business, and maintain, or
cause to be maintained, in good repair, working order and condition all tangible
properties, ordinary wear and tear excepted, and (b) from time to time make or
cause to be made all needed and appropriate repairs, renewals, replacements and
additions to such properties, so that the business carried on in connection
therewith may be properly and advantageously conducted at all times.

 

68

--------------------------------------------------------------------------------


 

Section 7.4.  Conduct of Business.

 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, carry on its respective businesses as described in
Section 6.1.(u).

 

Section 7.5.  Insurance.

 

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
maintain, or cause to be maintained, insurance (on a replacement cost basis)
with financially sound and reputable insurance companies against such risks and
in such amounts as is customarily maintained by Persons engaged in similar
businesses or as may be required by Applicable Law. The Borrower shall from time
to time deliver to the Administrative Agent upon request a detailed list,
together with copies of all policies of the insurance then in effect, stating
the names of the insurance companies, the amounts and rates of the insurance,
the dates of the expiration thereof and the properties and risks covered
thereby.

 

Section 7.6.  Payment of Taxes and Claims.

 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, pay and discharge, or cause to be paid and discharged, when due
(a) all federal and state income taxes, all other material taxes and all
assessments and governmental charges or levies imposed upon it or upon its
income or profits or upon any properties belonging to it, and (b) all lawful
claims of materialmen, mechanics, carriers, warehousemen and landlords for
labor, materials, supplies and rentals which, if unpaid, might become a Lien on
any properties of such Person; provided, however, that this Section shall not
require the payment or discharge of any such tax, assessment, charge, levy or
claim which is being contested in good faith by appropriate proceedings which
operate to suspend the collection thereof and for which adequate reserves have
been established on the books of such Person in accordance with GAAP.

 

Section 7.7.  Books and Records; Inspections.

 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities in accordance with GAAP and Applicable Law.  The
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
to, permit representatives of the Administrative Agent or any Lender to visit
and inspect any of their respective properties, to examine and make abstracts
from any of their respective books and records and to discuss their respective
affairs, finances and accounts with their respective officers, employees and
independent public accountants (in the presence of an officer of the Borrower if
an Event of Default does not then exist), all at such reasonable times during
business hours and as often as may reasonably be requested and so long as no
Event of Default exists, with reasonable prior notice.  The Borrower shall be
obligated to reimburse the Administrative Agent and the Lenders for their costs
and expenses incurred in connection with the exercise of their rights under this
Section only if such exercise occurs while a Default or Event of Default
exists.  If requested by the Administrative Agent, the Borrower shall execute an
authorization letter addressed to its accountants authorizing the Administrative
Agent or any Lender to discuss the financial affairs of the Borrower, any other
Loan Party or any other Subsidiary with the Borrower’s accountants.

 

69

--------------------------------------------------------------------------------


 

Section 7.8.  Use of Proceeds.

 

The Borrower will use the proceeds of Loans only for the repayment of
Indebtedness, the acquisition of Properties, working capital needs and other
general business purposes.  The Borrower shall only use Letters of Credit for
the same purposes for which it may use the proceeds of Loans.

 

Section 7.9.  Environmental Matters.

 

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply, or cause to be complied, with all Environmental Laws the
failure with which to comply could reasonably be expected to have a Material
Adverse Effect.  The Borrower shall comply, and shall cause each other Loan
Party and each other Subsidiary to comply, and the Borrower shall use, and shall
cause each other Loan Party and each other Subsidiary to use, commercially
reasonable efforts to cause all other Persons occupying, using or present on the
Properties to comply, with all Environmental Laws the failure with which to
comply could reasonably be expected to have a Material Adverse Effect.  The
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
to, promptly take all actions and pay or arrange to pay all costs necessary for
it and for the Properties to comply with all Environmental Laws and all
Governmental Approvals the failure with which to comply could reasonably be
expected to have a Material Adverse Effect, including actions to remove and
dispose of all Hazardous Materials and to clean up the Properties as required
under Environmental Laws.  The Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, promptly take, or cause to be taken, all
actions necessary to prevent the imposition of any Liens on any of their
respective properties arising out of or related to any Environmental Laws. 
Nothing in this Section shall impose any obligation or liability whatsoever on
the Administrative Agent or any Lender.

 

Section 7.10.  Further Assurances.

 

At the Borrower’s cost and expense and upon request of the Administrative Agent,
the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly execute and deliver or cause to be duly executed and
delivered, to the Administrative Agent such further instruments, documents and
certificates, and do and cause to be done such further acts that may be
reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.

 

Section 7.11.  REIT Status.

 

The Borrower shall maintain its status, and election to be treated, as a REIT.

 

Section 7.12.  Exchange Listing.

 

The Borrower shall maintain at least one class of common shares of the Borrower
having trading privileges on the New York Stock Exchange or the NYSE MKT LLC
Exchange or which is subject to price quotations on The NASDAQ Stock Market’s
National Market System.

 

Section 7.13.  Guarantors.

 

(a)                                 Within 10 Business Days following the date
on which any of the following conditions first applies to any Subsidiary that is
not already a Guarantor, the Borrower shall deliver to the Administrative Agent
each of the following in form and substance satisfactory to the Administrative
Agent: (i) an Accession Agreement (or if no Guaranty is then in effect, the
Guaranty), and (ii) the items

 

70

--------------------------------------------------------------------------------


 

that would have been delivered under subsections (iv) through (viii) and (xv) of
Section 5.1.(a) if such Subsidiary had been a Loan Party on the Agreement Date:

 

(A)                               such Subsidiary Guarantees, or otherwise
becomes obligated in respect of, any Indebtedness of the Borrower or any other
Subsidiary of the Borrower (other than an Excluded Subsidiary guaranteeing or
otherwise becoming obligated in respect of the Indebtedness of another Excluded
Subsidiary); or

 

(B)                               (i) such Subsidiary owns an Unencumbered Asset
or other asset the value of which is included in the determination of
Unencumbered Asset Value and (ii) such Subsidiary, or any other Subsidiary that
directly or indirectly owns any Equity Interest in such Subsidiary, has
incurred, acquired or suffered to exist any Recourse Indebtedness (other than
Recourse Indebtedness which, together with all other such Indebtedness of
Subsidiaries owning Unencumbered Assets or other assets the value of which is
included in the determination of Unencumbered Asset Value and that are not
Guarantors, does not exceed $1,000,000 at any time outstanding).

 

(b)                                 The Borrower may request in writing that the
Administrative Agent release, and upon receipt of such request the
Administrative Agent shall release, a Guarantor from the Guaranty so long as:
(i) such Guarantor is not required to be a party to the Guaranty under the
immediately preceding subsection (a); (ii) no Default or Event of Default shall
then be in existence or would occur as a result of such release, including
without limitation, a Default or Event of Default resulting from a violation of
any of the covenants contained in Section 9.1.; (iii) the representations and
warranties made or deemed made by the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party, shall be true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of the date of such release with the same
force and effect as if made on and as of such date except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances expressly permitted under the Loan
Documents; and (iv) the Administrative Agent shall have received such written
request at least 10 Business Days (or such shorter period as may be acceptable
to the Administrative Agent) prior to the requested date of release.  Delivery
by the Borrower to the Administrative Agent of any such request shall constitute
a representation by the Borrower that the matters set forth in the preceding
sentence (both as of the date of the giving of such request and as of the date
of the effectiveness of such request) are true and correct with respect to such
request.

 

ARTICLE VIII. INFORMATION

 

For so long as this Agreement is in effect, the Borrower shall furnish to the
Administrative Agent for distribution to each of the Lenders:

 

Section 8.1.  Quarterly Financial Statements.

 

As soon as available and in any event within 5 days after the same is filed with
the SEC (but in no event later than 45 days after the close of each of the
first, second and third fiscal quarters of the Borrower), the unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such period and the related unaudited consolidated statements of income,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries for
such period, setting forth in each case in comparative form the figures as of
the end of and for the corresponding periods of the previous fiscal year, all of
which shall

 

71

--------------------------------------------------------------------------------


 

be certified by the chief financial officer or chief accounting officer of the
Borrower, in his or her opinion, to present fairly, in accordance with GAAP and
in all material respects, the consolidated financial position of the Borrower
and its Subsidiaries as at the date thereof and the results of operations for
such period (subject to normal year-end audit adjustments and the absence of
footnotes).  Together with such financial statements, the Borrower shall deliver
reports, in form and detail satisfactory to the Administrative Agent, setting
forth: (a) a statement of Funds From Operations for the fiscal quarter then
ending; (b) calculation of the financial covenants described in Section 9.1.;
(c) a listing of capital expenditures made during the fiscal quarter then ended;
(d) a listing of all Properties acquired during such fiscal quarter, including
the net operating income of each such Property, acquisition costs and related
mortgage debt, if any; and (e) summary Property information and other
information as may be requested.

 

Section 8.2.  Year-End Statements.

 

As soon as available and in any event within 5 days after the same is filed with
the SEC (but in no event later than 90 days after the end of each fiscal year of
the Borrower), the audited consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year and the related audited
consolidated statements of income, shareholders’ equity and cash flows of the
Borrower and its Subsidiaries for such fiscal year, setting forth in comparative
form the figures as at the end of and for the previous fiscal year, all of which
shall be (a) certified by the chief financial officer or chief accounting
officer of the Borrower, in his or her opinion, to present fairly, in accordance
with GAAP and in all material respects, the financial position of the Borrower
and its Subsidiaries as at the date thereof and the result of operations for
such period and (b) accompanied by the report thereon of Ernst &Young LLP or any
other independent certified public accountants of recognized national standing
reasonably acceptable to the Administrative Agent (it being acknowledged that
any of Deloitte, PricewaterhouseCoopers, Ernst & Young LLP and KPMG shall be
acceptable to the Administrative Agent), whose report shall not be subject to
(i) any “going concern” or like qualification or exception or (ii) any
qualification or exception as to the scope of such audit.  Together with such
financial statements, the Borrower shall deliver a report, certified by the
chief financial officer or chief accounting officer of Borrower, in form and
detail reasonably satisfactory to the Administrative Agent, setting forth the
Net Operating Income for each Property for such fiscal year.

 

Section 8.3.  Compliance Certificate.

 

At the time the financial statements are furnished pursuant to the immediately
preceding Sections 8.1. and 8.2., and within 5 Business Days of the
Administrative Agent’s request with respect to any other fiscal period, a
certificate substantially in the form of Exhibit K (a “Compliance Certificate”)
executed on behalf of the Borrower by the chief financial officer or chief
accounting officer of the Borrower (a) setting forth in reasonable detail as of
the end of such quarterly accounting period or fiscal year, as the case may be,
the calculations required to establish whether the Borrower was in compliance
with the covenants contained in Section 9.1.; and (b) stating that, to the best
of his or her knowledge, information and belief after due inquiry, no Default or
Event of Default exists, or, if such is not the case, specifying such Default or
Event of Default and its nature, when it occurred and the steps being taken by
the Borrower with respect to such event, condition or failure.

 

Section 8.4.  Other Information.

 

(a)                                 Promptly upon receipt thereof, copies of all
material reports, if any, submitted to the Borrower or its Board of Trustees by
its independent public accountants, and in any event all management reports;

 

72

--------------------------------------------------------------------------------


 

(b)                                 Within five (5) Business Days of the filing
thereof, copies of all registration statements (excluding the exhibits thereto
(unless requested by the Administrative Agent) and any registration statements
on Form S-8 or its equivalent), reports on Forms 10-K, 10-Q and 8-K (or their
equivalents) and all other periodic reports which any Loan Party or any other
Subsidiary shall file with the SEC or any national securities exchange;

 

(c)                                  Promptly upon the mailing thereof to the
shareholders of the Borrower generally, copies of all financial statements,
reports and proxy statements so mailed and promptly upon the issuance thereof
copies of all press releases issued by the Borrower, any Subsidiary or any other
Loan Party;

 

(d)                                 If any ERISA Event shall occur that
individually, or together with any other ERISA Event that has occurred, could
reasonably be expected to have a Material Adverse Effect, a certificate of the
chief executive officer or chief financial officer of the Borrower setting forth
details as to such occurrence and the action, if any, which the Borrower or
applicable member of the ERISA Group is required or proposes to take;

 

(e)                                  To the extent any Loan Party or any other
Subsidiary is aware of the same, prompt notice of the commencement of any
proceeding or investigation by or before any Governmental Authority and any
action or proceeding in any court or other tribunal or before any arbitrator
against or in any other way relating adversely to, or adversely affecting, any
Loan Party or any other Subsidiary or any of their respective properties, assets
or businesses which could reasonably be expected to have a Material Adverse
Effect;

 

(f)                                   A copy of any amendment to the certificate
or articles of incorporation or formation, bylaws, partnership agreement or
other similar organizational documents of the Borrower or any other Loan Party
promptly upon the Administrative Agent’s request;

 

(g)                                  Prompt notice of any change in the senior
management of the Borrower, any Subsidiary or any other Loan Party and any
change in the business, assets, liabilities, financial condition, results of
operations or business prospects of any Loan Party or any other Subsidiary which
has had, or could reasonably be expected to have, a Material Adverse Effect;

 

(h)                                 Prompt notice of the occurrence of any of
the following promptly upon a Responsible Officer obtaining knowledge thereof:
(i) Default or Event of Default or (ii) any event which constitutes or which
with the passage of time, the giving of notice, or otherwise, would constitute a
default or event of default by any Loan Party or any other Subsidiary under any
Material Contract to which any such Person is a party or by which any such
Person or any of its respective properties may be bound;

 

(i)                                     Prompt notice of any order, judgment or
decree in excess of $10,000,000 having been entered against any Loan Party or
any other Subsidiary or any of their respective properties or assets;

 

(j)                                    Prompt notice if the Borrower, any
Subsidiary or any other Loan Party shall receive any notification from any
Governmental Authority alleging a violation of any Applicable Law or any inquiry
which, in either case, could reasonably be expected to have a Material Adverse
Effect;

 

(k)                                 Promptly upon the request of the
Administrative Agent, evidence of the Borrower’s calculation of the Ownership
Share with respect to a Subsidiary or an Unconsolidated Affiliate, such evidence
to be in form and detail satisfactory to the Administrative Agent;

 

73

--------------------------------------------------------------------------------


 

(l)                                     Promptly, upon Borrower becoming aware
at any time of any change in the Borrower’s Credit Rating, a certificate stating
that the Borrower’s Credit Rating has changed and the new Credit Rating that is
in effect;

 

(m)                             Promptly, upon each request, information
identifying the Borrower as a Lender may request in order to comply with
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation, the Patriot Act;

 

(n)                                 Promptly, and in any event within 3 Business
Days after the Borrower obtains knowledge thereof, written notice of the
occurrence of any of the following:  (i) the Borrower, any Loan Party or any
other Subsidiary shall receive notice that any violation of or noncompliance
with any Environmental Law has or may have been committed or is threatened;
(ii) the Borrower, any Loan Party or any other Subsidiary shall receive notice
that any administrative or judicial complaint, order or petition has been filed
or other proceeding has been initiated, or is about to be filed or initiated
against any such Person alleging any violation of or noncompliance with any
Environmental Law or requiring any such Person to take any action in connection
with the release or threatened release of Hazardous Materials; (iii) the
Borrower, any Loan Party or any other Subsidiary shall receive any notice from a
Governmental Authority or private party alleging that any such Person may be
liable or responsible for any costs associated with a response to, or
remediation or cleanup of, a release or threatened release of Hazardous
Materials or any damages caused thereby; or (iv) the Borrower, any Loan Party or
any other Subsidiary shall receive notice of any other fact, circumstance or
condition that could reasonably be expected to form the basis of an
Environmental Claim, in each case, where the matters covered by such
notice(s) under clauses (i) through (iv), whether individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect; and

 

(o)                                 From time to time and promptly upon each
request, such data, certificates, reports, statements, opinions of counsel,
documents or further information regarding any Property or the business, assets,
liabilities, financial condition, results of operations or business prospects of
the Borrower, any of its Subsidiaries, or any other Loan Party as the
Administrative Agent or any Lender may reasonably request.

 

Section 8.5.  Electronic Delivery of Certain Information.

 

(a)                                 Documents required to be delivered pursuant
to the Loan Documents may be delivered by electronic communication and delivery,
including, the Internet, e-mail or intranet websites to which the Administrative
Agent and each Lender have access (including a commercial, third-party website
or a website sponsored or hosted by the Administrative Agent or the Borrower)
provided that the foregoing shall not apply to (i) notices to any Lender (or an
Issuing Bank) pursuant to Article II. and (ii) any Lender that has notified the
Administrative Agent and the Borrower that it cannot or does not want to receive
electronic communications.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic delivery pursuant to procedures approved by it for all or particular
notices or communications.  Documents or notices delivered electronically shall
be deemed to have been delivered twenty-four (24) hours after the date and time
on which the Administrative Agent or the Borrower posts such documents or the
documents become available on a commercial website and the Administrative Agent
or Borrower notifies each Lender of said posting and provides a link thereto
provided (x) if such notice or other communication is not sent or posted during
the normal business hours of the recipient, said posting date and time shall be
deemed to have commenced as of 10:00 a.m. Eastern time on the next business day
for the recipient and (y) if the deemed time of delivery occurs on a day that is
not a business day for the recipient, the deemed time of delivery shall be 10:00
a.m. Eastern time on the next business day for the recipient.  Notwithstanding
anything contained herein, the Borrower shall deliver paper copies of any
documents to the

 

74

--------------------------------------------------------------------------------


 

Administrative Agent or to any Lender that requests such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender.  The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents delivered
electronically, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery.  Each Lender
shall be solely responsible for requesting delivery to it of paper copies and
maintaining its paper or electronic documents.

 

(b)                                 Documents required to be delivered pursuant
to Article II. may be delivered electronically to a website provided for such
purpose by the Administrative Agent pursuant to the procedures provided to the
Borrower by the Administrative Agent.

 

Section 8.6.  Public/Private Information.

 

The Borrower shall cooperate with the Administrative Agent in connection with
the publication of certain materials and/or information provided by or on behalf
of the Borrower.  Documents required to be delivered pursuant to the Loan
Documents shall be delivered by or on behalf of the Borrower to the
Administrative Agent and the Lenders (collectively, “Information Materials”)
pursuant to this Article and the Borrower shall designate Information Materials
(a) that are either available to the public or not material with respect to the
Borrower and its Subsidiaries or any of their respective securities for purposes
of United States federal and state securities laws, as “Public Information” and
(b) that are not Public Information as “Private Information”.

 

Section 8.7.  Patriot Act Notice; Compliance.

 

The Patriot Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution.  Consequently, a Lender (for itself and/or as agent for
all Lenders hereunder) may from time-to-time request, and the Borrower shall,
and shall cause the other Loan Parties to, provide to such Lender, such Loan
Party’s name, address, tax identification number and/or such other
identification information as shall be necessary for such Lender to comply with
federal law.  An “account” for this purpose may include, without limitation, a
deposit account, cash management service, a transaction or asset account, a
credit account, a loan or other extension of credit, and/or other financial
services product.

 

ARTICLE IX. NEGATIVE COVENANTS

 

For so long as this Agreement is in effect, the Borrower shall comply with the
following covenants:

 

Section 9.1.  Financial Covenants.

 

(a)                                 Leverage Ratio.  The Borrower shall not
permit the ratio of (i) Total Indebtedness to (ii) Total Asset Value to exceed
0.60 to 1.00 at any time; provided, however, that if such ratio is greater than
0.60 to 1.00 but is not greater than 0.65 to 1.00, then the Borrower shall be
deemed to be in compliance with this subsection (a) so long as (i) the Borrower
completed a Material Acquisition during the quarter in which such ratio first
exceeded 0.60 to 1.00, (ii) such ratio does not exceed 0.60 to 1.00 for a period
of more than two consecutive fiscal quarters immediately following the fiscal
quarter in which such Material Acquisition was completed, (iii) the Borrower has
not maintained compliance with this subsection (a) in reliance on this proviso
more than two times during the term of this Agreement and (iv) such ratio is not
greater than 0.65 to 1.00 at any time.

 

75

--------------------------------------------------------------------------------


 

(b)                                 Minimum Fixed Charge Coverage Ratio.  The
Borrower shall not permit the ratio of (i) Adjusted EBITDA for the fiscal
quarter of the Borrower most recently ending to (ii) Fixed Charges for such
period, to be less than 1.50 to 1.00 at any time.

 

(c)                                  Secured Indebtedness.  The Borrower shall
not permit the ratio of (i) Secured Indebtedness of the Borrower and its
Subsidiaries to (ii) Total Asset Value to be greater than 0.40 to 1.00 at any
time.

 

(d)                                 Unencumbered Leverage Ratio.  The Borrower
shall not permit the ratio of (i) Unsecured Indebtedness to (ii) Unencumbered
Asset Value to be greater than 0.60 to 1.00 at any time; provided, however, that
if such ratio is greater than 0.60 to 1.00 but is not greater than 0.65 to 1.00,
then the Borrower shall be deemed to be in compliance with this
subsection (d) so long as (i) the Borrower completed a Material Acquisition
during the quarter in which such ratio first exceeded 0.60 to 1.00, (ii) such
ratio does not exceed 0.60 to 1.00 for a period of more than two consecutive
fiscal quarters immediately following the fiscal quarter in which such Material
Acquisition was completed, (iii) the Borrower has not maintained compliance with
this subsection (d) in reliance on this proviso more than two times during the
term of this Agreement and (iv) such ratio is not greater than 0.65 to 1.00 at
any time.

 

(e)                                  Unencumbered Interest Coverage Ratio.  The
Borrower shall not permit the ratio of (i) Unencumbered Net Operating Income to
(ii) Unsecured Debt Service for the Borrower’s fiscal quarter most recently
ending, to be less than 1.750 to 1.00 at any time.

 

(f)                                   Permitted Investments. The Borrower shall
not, and shall not permit any Loan Party or other Subsidiary to, make any
Investment in or otherwise own the following items which would cause the
aggregate value of such holdings of such Persons to exceed the following levels,
as a percentage of Total Asset Value at any time:

 

(i)                                     Investments in Unconsolidated Affiliates
and other Persons that are not Subsidiaries, such that the aggregate value of
such Investments (determined in a manner consistent with the definition of Total
Asset Value or, if not contemplated under the definition of Total Asset Value,
as determined in accordance with GAAP) exceeds 10.0% of Total Asset Value at any
time;

 

(ii)                                  Assets Under Development, such that the
aggregate Construction Budget for all Assets Under Development exceeds 15.0% of
Total Asset Value at any time; provided, however, that notwithstanding the
foregoing, the aggregate Construction Budget for Assets Under Development that
are less than 75.0% pre-leased shall not exceed 5.0% of Total Asset Value; for
purposes of this clause: (x) “Construction Budget” means the fully-budgeted
costs for the acquisition and construction of a given piece of real property
(including without limitation, the cost of acquiring such piece of real property
(except to the extent any portion thereof is Unimproved Land included in the
immediately following clause (iv)), reserves for construction interest and
operating deficits, tenant improvements, leasing commissions, and infrastructure
costs), as reasonably determined by the Borrower in good faith and (y) real
property under construction to be (but not yet) acquired by the Borrower or a
Subsidiary upon completion of construction pursuant to a contract in which the
seller of such real property is required to complete construction prior to, and
as a condition precedent to, such acquisition, shall be subject to this
subsection;

 

(iii)                               Mortgage Receivables, such that the
aggregate book value of such Mortgage Receivables exceeds 10.0% of Total Asset
Value at any time; and

 

76

--------------------------------------------------------------------------------


 

(iv)                              Unimproved Land such that the aggregate book
value of all such Unimproved Land exceeds 5.0% of Total Asset Value at any time.

 

In addition to the foregoing limitations, the aggregate value of holdings of the
Borrower, the Loan Parties and the other Subsidiaries in the items described in
the immediately foregoing clauses (ii) through (iv) shall not exceed 25.0% of
Total Asset Value at any time.

 

(i)                                     Dividends and Other Restricted
Payments.  Subject to the following sentence, if an Event of Default exists, the
Borrower shall not, and shall not permit any of its Subsidiaries to, declare or
make any Restricted Payments except that the Borrower may declare and make cash
distributions to its shareholders in an aggregate amount not to exceed the
minimum amount necessary for the Borrower to remain in compliance with
Section 7.11. and to avoid the imposition of income or excise taxes imposed
under Sections 857(b)(1), 857(b)(3) and 4981 of the Internal Revenue Code and
Subsidiaries may pay Restricted Payments to the Borrower or any other
Subsidiary.  If an Event of Default specified in Section 10.1.(a),
Section 10.1.(e) or Section 10.1.(f) shall exist, or if as a result of the
occurrence of any other Event of Default any of the Obligations have been
accelerated pursuant to Section 10.2.(a), the Borrower shall not, and shall not
permit any Subsidiary to, make any Restricted Payments to any Person except that
Subsidiaries may pay Restricted Payments to the Borrower or any other
Subsidiary.

 

Section 9.2.  Negative Pledge.

 

(a)                                 The Borrower shall not, and shall not permit
any other Loan Party or any other Subsidiary to, create, assume, or incur any
Lien (other than Permitted Liens) upon any of its properties, assets, income or
profits of any character whether now owned or hereafter acquired if immediately
prior to the creation, assumption or incurring of such Lien, or immediately
thereafter, a Default or Event of Default is or would be in existence, including
without limitation, a Default or Event of Default resulting from a violation of
any of the covenants contained in Section 9.1.

 

(b)                                 The Borrower shall not, and shall not permit
any other Loan Party or any other Subsidiary (other than an Excluded Subsidiary)
to, enter into, assume or otherwise be bound by any Negative Pledge except for a
Negative Pledge contained in (i) an agreement (x) evidencing Indebtedness which
(A) the Borrower, such Loan Party or such Subsidiary may create, incur, assume,
or permit or suffer to exist without violation of this Agreement and (B)  is
secured by a Lien permitted to exist under the Loan Documents, and (y) which
prohibits the creation of any other Lien on only the property securing such
Indebtedness as of the date such agreement was entered into; (ii) an agreement
relating to the sale of a Subsidiary or assets pending such sale, provided that
in any such case the Negative Pledge applies only to the Subsidiary or the
assets that are the subject of such sale, or (iii) a Negative Pledge contained
in any agreement that evidences unsecured Indebtedness which contains
restrictions on encumbering assets that are substantially similar to those
restrictions contained in the Loan Documents.

 

Section 9.3.  Restrictions on Intercompany Transfers.

 

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary (other than an Excluded Subsidiary) to, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of any Subsidiary (other than an Excluded Subsidiary)
to: (a) pay dividends or make any other distribution on any of such Subsidiary’s
capital stock or other equity interests owned by the Borrower or any Subsidiary;
(b) pay any Indebtedness owed to the Borrower or any Subsidiary; (c) make loans
or advances to the Borrower or any Subsidiary; or (d) transfer any of its
property or assets to the Borrower or any Subsidiary; other than (i) with
respect to clauses (a) through (d) those encumbrances or restrictions contained
in any Loan Document or in any

 

77

--------------------------------------------------------------------------------


 

other agreement (A) evidencing Unsecured Indebtedness that the Borrower, any
other Loan Party any other Subsidiary may create, incur, assume or permit or
suffer to exist under this Agreement and (B) containing encumbrances and
restrictions imposed in connection with such Unsecured Indebtedness that are
either substantially similar to, or less restrictive than, the encumbrances and
restrictions set forth in Section 9.1.(i) and Section 9.4. of this Agreement and
Section 13 of the Guaranty, or, (ii) with respect to clause (d), customary
provisions restricting assignment of any agreement entered into by the Borrower,
any other Loan Party or any Subsidiary in the ordinary course of business. 
Notwithstanding anything to the contrary in the foregoing, the restrictions in
this Section shall not apply to any provision of any Guaranty entered into by
the Borrower, any other Loan Party or any other Subsidiary relating to the
Indebtedness of any Subsidiary permitted to be incurred hereunder, which
provision subordinates any rights of Borrower, other Loan Party or any other
Subsidiary to payment from such Subsidiary to the payment in full of such
Indebtedness.

 

Section 9.4.  Merger, Consolidation, Sales of Assets and Other Arrangements.

 

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, (i) enter into any transaction of merger or consolidation;
(ii) liquidate, windup or dissolve itself (or suffer any liquidation or
dissolution); or (iii) convey, sell, lease, sublease, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or assets, or the capital stock of or other
Equity Interests in any of its Subsidiaries, whether now owned or hereafter
acquired; provided, however, that:

 

(a)                                 any of the actions described in the
immediately preceding clauses (i) through (iii) may be taken with respect to any
Subsidiary or any other Loan Party (other than the Borrower), including, for the
avoidance of doubt, the sale, transfer or other disposition of the capital stock
of or other Equity Interests in any Subsidiary of the Borrower, so long as
immediately prior to the taking of such action, and immediately thereafter and
after giving effect thereto, no Default or Event of Default is or would be in
existence;

 

(b)                                 the Borrower, its Subsidiaries and the other
Loan Parties may lease and sublease their respective assets, as lessor or
sublessor (as the case may be), in the ordinary course of their business;

 

(c)                                  a Person may merge with and into the
Borrower so long as (i) the Borrower is the survivor of such merger,
(ii) immediately prior to such merger, and immediately thereafter and after
giving effect thereto, no Default or Event of Default is or would be in
existence; and (iii) the Borrower shall have given the Administrative Agent and
the Lenders at least 10 Business Days’ prior written notice of such merger
(except that such prior notice shall not be required in the case of the merger
of a Subsidiary with and into the Borrower); and

 

(d)                                 the Borrower and each Subsidiary may sell,
transfer or dispose of assets among themselves.

 

Section 9.5.  Plans.

 

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, permit any of its respective assets to become or be deemed to be
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder.  The Borrower shall not cause or
permit to occur, and shall not permit any other member of the ERISA Group to
cause or permit to occur, any ERISA Event if such ERISA Event could reasonably
be expected to have a Material Adverse Effect.

 

78

--------------------------------------------------------------------------------


 

Section 9.6.  Fiscal Year.

 

The Borrower shall not, and shall not permit any other Loan Party or other
Subsidiary to, change its fiscal year from that in effect as of the Agreement
Date.

 

Section 9.7.  Modifications of Organizational Documents.

 

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, amend, supplement, restate or otherwise modify its certificate or
articles of incorporation or formation, by-laws, operating agreement,
declaration of trust, partnership agreement or other applicable organizational
document if such amendment, supplement, restatement or other modification
(a) could reasonably be expected to be adverse to the interest of the Lenders in
any material respect or (b) could reasonably be expected to have a Material
Adverse Effect.

 

Section 9.8.  Transactions with Affiliates.

 

The Borrower shall not permit to exist or enter into, and shall not permit any
other Loan Party or any other Subsidiary to permit to exist or enter into, any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate, except (a) as set forth in
Item 6.1.(s) of the Borrower Letter, (b) transactions among the Borrower and any
Wholly Owned Subsidiary or among Wholly Owned Subsidiaries or (c)  transactions
in the ordinary course of and pursuant to the reasonable requirements of the
business of the Borrower, such other Loan Party or such other Subsidiary and
upon fair and reasonable terms which are no less favorable to the Borrower, such
other Loan Party or such other Subsidiary than would be obtained in a comparable
arm’s length transaction with a Person that is not an Affiliate.

 

Section 9.9.  Environmental Matters.

 

The Borrower shall not, and shall not permit any other Loan Party, any other
Subsidiary or any other Person to, use, generate, discharge, emit, manufacture,
handle, process, store, release, transport, remove, dispose of or clean up any
Hazardous Materials on, under or from the Properties in violation of any
Environmental Law or in a manner that could lead to any Environmental Claim or
pose a risk to human health, safety or the environment, in each case, that could
reasonably be expected to have a Material Adverse Effect.  Nothing in this
Section shall impose any obligation or liability whatsoever on the
Administrative Agent or any Lender.

 

Section 9.10.  Derivatives Contracts.

 

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, enter into or become obligated in respect of, Derivatives
Contracts, other than Derivatives Contracts entered into by the Borrower, any
such Loan Party or any such Subsidiary in the ordinary course of business and
which are intended to establish a hedge in respect of liabilities, commitments
or assets held or reasonably anticipated by the Borrower, such other Loan Party
or such other Subsidiary.

 

Section 9.11.  Guaranties of Other Indebtedness.

 

The Borrower shall not Guarantee any Indebtedness of any Person other than a
Subsidiary of the Borrower, and the Borrower shall not permit any Subsidiary to
Guarantee any Indebtedness of any Person other than the Borrower or another
Subsidiary of the Borrower.

 

79

--------------------------------------------------------------------------------


 

Section 9.12.  Use of Proceeds.

 

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, use any part of the proceeds of the Loans, or use any Letter of
Credit, to (a) purchase or carry, or to reduce or retire or refinance any credit
incurred to purchase or carry, any Margin Stock (within the meaning of
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System) or (b) to extend credit to others for the purpose of purchasing or
carrying any such margin stock.  The Borrower shall not, and shall not permit
any other Loan Party or Subsidiary to, use any proceeds of any Loan or any
Letter of Credit directly or, to the knowledge of the Borrower, indirectly in
any manner which would violate Anti-Corruption Laws, Anti-Terrorism Laws or
applicable Sanctions.

 

ARTICLE X. DEFAULT

 

Section 10.1.  Events of Default.

 

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

 

(a)                                 Default in Payment.  The Borrower (i) shall
fail to pay when due under this Agreement or any other Loan Document (whether
upon demand, at maturity, by reason of acceleration or otherwise) the principal
of any of the Loans or any Reimbursement Obligation or (ii) shall fail to pay
when due any interest on any of the Loans or any of the other payment
Obligations owing by the Borrower under this Agreement, any other Loan Document
or any other Loan Party shall fail to pay when due any payment Obligation owing
by such other Loan Party under any Loan Document to which it is a party, and, in
the case of a failure described in this clause (ii), such failure shall continue
for a period of 5 Business Days.

 

(b)                                 Default in Performance.

 

(i)                                     Any Loan Party shall fail to perform or
observe any term, covenant, condition or agreement on its part to be performed
or observed and contained in Section 8.4.(h) or Article IX.; or

 

(ii)                                  Any Loan Party shall fail to perform or
observe any term, covenant, condition or agreement contained in this Agreement
or any other Loan Document to which it is a party and not otherwise mentioned in
this Section, and in the case of this subsection (b)(ii) only, such failure
shall continue for a period of 30 days after the earlier of (x) the date upon
which a Responsible Officer of the Borrower or such other Loan Party obtains
knowledge of such failure or (y) the date upon which the Borrower has received
written notice of such failure from the Administrative Agent.

 

(c)                                  Misrepresentations.  Any written statement,
representation or warranty made or deemed made by or on behalf of any Loan Party
under this Agreement or under any other Loan Document, or any amendment hereto
or thereto, or in any other writing or statement at any time furnished by, or at
the direction of, any Loan Party to the Administrative Agent, any Issuing Bank
or any Lender, shall at any time prove to have been incorrect or misleading, in
light of the circumstances in which made or deemed made, in any material respect
when furnished or made or deemed made.

 

80

--------------------------------------------------------------------------------


 

(d)                                 Indebtedness Cross-Default.

 

(i)                                     The Borrower, any other Loan Party or
any other Subsidiary shall fail to pay when due and payable (after giving effect
to any applicable grace or cure period) the principal of, or interest on, any
Indebtedness (other than the Loans and Reimbursement Obligations) having an
aggregate outstanding principal amount (or, in the case of any Derivatives
Contract, having a Derivatives Termination Value) of $25,000,000 or more (or
$50,000,000 or more in the case of Nonrecourse Indebtedness of Excluded
Subsidiaries) (“Material Indebtedness”); or

 

(ii)                                  (x) The maturity of any Material
Indebtedness shall have been accelerated in accordance with the provisions of
any indenture, contract or instrument evidencing, providing for the creation of
or otherwise concerning such Material Indebtedness or (y) any Material
Indebtedness shall have been required to be prepaid or repurchased prior to the
stated maturity thereof; or

 

(iii)                               Any other event shall have occurred and be
continuing which, with or without the passage of time, the giving of notice, or
otherwise, would permit any holder or holders of any Material Indebtedness, any
trustee or agent acting on behalf of such holder or holders or any other Person,
to accelerate the maturity of any such Material Indebtedness or require any such
Material Indebtedness to be prepaid or repurchased prior to its stated maturity.

 

(e)                                  Voluntary Bankruptcy Proceeding.  The
Borrower, any other Loan Party or any Subsidiary (other than (x) an Excluded
Subsidiary all Indebtedness of which is Nonrecourse Indebtedness, (y) a
Guarantor that, together with all other Guarantors then subject to a bankruptcy
proceeding or other proceeding or condition described in this subsection or the
immediately following subsection, does not account for more than $25,000,000 of
Total Asset Value, or (z) a Subsidiary (other than an Excluded Subsidiary all
the Indebtedness of which is Nonrecourse Indebtedness) that, together with all
other Subsidiaries then subject to a bankruptcy proceeding or other proceeding
or condition described in this subsection or the immediately following
subsection, does not account for more than $50,000,000 of Total Asset Value)
shall:  (i) commence a voluntary case under the Bankruptcy Code, or other
federal bankruptcy laws (as now or hereafter in effect); (ii) file a petition
seeking to take advantage of any other Applicable Laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding-up, or composition
or adjustment of debts; (iii) consent to, or fail to contest in a timely and
appropriate manner, any petition filed against it in an involuntary case under
such bankruptcy laws or other Applicable Laws or consent to any proceeding or
action described in the immediately following subsection; (iv) apply for or
consent to, or fail to contest in a timely and appropriate manner, the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
or liquidator of itself or of a substantial part of its property, domestic or
foreign; (v) admit in writing its inability to pay its debts as they become due;
(vi) make a general assignment for the benefit of creditors; (vii) make a
conveyance fraudulent as to creditors under any Applicable Law; or (viii) take
any corporate or partnership action for the purpose of effecting any of the
foregoing.

 

(f)                                   Involuntary Bankruptcy Proceeding.  A case
or other proceeding shall be commenced against the Borrower, any other Loan
Party or any Subsidiary (other than (x) an Excluded Subsidiary all Indebtedness
of which is Nonrecourse Indebtedness, (y) a Guarantor that, together with all
other Guarantors then subject to a bankruptcy proceeding or other proceeding or
condition described in this subsection or the immediately preceding subsection,
does not account for more than $25,000,000 of Total Asset Value, or (z) a
Subsidiary (other than an Excluded Subsidiary all the Indebtedness of which is
Nonrecourse Indebtedness) that, together with all other Subsidiaries then
subject to a bankruptcy proceeding or other proceeding or condition described in
this subsection or the immediately preceding subsection, does not account for
more than $50,000,000 of Total Asset Value) or any other Loan Party, in

 

81

--------------------------------------------------------------------------------


 

any court of competent jurisdiction seeking:  (i) relief under the Bankruptcy
Code, or other federal bankruptcy laws (as now or hereafter in effect) or under
any other Applicable Laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up, or composition or adjustment of debts;
or (ii) the appointment of a trustee, receiver, custodian, liquidator or the
like of such Person, or of all or any substantial part of the assets, domestic
or foreign, of such Person, and, in the case of either (i) or (ii), such case or
proceeding shall continue undismissed or unstayed for a period of 60 consecutive
calendar days, or an order granting the remedy or other relief requested in such
case or proceeding against the Borrower, such Subsidiary or such other Loan
Party (including, but not limited to, an order for relief under such Bankruptcy
Code or such other federal bankruptcy laws) shall be entered.

 

(g)                                  Revocation of Loan Documents.  Any Loan
Party shall (or shall attempt to) disavow, revoke or terminate any Loan Document
to which it is a party or shall otherwise challenge or contest in any action,
suit or proceeding in any court or before any Governmental Authority the
validity or enforceability of any Loan Document or any Loan Document shall cease
to be in full force and effect (except as a result of the express terms
thereof).

 

(h)                                 Judgment.  A judgment or order for the
payment of money or for an injunction or other non-monetary relief shall be
entered against the Borrower, any other Loan Party, or any other Subsidiary by
any court or other tribunal and (i) such judgment or order shall continue for a
period of thirty (30) days without being paid, stayed or dismissed through
appropriate appellate proceedings and (ii) either (A) the amount of such
judgment or order (x) for which insurance has not been acknowledged in writing
by the applicable insurance carrier (or the amount as to which the insurer has
denied liability) or (y) is not otherwise subject to indemnification or
reimbursement on reasonable terms and conditions by Persons reasonably likely to
honor such indemnification or reimbursement obligations, exceeds, individually
or together with all other such judgments or orders entered against (1) in the
case of the Borrower or any Guarantor, $25,000,000, or (2) in the case of any
other Subsidiaries, $50,000,000 or (B) in the case of an injunction or other
non-monetary relief, such injunction or judgment or order could reasonably be
expected to have a Material Adverse Effect.

 

(i)                                     Attachment.  A warrant, writ of
attachment, execution or similar process shall be issued against any property of
the Borrower, any other Loan Party or any other Subsidiary, which exceeds,
individually or together with all other such warrants, writs, executions and
processes, (1) for the Borrower or any Guarantor, $25,000,000, or (2) for any
other Subsidiaries, $50,000,000, and such warrant, writ, execution or process
shall not be paid, discharged, vacated, stayed or bonded for a period of thirty
(30) days; provided, however, that if a bond has been issued in favor of the
claimant or other Person obtaining such warrant, writ, execution or process, the
issuer of such bond shall execute a waiver or subordination agreement in form
and substance satisfactory to the Administrative Agent pursuant to which the
issuer of such bond subordinates its right of reimbursement, contribution or
subrogation to the Obligations and waives or subordinates any Lien it may have
on the assets of the Borrower or any Subsidiary.

 

(j)                                    ERISA.

 

(i)                                     Any ERISA Event shall have occurred that
results or could reasonably be expected to result in liability to any member of
the ERISA Group aggregating in excess of $10,000,000; or

 

(ii)                                  The “benefit obligation” of all Plans
exceeds the “fair market value of plan assets” for such Plans by more than
$10,000,000, all as determined, and with such terms defined, in accordance with
FASB ASC 715.

 

82

--------------------------------------------------------------------------------


 

(k)                                 Loan Documents.  An Event of Default (as
defined therein) shall occur under any of the other Loan Documents.

 

(l)                                     Change of Control.

 

(i)                                     Except for GOV, any “person” or “group”
(as such terms are used in Sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)), is or becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that
a Person will be deemed to have “beneficial ownership” of all securities that
such Person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of more
than 25.0% of the total voting power of the then outstanding voting stock of the
Borrower;

 

(ii)                                  During any period of 12 consecutive months
ending after the Agreement Date, individuals who at the beginning of any such
12-month period constituted the Board of Trustees of the Borrower (together with
any new trustees whose election by such Board or whose nomination for election
by the shareholders of the Borrower was approved by a vote of a majority of the
trustees then still in office who were either directors at the beginning of such
period or whose election or nomination for election was previously so approved)
cease for any reason to constitute a majority of the Board of Directors of the
Borrower then in office; or

 

(iii)                               RMR shall cease for any reason to act as the
sole business manager and property manager for the Borrower.

 

Section 10.2.  Remedies Upon Event of Default.

 

Upon the occurrence of an Event of Default the following provisions shall apply:

 

(a)                                 Acceleration; Termination of Facilities.

 

(i)                                     Automatic.  Upon the occurrence of an
Event of Default specified in Sections 10.1.(e) or 10.1.(f), (1)(A) the
principal of, and all accrued interest on, the Loans and the Notes at the time
outstanding, (B) an amount equal to the Stated Amount of all Letters of Credit
outstanding as of the date of the occurrence of such Event of Default for
deposit into the Letter of Credit Collateral Account and (C) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents shall become immediately and automatically due and
payable without presentment, demand, protest, or other notice of any kind, all
of which are expressly waived by the Borrower on behalf of itself and the other
Loan Parties, and (2) the Commitments and the Swingline Commitment and the
obligation of the Issuing Banks to issue Letters of Credit hereunder, shall all
immediately and automatically terminate.

 

(ii)                                  Optional.  If any other Event of Default
shall exist, the Administrative Agent may, and at the direction of the Requisite
Lenders shall:  (1) declare (A) the principal of, and accrued interest on, the
Loans and the Notes at the time outstanding, (B) an amount equal to the Stated
Amount of all Letters of Credit outstanding as of the date of the occurrence of
such Event of Default for deposit into the Letter of Credit Collateral Account
and (C) all of the other Obligations, including, but not limited to, the other
amounts owed to the Lenders and the Administrative Agent under this Agreement,
the Notes or any of the other Loan Documents to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly

 

83

--------------------------------------------------------------------------------


 

waived by the Borrower on behalf of itself and the other Loan Parties, and
(2) terminate the Commitments and the Swingline Commitment and the obligation of
the Issuing Banks to issue Letters of Credit hereunder.

 

(b)                                 Loan Documents.  The Requisite Lenders may
direct the Administrative Agent to, and the Administrative Agent if so directed
shall, exercise any and all of its rights under any and all of the other Loan
Documents.

 

(c)                                  Applicable Law.  The Requisite Lenders may
direct the Administrative Agent to, and the Administrative Agent if so directed
shall, exercise all other rights and remedies it may have under any Applicable
Law.

 

(d)                                 Appointment of Receiver.  To the extent
permitted by Applicable Law, the Administrative Agent and the Lenders shall be
entitled to the appointment of a receiver for the assets and properties of the
Borrower and its Subsidiaries, without notice of any kind whatsoever and without
regard to the adequacy of any security for the Obligations or the solvency of
any party bound for its payment, to take possession of all or any portion of the
property and/or the business operations of the Borrower and its Subsidiaries and
to exercise such power as the court shall confer upon such receiver.

 

(e)                                  Specified Derivatives Contract Remedies. 
Notwithstanding any other provision of this Agreement or other Loan Document,
each Specified Derivatives Provider shall have the right, with prompt notice to
the Administrative Agent, but without the approval or consent of or other action
by the Administrative Agent or the Lenders, and without limitation of other
remedies available to such Specified Derivatives Provider under contract or
Applicable Law, in each case, in accordance with the terms of the applicable
Specified Derivatives Contract, to undertake any of the following:  (a) to
declare an event of default, termination event or other similar event under any
Specified Derivatives Contract and to create an “Early Termination Date” (as
defined therein) in respect thereof, (b) to determine net termination amounts in
respect of any and all Specified Derivatives Contracts in accordance with the
terms thereof, and to set off amounts among such contracts, (c) to set off or
proceed against deposit account balances, securities account balances and other
property and amounts held by such Specified Derivatives Provider pursuant to any
Derivatives Support Document, including any “Posted Collateral” (as defined in
any credit support annex included in any such Derivatives Support Document to
which such Specified Derivatives Provider may be a party), and (d) to prosecute
any legal action against the Borrower, any Loan Party or other Subsidiary to
enforce or collect net amounts owing to such Specified Derivatives Provider
pursuant to any Specified Derivatives Contract.

 

Section 10.3.  Remedies Upon Default.

 

Upon the occurrence of a Default specified in Section 10.1.(f), the Commitments,
the Swingline Commitment and the obligation of the Issuing Banks to issue
Letters of Credit shall immediately and automatically terminate.

 

Section 10.4.  Marshaling; Payments Set Aside.

 

None of the Administrative Agent, any Issuing Bank, any Lender or any Specified
Derivatives Provider shall be under any obligation to marshal any assets in
favor of any Loan Party or any other party or against or in payment of any or
all of the Obligations or the Specified Derivatives Obligations.  To the extent
that any Loan Party makes a payment or payments to the Administrative Agent, any
Issuing Bank, any Lender or any Specified Derivatives Provider, or the
Administrative Agent, any Issuing Bank, any Lender or any Specified Derivatives
Provider enforce their security interests or exercise their rights of setoff,
and such payment or payments or the proceeds of such enforcement or setoff or
any part thereof

 

84

--------------------------------------------------------------------------------


 

are subsequently invalidated, declared to be fraudulent or preferential, set
aside and/or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, state or federal law, common law or equitable cause,
then to the extent of such recovery, the Obligations or Specified Derivatives
Obligations, or part thereof originally intended to be satisfied, and all Liens,
rights and remedies therefor, shall be revived and continued in full force and
effect as if such payment had not been made or such enforcement or setoff had
not occurred.

 

Section 10.5.  Allocation of Proceeds.

 

If an Event of Default exists, all payments received by the Administrative Agent
(or any Lender as a result of its exercise of remedies permitted under
Section 12.3.) under any of the Loan Documents in respect of any Obligations
shall be applied in the following order and priority:

 

(a)                                 to payment of that portion of the
Obligations constituting fees, indemnities, expenses and other amounts,
including attorney fees, payable to the Administrative Agent in its capacity as
such, each Issuing Bank in its capacity as such and the Swingline Lender in its
capacity as such, ratably among the Administrative Agent, the Issuing Banks and
Swingline Lender in proportion to the respective amounts described in this
clause (a) payable to them;

 

(b)                                 to payment of that portion of the
Obligations constituting fees, indemnities and other amounts (other than
principal and interest) payable to the Lenders under the Loan Documents,
including attorney fees, ratably among the Lenders in proportion to the
respective amounts described in this clause (b) payable to them;

 

(c)                                  to payment of that portion of the
Obligations constituting accrued and unpaid interest on the Swingline Loans;

 

(d)                                 to payment of that portion of the
Obligations constituting accrued and unpaid interest on the Revolving Loans,
Term Loans and Reimbursement Obligations, ratably among the Lenders and the
Issuing Banks in proportion to the respective amounts described in this
clause (d) payable to them;

 

(e)                                  to payment of that portion of the
Obligations constituting unpaid principal of the Swingline Loans;

 

(f)                                   to payment of that portion of the
Obligations constituting unpaid principal of the Revolving Loans, Term Loans,
Reimbursement Obligations and other Letter of Credit Liabilities, ratably among
the Lenders and the Issuing Banks in proportion to the respective amounts in
this clause (f) payable to them; provided, however, to the extent that any
amounts available for distribution pursuant to this clause are attributable to
the issued but undrawn amount of an outstanding Letter of Credit, such amounts
shall be paid to the Administrative Agent for deposit into the Letter of Credit
Collateral Account; and

 

(g)                                  the balance, if any, after all of the
Obligations have been indefeasibly paid in full, to the Borrower or as otherwise
required by Applicable Law.

 

Section 10.6.  Letter of Credit Collateral Account.

 

(a)                                 As collateral security for the prompt
payment in full when due of all Letter of Credit Liabilities and the other
Obligations, the Borrower hereby pledges and grants to the Administrative Agent,
for the ratable benefit of the Administrative Agent, the Issuing Banks and the
Revolving Lenders as provided herein, a security interest in all of its right,
title and interest in and to the Letter of Credit

 

85

--------------------------------------------------------------------------------


 

Collateral Account and the balances from time to time in the Letter of Credit
Collateral Account (including the investments and reinvestments therein provided
for below).  The balances from time to time in the Letter of Credit Collateral
Account shall not constitute payment of any Letter of Credit Liabilities until
applied by an Issuing Bank as provided herein.  Anything in this Agreement to
the contrary notwithstanding, funds held in the Letter of Credit Collateral
Account shall be subject to withdrawal only as provided in this Section.

 

(b)                                 Amounts on deposit in the Letter of Credit
Collateral Account shall be invested and reinvested by the Administrative Agent
in such Cash Equivalents as the Administrative Agent shall determine in its sole
discretion.  All such investments and reinvestments shall be held in the name of
and be under the sole dominion and control of the Administrative Agent for the
ratable benefit of the Administrative Agent, the Issuing Banks and the Revolving
Lenders; provided, that all earnings on such investments will be credited to and
retained in the Letter of Credit Collateral Account.  The Administrative Agent
shall exercise reasonable care in the custody and preservation of any funds held
in the Letter of Credit Collateral Account and shall be deemed to have exercised
such care if such funds are accorded treatment substantially equivalent to that
which the Administrative Agent accords other funds deposited with the
Administrative Agent, it being understood that the Administrative Agent shall
not have any responsibility for taking any necessary steps to preserve rights
against any parties with respect to any funds held in the Letter of Credit
Collateral Account.

 

(c)                                  If a drawing pursuant to any Letter of
Credit occurs on or prior to the expiration date of such Letter of Credit, the
Borrower and the Lenders authorize the Administrative Agent to use the monies
deposited in the Letter of Credit Collateral Account to reimburse the applicable
Issuing Bank for the payment made by such Issuing Bank to the beneficiary with
respect to such drawing or the payee with respect to such presentment.

 

(d)                                 If an Event of Default exists, the
Administrative Agent may (and, if instructed by the Requisite Lenders, shall) in
its (or their) discretion at any time and from time to time elect to liquidate
any such investments and reinvestments and apply the proceeds thereof to the
Obligations in accordance with Section 10.5.  Notwithstanding the foregoing, the
Administrative Agent shall not be required to liquidate and release any such
amounts if such liquidation or release would result in the amount available in
the Letter of Credit Collateral Account being less than the Stated Amount of all
Extended Letters of Credit that remain outstanding.

 

(e)                                  So long as no Default or Event of Default
exists, and to the extent amounts on deposit in or credited to the Letter of
Credit Collateral Account exceed the aggregate amount of the Letter of Credit
Liabilities then due and owing, the Administrative Agent shall, from time to
time, at the request of the Borrower, deliver to the Borrower within 5 Business
Days after the Administrative Agent’s receipt of such request from the Borrower,
against receipt but without any recourse, warranty or representation whatsoever,
such amount of the credit balances in the Letter of Credit Collateral Account as
exceeds the aggregate amount of Letter of Credit Liabilities at such time.  Upon
the expiration, termination or cancellation of an Extended Letter of Credit for
which the Lenders reimbursed (or funded participations in) a drawing deemed to
have occurred under the fourth sentence of Section 2.3.(b) for deposit into the
Letter of Credit Collateral Account but in respect of which the Lenders have not
otherwise received payment for the amount so reimbursed or funded, the
Administrative Agent shall promptly remit to the Lenders the amount so
reimbursed or funded for such Extended Letter of Credit that remains in the
Letter of Credit Collateral Account, pro rata in accordance with the respective
unpaid reimbursements or funded participations of the Lenders in respect of such
Extended Letter of Credit, against receipt but without any recourse, warranty or
representation whatsoever.  When all of the Obligations shall have been
indefeasibly paid in full and no Letters of Credit remain outstanding, the
Administrative Agent shall

 

86

--------------------------------------------------------------------------------


 

deliver to the Borrower, against receipt but without any recourse, warranty or
representation whatsoever, the balances remaining in the Letter of Credit
Collateral Account.

 

(f)                                   The Borrower shall pay to the
Administrative Agent from time to time such fees as the Administrative Agent
normally charges for similar services in connection with the Administrative
Agent’s administration of the Letter of Credit Collateral Account and
investments and reinvestments of funds therein.

 

Section 10.7.  Performance by Administrative Agent.

 

If the Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may, after notice to the Borrower, perform or attempt to perform such covenant,
duty or agreement on behalf of the Borrower or such other Loan Party after the
expiration of any cure or grace periods set forth herein.  In such event, the
Borrower shall, at the request of the Administrative Agent, promptly pay any
amount reasonably expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the applicable Post-Default Rate from the date of such expenditure
until paid.  Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower under this Agreement or any other
Loan Document.

 

Section 10.8.  Rights Cumulative.

 

(a)                                 Generally.  The rights and remedies of the
Administrative Agent, the Issuing Banks, the Lenders and the Specified
Derivatives Providers under this Agreement, each of the other Loan Documents and
Specified Derivatives Contracts shall be cumulative and not exclusive of any
rights or remedies which any of them may otherwise have under Applicable Law. 
In exercising their respective rights and remedies the Administrative Agent, the
Issuing Banks, the Lenders and the Specified Derivatives Providers may be
selective and no failure or delay by the Administrative Agent, any of the
Issuing Banks, any of the Lenders or any of the Specified Derivatives Providers
in exercising any right shall operate as a waiver of it, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.

 

(b)                                 Enforcement by Administrative Agent. 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Article X. for the benefit of all the
Lenders and all the Issuing Banks; provided that the foregoing shall not
prohibit (i) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (ii) any
Issuing Bank or the Swingline Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as the applicable Issuing Bank
or Swingline Lender, as the case may be) hereunder or under the other Loan
Documents, (iii) any Specified Derivatives Provider from exercising the rights
and remedies that inure to its benefit under any Specified Derivatives Contract,
(iv) any Lender from exercising setoff rights in accordance with Section 12.3.
(subject to the terms of Section 3.3.), or (v) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (x) the
Requisite Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Article X. and (y) in addition to the matters set forth in
clauses (ii), (iv) and (v) of the preceding proviso

 

87

--------------------------------------------------------------------------------


 

and subject to Section 3.3., any Lender may, with the consent of the Requisite
Lenders, enforce any rights and remedies available to it and as authorized by
the Requisite Lenders.

 

ARTICLE XI. THE ADMINISTRATIVE AGENT

 

Section 11.1.  Appointment and Authorization.

 

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders.  Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders.  Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein.  Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law.  Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.  The Administrative Agent shall deliver or
otherwise make available to each Lender, promptly upon receipt thereof by the
Administrative Agent, copies of each of the financial statements, certificates,
notices and other documents delivered to the Administrative Agent pursuant to
Article VIII. that the Borrower is not otherwise required to deliver directly to
the Lenders.  The Administrative Agent will furnish to any Lender, upon the
request of such Lender, a copy (or, where appropriate, an original) of any
document, instrument, agreement, certificate or notice furnished to the
Administrative Agent by the Borrower, any other Loan Party or any other
Affiliate of the Borrower, pursuant to this Agreement or any other Loan Document
not already delivered or otherwise made available to such Lender pursuant to the
terms of this Agreement or any such other Loan Document.  As to any matters not
expressly provided for by the Loan Documents (including, without limitation,
enforcement or collection of any of the Obligations), the Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Requisite Lenders
(or all of the Lenders if explicitly required under any other provision of this
Agreement), and such instructions shall be binding upon all Lenders and all
holders of any of the Obligations; provided, however, that, notwithstanding
anything in this Agreement to the contrary, the Administrative Agent shall not
be required to take any action which exposes the Administrative Agent to
personal liability or which is contrary to this Agreement or any other Loan
Document or Applicable Law.  Not in limitation of the foregoing, the
Administrative Agent may exercise any right or remedy it or the Lenders may have
under any Loan Document upon the occurrence of a Default or an Event of Default
unless the Requisite Lenders have directed the Administrative Agent otherwise. 
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting under this Agreement or any of the other
Loan Documents in accordance with the instructions of the Requisite Lenders, or
where applicable, all the Lenders.

 

88

--------------------------------------------------------------------------------


 

Section 11.2.  Wells Fargo or any Successor Administrative Agent as Lender.

 

The Lender acting as Administrative Agent shall have the same rights and powers
as a Lender or a Specified Derivatives Provider, as the case may be, under this
Agreement, any other Loan Document or any Specified Derivatives Contract, as the
case may be, as any other Lender or Specified Derivatives Provider and may
exercise the same as though it were not the Administrative Agent; and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated, include Wells
Fargo in each case in its individual capacity.  Wells Fargo and its Affiliates
may each accept deposits from, maintain deposits or credit balances for, invest
in, lend money to, act as trustee under indentures of, serve as financial
advisor to, and generally engage in any kind of business with the Borrower, any
other Loan Party or any other Affiliate thereof as if it were any other bank and
without any duty to account therefor to the Issuing Banks, the other Lenders, or
any Specified Derivatives Providers.  Further, the Administrative Agent and any
Affiliate may accept fees and other consideration from the Borrower for services
in connection with this Agreement or any Specified Derivatives Contract, or
otherwise without having to account for the same to the Issuing Banks, the other
Lenders or any Specified Derivatives Providers.  The Issuing Banks and the
Lenders acknowledge that, pursuant to such activities, Wells Fargo or its
Affiliates may receive information regarding the Borrower, other Loan Parties,
other Subsidiaries and other Affiliates (including information that may be
subject to confidentiality obligations in favor of such Person) and acknowledge
that the Administrative Agent shall be under no obligation to provide such
information to them.

 

Section 11.3.  Approvals of Lenders.

 

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent or approval (a) shall be given in the form of a
written notice to such Lender, (b) shall be accompanied by a description of the
matter or issue as to which such determination, consent or approval is
requested, or shall advise such Lender where information, if any, regarding such
matter or issue may be inspected, or shall otherwise describe the matter or
issue to be resolved and (c) shall include, if reasonably requested by such
Lender and to the extent not previously provided to such Lender, written
materials provided to the Administrative Agent by the Borrower in respect of the
matter or issue to be resolved.  Unless a Lender shall give written notice to
the Administrative Agent that it specifically objects to the requested
determination, consent or approval (together with a written explanation of the
reasons behind such objection) within 10 Business Days (or such lesser or
greater period as may be specifically required under the express terms of the
Loan Documents) of receipt of such communication, such Lender shall be deemed to
have conclusively approved such requested determination, consent or approval. 
The provisions of this Section shall not apply to any amendment, waiver or
consent regarding any of the matters described in Section 12.6.(b).

 

Section 11.4.  Notice of Events of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default”; provided, the failure to
provide such a “notice of default” to the Administrative Agent shall not result
in any liability of such Lender to any other party to this Agreement.  If any
Lender (excluding the Lender which is also serving as the Administrative Agent)
becomes aware of any Default or Event of Default, it shall promptly send to the
Administrative Agent such a “notice of default”.  Further, if the Administrative
Agent receives such a “notice of default,” the Administrative Agent shall give
prompt notice thereof to the Lenders.

 

89

--------------------------------------------------------------------------------


 

Section 11.5.  Administrative Agent’s Reliance.

 

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its Related Parties shall
be liable for any action taken or not taken by it under or in connection with
this Agreement or any other Loan Document, except for its or their own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein or therein as determined by a court of competent jurisdiction in a
final non-appealable judgment.  Without limiting the generality of the
foregoing, the Administrative Agent may consult with legal counsel (including
its own counsel or counsel for the Borrower or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts.  Neither the
Administrative Agent nor any of its Related Parties: (a) makes any warranty or
representation to any Lender, any Issuing Bank or any other Person, or shall be
responsible to any Lender, any Issuing Bank or any other Person for any
statement, warranty or representation made or deemed made by the Borrower, any
other Loan Party or any other Person in or in connection with this Agreement or
any other Loan Document; (b) shall have any duty to ascertain or to inquire as
to the performance or observance of any of the terms, covenants or conditions of
this Agreement or any other Loan Document or the satisfaction of any conditions
precedent under this Agreement or any Loan Document on the part of the Borrower
or other Persons (other than, in the case of the satisfaction of any conditions
precedent, confirmation of receipt of items expressly required to be delivered
to the Administrative Agent), or to inspect the property, books or records of
the Borrower or any other Person; (c) shall be responsible to any Lender or any
Issuing Bank for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other Loan Document,
any other instrument or document furnished pursuant thereto or any collateral
covered thereby or the perfection or priority of any Lien in favor of the
Administrative Agent on behalf of the Lenders, the Issuing Banks and the
Specified Derivatives Providers in any such collateral; (d) shall have any
liability in respect of any recitals, statements, certifications,
representations or warranties contained in any of the Loan Documents or any
other document, instrument, agreement, certificate or statement delivered in
connection therewith; and (e) shall incur any liability under or in respect of
this Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone, telecopy
or electronic mail) believed by it to be genuine and signed, sent or given by
the proper party or parties.  The Administrative Agent may execute any of its
duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct in the selection of such agent or
attorney-in-fact as determined by a court of competent jurisdiction in a final
non-appealable judgment.

 

Section 11.6.  Indemnification of Administrative Agent.

 

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, reasonable out-of-pocket
costs and expenses of any kind or nature whatsoever which may at any time be
imposed on, incurred by, or asserted against the Administrative Agent (in its
capacity as Administrative Agent but not as a Lender) in any way relating to or
arising out of the Loan Documents, any transaction contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent under the
Loan Documents (collectively, “Indemnifiable Amounts”); provided, however, that
no Lender shall be liable for any portion of such Indemnifiable Amounts to the
extent resulting from the Administrative Agent’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
non-appealable judgment; provided, however, that no action taken in accordance
with the directions of the Requisite Lenders (or all of the Lenders, if
expressly

 

90

--------------------------------------------------------------------------------


 

required hereunder) shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section.  Without limiting the generality of the
foregoing, each Lender agrees to reimburse the Administrative Agent (to the
extent not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so) promptly upon demand for its Pro Rata Share (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of any out-of-pocket expenses (including the reasonable fees and
expenses of the counsel to the Administrative Agent) incurred by the
Administrative Agent in connection with the preparation, negotiation, execution,
administration, or enforcement (whether through negotiations, legal proceedings,
or otherwise) of, or legal advice with respect to the rights or responsibilities
of the parties under, the Loan Documents, any suit or action brought by the
Administrative Agent to enforce the terms of the Loan Documents and/or collect
any Obligations, any “lender liability” suit or claim brought against the
Administrative Agent and/or the Lenders, and any claim or suit brought against
the Administrative Agent and/or the Lenders arising under any Environmental
Laws.  Such out-of-pocket expenses (including counsel fees) shall be advanced by
the Lenders on the request of the Administrative Agent notwithstanding any claim
or assertion that the Administrative Agent is not entitled to indemnification
hereunder upon receipt of an undertaking by the Administrative Agent that the
Administrative Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Administrative Agent is
not so entitled to indemnification.  The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder or
under the other Loan Documents and the termination of this Agreement.  If the
Borrower shall reimburse the Administrative Agent for any Indemnifiable Amount
following payment by any Lender to the Administrative Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Administrative Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.

 

Section 11.7.  Lender Credit Decision, Etc.

 

Each of the Lenders and the Issuing Banks expressly acknowledges and agrees that
neither the Administrative Agent nor any of its Related Parties has made any
representations or warranties to such Issuing Bank or such Lender and that no
act by the Administrative Agent hereafter taken, including any review of the
affairs of the Borrower, any other Loan Party or any other Subsidiary or
Affiliate, shall be deemed to constitute any such representation or warranty by
the Administrative Agent to the Issuing Bank or any Lender.  Each of the Lenders
and the Issuing Banks acknowledges that it has made its own credit and legal
analysis and decision to enter into this Agreement and the transactions
contemplated hereby, independently and without reliance upon the Administrative
Agent, any other Lender or counsel to the Administrative Agent, or any of their
respective Related Parties, and based on the financial statements of the
Borrower, the other Loan Parties, the other Subsidiaries and other Affiliates,
and inquiries of such Persons, its independent due diligence of the business and
affairs of the Borrower, the other Loan Parties, the other Subsidiaries and
other Persons, its review of the Loan Documents, the legal opinions required to
be delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate.  Each of the Lenders and
the Issuing Banks also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any other Lender or counsel to the
Administrative Agent or any of their respective Related Parties, and based on
such review, advice, documents and information as it shall deem appropriate at
the time, continue to make its own decisions in taking or not taking action
under the Loan Documents.  The Administrative Agent shall not be required to
keep itself informed as to the performance or observance by the Borrower or any
other Loan Party of the Loan Documents or any other document referred to or
provided for therein or to inspect the properties or books of, or make any other
investigation of, the Borrower, any other Loan Party or any other Subsidiary. 
Except for notices, reports and other documents and information expressly
required to be furnished to the Lenders and the Issuing Banks by the
Administrative Agent under this Agreement or any of the other Loan Documents or
furnished to the Administrative Agent for distribution to the Lenders and/or the
Issuing Banks, the Administrative Agent shall have no duty or responsibility to
provide any Lender or any

 

91

--------------------------------------------------------------------------------


 

Issuing Bank with any credit or other information concerning the business,
operations, property, financial and other condition or creditworthiness of the
Borrower, any other Loan Party or any other Affiliate thereof which may come
into possession of the Administrative Agent or any of its Related Parties.  Each
of the Lenders and the Issuing Banks acknowledges that the Administrative
Agent’s legal counsel in connection with the transactions contemplated by this
Agreement is only acting as counsel to the Administrative Agent and is not
acting as counsel to any Lender or any Issuing Bank.

 

Section 11.8.  Successor Administrative Agent.

 

The Administrative Agent may (a) resign at any time as Administrative Agent
under the Loan Documents by giving written notice thereof to the Lenders and the
Borrower or (b) be removed as Administrative Agent under the Loan Documents by
all Lenders (other than the Lender then acting as Administrative Agent) and the
Borrower upon 30 days’ prior written notice if the Administrative Agent is found
by a court of competent jurisdiction in a final, non-appealable judgment to have
committed gross negligence or willful misconduct in the course of performing its
duties hereunder.  Upon any such resignation or removal, the Requisite Lenders
shall have the right to appoint a successor Administrative Agent which
appointment shall, provided no Default or Event of Default exists, be subject to
the Borrower’s approval, which approval shall not be unreasonably withheld or
delayed (except that the Borrower shall, in all events, be deemed to have
approved each Lender and any of its Affiliates as a successor Administrative
Agent).  If no successor Administrative Agent shall have been so appointed in
accordance with the immediately preceding sentence, and shall have accepted such
appointment, within 30 days after the current Administrative Agent’s giving of
notice of resignation or giving of notice of removal of the Administrative
Agent, then the current Administrative Agent may, on behalf of the Lenders and
the Issuing Banks, appoint a successor Administrative Agent, which shall be a
Lender, if any Lender shall be willing to serve, and otherwise shall be an
Eligible Assignee; provided that if the Administrative Agent shall notify the
Borrower and the Lenders that no Lender has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made to each Lender and each Issuing Bank
directly, until such time as a successor Administrative Agent has been appointed
as provided for above in this Section; provided, further that such Lenders and
such Issuing Bank so acting directly shall be and be deemed to be protected by
all indemnities and other provisions herein for the benefit and protection of
the Administrative Agent as if each such Lender or such Issuing Bank were itself
the Administrative Agent.  Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the current Administrative
Agent, and the current Administrative Agent shall be discharged from its duties
and obligations under the Loan Documents.  Any resignation by, or removal of, an
Administrative Agent shall also constitute the resignation or removal as an
Issuing Bank and as the Swingline Lender by the Lender then acting as
Administrative Agent (the “Resigning Lender”).  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder (i) the Resigning
Lender shall be discharged from all duties and obligations of an Issuing Bank
and the Swingline Lender hereunder and under the other Loan Documents and
(ii) the successor Issuing Bank shall issue letters of credit in substitution
for all Letters of Credit issued by the Resigning Lender as an Issuing Bank
outstanding at the time of such succession (which letters of credit issued in
substitutions shall be deemed to be Letters of Credit issued hereunder) or make
other arrangements satisfactory to the Resigning Lender to effectively assume
the obligations of the Resigning Lender with respect to such Letters of Credit. 
After any Administrative Agent’s resignation hereunder as Administrative Agent,
the provisions of this Article XI. shall continue to inure to its benefit as to
any actions taken or omitted to be taken by it while it was Administrative Agent
under the Loan Documents.  Notwithstanding anything contained herein to the
contrary, the Administrative Agent may

 

92

--------------------------------------------------------------------------------


 

assign its rights and duties under the Loan Documents to any of its Affiliates
by giving the Borrower and each Lender prior written notice.

 

Section 11.9.  Titled Agents.

 

Each of the Lead Arrangers and the Syndication Agents (each a “Titled Agent”) in
each such respective capacity, assumes no responsibility or obligation
hereunder, including, without limitation, for servicing, enforcement or
collection of any of the Loans, nor any duties as an agent hereunder for the
Lenders.  The titles given to the Titled Agents are solely honorific and imply
no fiduciary responsibility on the part of the Titled Agents to the
Administrative Agent, any Lender, any Issuing Bank, the Borrower or any other
Loan Party and the use of such titles does not impose on the Titled Agents any
duties or obligations greater than those of any other Lender or entitle the
Titled Agents to any rights other than those to which any other Lender is
entitled.

 

ARTICLE XII. MISCELLANEOUS

 

Section 12.1.  Notices.

 

Unless otherwise provided herein (including without limitation as provided in
Section 8.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:

 

If to the Borrower:

 

Select Income REIT

Two Newton Place

255 Washington Street, Suite 300

Newton, Massachusetts 02458-1634

Attention:  Chief Financial Officer

Telecopier:                                    (617) 796-8335

Telephone:                                   (617) 796-8303

 

If to the Administrative Agent:

 

Wells Fargo Bank, National Association

550 South Tryon Street, 6th Floor

Charlotte, North Carolina 28202

Attention: D. Bryan Gregory

Telecopier:                                    (704) 410-0328

Telephone:                                   (704) 410-1776

 

with a copy to:

 

Wells Fargo Bank, National Association

Minneapolis Loan Center

MAC N9303-110

608 Second Avenue South, 11th Floor

Minneapolis, Minnesota 55402-1916

Attn:  Tari Mock

Telecopier:                                    (877) 407-4674

Telephone:                                   (612) 316-4317

 

93

--------------------------------------------------------------------------------


 

If to the Issuing Bank:

 

Wells Fargo Bank, National Association

550South Tryon Street, 6th Floor

Charlotte, North Carolina 28202

Attention: D. Bryan Gregory

Telecopier:                                    (704) 410-0328

Telephone:                                   (704) 410-1776

 

If to Bank of America, N.A., as an Issuing Bank:

 

Bank of America, N.A.

Global Trade Operations

One Fleet Way, 2nd Floor

Mail Code PA6-580-02-30

Scranton, PA 18507

Telecopier:                                    1-800-755-8743

Telephone:                                   1-800-370-7519 and choose Trade
product opt.  #1

 

If to Citibank, N.A., as an Issuing Bank:

 

Citibank, N.A.

1615 Brett Road, Ops III

New Castle, DE 19720

Attention:  Dinesh Kumar

Telecopier:                                    (646) 274-5000

Telephone:                                   (201) 472-4414

 

If to Royal Bank of Canada, as an Issuing Bank:

 

Royal Bank of Canada

200 Vesey St., 5th Floor

New York, NY 10281-8098

Attention:  Credit Administration

Telecopier:  (212) 428-3015

Telephone:  (212) 428-6235

 

If to any other Lender:

 

To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire

 

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender or an Issuing Bank shall only be required to give
notice of any such other address to the Administrative Agent and the Borrower. 
All such notices and other communications shall be effective (i) if mailed, upon
the first to occur of receipt or the expiration of three (3) days after the
deposit in the United States Postal Service mail, postage prepaid and addressed
to the address of the Borrower or the Administrative Agent, the Issuing Banks
and Lenders at the addresses specified; (ii) if telecopied, when transmitted;
(iii) if hand delivered or sent by overnight courier, when delivered; or (iv) if
delivered in accordance with Section 8.5. to the extent applicable;

 

94

--------------------------------------------------------------------------------


 

provided, however, that, in the case of the immediately preceding clauses (i),
(ii) and (iii), non-receipt of any communication as of the result of any change
of address of which the sending party was not notified or as the result of a
refusal to accept delivery shall be deemed receipt of such communication. 
Notwithstanding the immediately preceding sentence, all notices or
communications to the Administrative Agent, any Issuing Bank or any Lender under
Article II. shall be effective only when actually received.  None of the
Administrative Agent, any Issuing Bank or any Lender shall incur any liability
to any Loan Party (nor shall the Administrative Agent incur any liability to the
Issuing Banks or the Lenders) for acting upon any telephonic notice referred to
in this Agreement which the Administrative Agent, such Issuing Bank or such
Lender, as the case may be, believes in good faith to have been given by a
Person authorized to deliver such notice or for otherwise acting in good faith
hereunder.  Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to another
Person.

 

Section 12.2.  Expenses.

 

The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation and execution of, and any amendment, supplement or
modification to, any of the Loan Documents (including due diligence expense and
reasonable travel expenses related to closing), and the consummation of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to the Administrative Agent and all costs and expenses
of the Administrative Agent in connection with the use of IntraLinks, SyndTrak
or other similar information transmission systems in connection with the Loan
Documents and the reasonable fees and disbursements of counsel to the
Administrative Agent relating to all such activities, (b) to pay or reimburse
the Administrative Agent, the Issuing Banks and the Lenders for all their
reasonable costs and expenses incurred in connection with the enforcement or
preservation of any rights under the Loan Documents, including the reasonable
fees and disbursements of their respective counsel (including the allocated fees
and expenses of in-house counsel) and any payments in indemnification or
otherwise payable by the Lenders to the Administrative Agent pursuant to the
Loan Documents, (c) to pay, and indemnify and hold harmless the Administrative
Agent, the Issuing Bank and the Lenders from, any and all recording and filing
fees and any and all liabilities with respect to, or resulting from any failure
to pay or delay in paying, documentary, stamp, excise and other similar taxes,
if any, which may be payable or determined to be payable in connection with the
execution and delivery of any of the Loan Documents, or consummation of any
amendment, supplement or modification of, or any waiver or consent under or in
respect of, any Loan Document and (d) to the extent not already covered by any
of the preceding subsections, to pay or reimburse the fees and disbursements of
counsel to the Administrative Agent, any Issuing Bank and any Lender incurred in
connection with the representation of the Administrative Agent, such Issuing
Bank or such Lender in any matter relating to or arising out of any bankruptcy
or other proceeding of the type described in Sections 10.1.(e) or 10.1.(f),
including, without limitation (i) any motion for relief from any stay or similar
order, (ii) the negotiation, preparation, execution and delivery of any document
relating to the Obligations and (iii) the negotiation and preparation of any
debtor-in-possession financing or any plan of reorganization of the Borrower or
any other Loan Party, whether proposed by the Borrower, such Loan Party, the
Lenders or any other Person, and whether such fees and expenses are incurred
prior to, during or after the commencement of such proceeding or the
confirmation or conclusion of any such proceeding.  If the Borrower shall fail
to pay any amounts required to be paid by it pursuant to this Section, the
Administrative Agent and/or the Lenders may pay such amounts on behalf of the
Borrower and such amounts shall be deemed to be Obligations owing hereunder.

 

95

--------------------------------------------------------------------------------


 

Section 12.3.  Setoff.

 

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, each Issuing Bank, each
Lender, each Affiliate of the Administrative Agent, each Issuing Bank or any
Lender, and each Participant, at any time or from time to time while an Event of
Default exists, without notice to the Borrower or to any other Person, any such
notice being hereby expressly waived, but in the case of an Issuing Bank, a
Lender, an Affiliate of an Issuing Bank or a Lender, or a Participant, subject
to receipt of the prior written consent of the Requisite Lenders exercised in
their sole discretion, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, such
Issuing Bank, such Lender, any Affiliate of the Administrative Agent, such
Issuing Bank or such Lender, or such Participant, to or for the credit or the
account of the Borrower against and on account of any of the Obligations,
irrespective of whether or not any or all of the Loans and all other Obligations
have been declared to be, or have otherwise become, due and payable as permitted
by Section 10.2., and although such Obligations shall be contingent or
unmatured.  Promptly following any such set-off the Administrative Agent shall
notify the Borrower thereof and of the application of such set-off, provided
that the failure to give such notice shall not invalidate such set-off. 
Notwithstanding anything to the contrary in this Section, if any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 3.9. and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Banks and the
Lenders and (y) such Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.

 

Section 12.4.  Litigation; Jurisdiction; Other Matters; Waivers.

 

(a)                                 EACH PARTY HERETO ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT,
ANY OF THE ISSUING BANKS OR ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT AND
COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES.  ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
LENDERS, THE ADMINISTRATIVE AGENT, EACH OF THE ISSUING BANKS AND THE BORROWER
HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY
KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY
OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER
BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY
OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

 

(b)                                 THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, ANY ISSUING BANK, OR
ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND
OF THE UNITED STATES DISTRICT COURT OF

 

96

--------------------------------------------------------------------------------


 

THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUING BANK
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.  EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH
AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE OF FORUM SET FORTH IN THIS
SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE
ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER OR THE ENFORCEMENT BY THE
ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER OF ANY JUDGMENT OBTAINED IN
SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

 

(c)                                  THE PROVISIONS OF THIS SECTION HAVE BEEN
CONSIDERED BY EACH PARTY WITH THE ADVICE OF COUNSEL AND WITH A FULL
UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT
OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN
DOCUMENTS, THE TERMINATION OR EXPIRATION OF ALL LETTERS OF CREDIT AND THE
TERMINATION OF THIS AGREEMENT.

 

Section 12.5.  Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of the immediately following subsection (b), (ii) by way of
participation in accordance with the provisions of the immediately following
subsection (d) or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of the immediately following subsection (f) (and
subject to the last sentence of the immediately following subsection (b) with
respect to any Lender, any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in the immediately following subsection (d) and, to the
extent expressly contemplated hereby, the Related Parties of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of

 

97

--------------------------------------------------------------------------------


 

its Commitments and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of an assigning Revolving Lender’s Revolving Commitment and/or
the Loans at the time owing to it, or contemporaneous assignments to related
Approved Funds that equal at least the amount specified in the immediately
following clause (B) in the aggregate, or in the case of an assignment of the
entire remaining amount of an assigning Term Loan Lender’s Term Loans at the
time owing to it, or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

 

(B)                               in any case not described in the immediately
preceding subsection (A), the aggregate amount of a specific Class of
Commitments (which for this purpose includes Loans outstanding thereunder) or,
if the applicable Class of Commitments is not then in effect, the principal
outstanding balance of the applicable Class of Loans of the assigning Lender
subject to each such assignment (in each case, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000 in the case
of any assignment of a Commitment or a Loan, unless each of the Administrative
Agent and, so long as no Default or Event of Default shall exist, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that if after giving effect to such assignment, the
amount of the Commitments held by such assigning Lender or, if the applicable
Commitment is not then in effect, the outstanding principal balance of the Loans
of such assigning Lender, as applicable, would be less than $5,000,000 in the
case of a Commitment or Loan, then such assigning Lender shall assign the entire
amount of its Commitment and the Loans at the time owing to it.

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan or the Commitment assigned, except that this clause (ii) shall not
prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Classes of Loans and Commitments on a non-rata basis.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by clause (i)(B) of
this subsection (b) and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (x) a Default
or Event of Default shall exist at the time of such assignment or (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 5 Business Days after having received notice
thereof; and

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (x) a Revolving Commitment if such assignment is to a
Person that is not already a Lender with a Revolving Commitment, an Affiliate of
such Lender or an Approved Fund with

 

98

--------------------------------------------------------------------------------


 

respect to such Lender or (y) a Term Loan to a Person who is not a Lender, an
Affiliate of a Lender or Approved Fund; and

 

(C)                               the consent of the Swingline Lender and each
Issuing Bank (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment in respect of a Revolving Commitment.

 

(iv)                              Assignment and Assumption; Notes.  The parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$4,500 for each assignment, and the assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.  If
requested by the transferor Lender or the assignee, upon the consummation of any
assignment, the transferor Lender, the Administrative Agent and the Borrower
shall make appropriate arrangements so that new Notes are issued to the assignee
and such transferor Lender, as appropriate.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made to (A) the Borrower or any of the Borrower’s Affiliates
or Subsidiaries, or (B) to any Defaulting Lender or any of its Subsidiaries, or
to any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B).

 

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural person.

 

(vii)                           Certain Additional Payments.  In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each Issuing Bank, the Swingline Lender and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Revolving Commitment
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under Applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.10.,

 

99

--------------------------------------------------------------------------------


 

4.1., 4.4., 12.2. and 12.9. and the other provisions of this Agreement and the
other Loan Documents as provided in Section 12.10. with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with the immediately
following subsection (d).

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrower, shall maintain
at the Principal Office a copy of each Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts (and stated interest) of the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural person or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of any of its Commitments and/or the Loans owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Issuing Banks and the Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to (w) increase such Lender’s Commitment,
(x) extend the date fixed for the payment of principal on the Loans or portions
thereof owing to such Lender, (y) reduce the rate at which interest is payable
thereon or (z) release any Guarantor from its Obligations under the Guaranty
except as contemplated by Section 7.13.(b), in each case, as applicable to that
portion of such Lender’s rights and/or obligations that are subject to the
participation.  The Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.10., 4.1., 4.4. (subject to the requirements and
limitations therein, including the requirements under Section 3.10.(g) (it being
understood that the documentation required under Section 3.10.(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 4.6. as if it were an assignee under subsection (b) of
this Section; and (B) shall not be entitled to receive any greater payment under
Sections 4.1. or 3.10., with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Regulatory Change
that occurs after the Participant acquired the applicable participation.  Each
Lender that sells a participation agrees, at the Borrower’s request and expense,
to use reasonable efforts to cooperate with the Borrower to effectuate the
provisions of Section 4.6. with respect to any Participant.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 12.3. as though it were a Lender; provided that such Participant agrees
to be subject to Section 3.3. as though it were a Lender.  Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each

 

100

--------------------------------------------------------------------------------


 

Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

(f)                                   No Registration.  Each Lender agrees that,
without the prior written consent of the Borrower and the Administrative Agent,
it will not make any assignment hereunder in any manner or under any
circumstances that would require registration or qualification of, or filings in
respect of, any Loan or Note under the Securities Act or any other securities
laws of the United States of America or of any other jurisdiction.

 

(g)                                  Patriot Act Notice; Compliance.  In order
for the Administrative Agent to comply with “know your customer” and anti-money
laundering rules and regulations, including without limitation, the Patriot Act,
prior to any Lender that is organized under the laws of a jurisdiction outside
of the United States of America becoming a party hereto, the Administrative
Agent may request, and such Lender shall provide to the Administrative Agent,
its name, address, tax identification number and/or such other identification
information as shall be necessary for the Administrative Agent to comply with
federal law.

 

Section 12.6.  Amendments and Waivers.

 

(a)                                 Generally.  Except as otherwise expressly
provided in this Agreement, (i) any consent or approval required or permitted by
this Agreement or any other Loan Document to be given by the Lenders may be
given, (ii) any term of this Agreement or of any other Loan Document may be
amended, (iii) the performance or observance by the Borrower, any other Loan
Party or any other Subsidiary of any terms of this Agreement or such other Loan
Document may be waived, and (iv) the continuance of any Default or Event of
Default may be waived (either generally or in a particular instance and either
retroactively or prospectively) with, but only with, the written consent of the
Requisite Lenders (or the Administrative Agent at the written direction of the
Requisite Lenders), and, in the case of an amendment to any Loan Document, the
written consent of each Loan Party which is party thereto.  Subject to the
immediately following subsection (b), any term of this Agreement or of any other
Loan Document relating solely to the rights or obligations of the Lenders of a
particular Class, and not Lenders of any other Class, may be amended, and the
performance or observance by the Borrower or any other Loan Party or any
Subsidiary of any such terms may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, and only with, the
written consent of the Requisite Class Lenders for such Class of Lenders (and,
in the case of an amendment to any Loan Document, the written consent of each
Loan Party which is a party thereto).  Notwithstanding anything to the contrary
contained

 

101

--------------------------------------------------------------------------------


 

in this Section, the Fee Letter may only be amended, and the performance or
observance by any Loan Party thereunder may only be waived, in a writing
executed by the parties thereto.

 

(b)                                 Additional Lender Consents.  In addition to
the foregoing requirements, no amendment, waiver, forbearance, or consent shall
do any of the following:

 

(i)                                     increase (or reinstate) the Commitments
of a Lender (excluding any increase as a result of an assignment of Commitments
permitted under Section 12.5. and any increases contemplated under
Section 2.16.) or subject a Lender to any additional obligations without the
written consent of such Lender;

 

(ii)                                  reduce the principal of, or interest that
has accrued or the rates of interest that will be charged on the outstanding
principal amount of, any Loans or other Obligations without the written consent
of each Lender directly affected thereby; provided, however, only the written
consent of the Requisite Lenders shall be required for the waiver of interest
payable at the Post-Default Rate, retraction of the imposition of interest at
the Post-Default Rate and amendment of the definition of “Post-Default Rate”;

 

(iii)                               reduce the amount of any Fees payable to a
Lender without the written consent of such Lender;

 

(iv)                              modify the definitions of “Revolving
Termination Date” or clause (a) of the definition of “Termination Date” (except,
in each case, in accordance with Section 2.13.) or otherwise postpone any date
fixed for, or forgive, any payment of principal of, or interest on, any
Revolving Loans or for the payment of Fees or any other Obligations owing to the
Revolving Lenders, or extend the expiration date of any Letter of Credit beyond
the Revolving Termination Date (except in accordance with Section 2.3.(b)) or,
with respect to any Extended Letter of Credit, further extend the expiration
date of such Extended Letter of Credit or modify any provision of
Sections 2.3.(b) or 2.14. regarding Cash Collateral for such Extended Letters of
Credit or release any Cash Collateral provided pursuant to Sections 2.3.(b) or
2.14. except in accordance with Section 10.6., in each case, without the written
consent of each Revolving Lender directly affected thereby;

 

(v)                                 modify clause (b) of the definition of
“Termination Date” or otherwise postpone any date fixed for, or forgive, any
payment of principal of, or interest on, the Term Loans or for the payment of
Fees or any other Obligations owing to the Term Loan Lenders, in each case,
without the written consent of each Term Loan Lender directly affected thereby;

 

(vi)                              while any Term Loans remain outstanding,
amend, modify or waive (A) Section 5.2. or any other provision of this Agreement
if the effect of such amendment, modification or waiver is to (1) require the
Revolving Lenders to make Revolving Loans, (2) require an Issuing Bank to issue
Letters of Credit or (3) require the Swingline Bank to make Swingline Loans, in
each case, when such Lenders or such Issuing Bank would not otherwise be
required to do so, (B) the amount of the Swingline Commitment or (C) the L/C
Commitment Amount, in each case, without the prior written consent of the
Requisite Class Lenders of the Revolving Lenders;

 

(vii)                           modify the definition of “Pro Rata Share” or
amend or otherwise modify the provisions of Sections 3.2. or 10.5. without the
written consent of each Lender;

 

102

--------------------------------------------------------------------------------


 

(viii)                        modify the definition of “Revolving Commitment
Percentage” without the written consent of each Revolving Lender;

 

(ix)                              amend this Section 12.6. or amend any of the
other definitions of the terms used in this Agreement or the other Loan
Documents insofar as such definitions affect the substance of this Section 12.6.
without the written consent of each Lender;

 

(x)                                 modify the definition of the term “Requisite
Lenders” or (except as otherwise provided in the immediately following clause
(xi)), modify in any other manner the number or percentage of the Lenders
required to make any determinations or waive any rights hereunder or to modify
any provision hereof without the written consent of each Lender;

 

(xi)                              modify the definition of the term “Requisite
Class Lenders” as it relates to a particular Class of Lenders or modify in any
other manner the number or percentage of a Class of Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof,
in each case, solely with respect to such Class of Lenders, without the written
consent of each Lender of such Class;

 

(xii)                           release any Guarantor from its obligations under
the Guaranty except as contemplated by Section 7.13.(b) without the written
consent of each Lender; or

 

(xiii)                        amend, or waive the Borrower’s compliance with,
Section 2.15. without the written consent of each Lender.

 

(c)                                  Amendment of Administrative Agent’s Duties,
Etc.  No amendment, waiver or consent unless in writing and signed by the
Administrative Agent, in addition to the Lenders required hereinabove to take
such action, shall affect the rights or duties of the Administrative Agent under
this Agreement or any of the other Loan Documents.  Any amendment, waiver or
consent relating to Section 2.4. or the obligations of the Swingline Lender
under this Agreement or any other Loan Document shall, in addition to the
Lenders required hereinabove to take such action, require the written consent of
the Swingline Lender.  Any amendment, waiver or consent relating to Section 2.3.
or the obligations of the Issuing Banks under this Agreement or any other Loan
Document shall, in addition to the Lenders required hereinabove to take such
action, require the written consent of each Issuing Bank.  Any amendment, waiver
or consent with respect to any Loan Document that (i) diminishes the rights of a
Specified Derivatives Provider in a manner or to an extent dissimilar to that
affecting the Lenders or (ii) increases the liabilities or obligations of a
Specified Derivatives Provider shall, in addition to the Lenders required
hereinabove to take such action, require the consent of the Lender that is (or
having an Affiliate that is) such Specified Derivatives Provider. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitments of any Defaulting Lender may not be increased, reinstated or
extended without the written consent of such Defaulting Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders shall require the written consent of such Defaulting
Lender.  No waiver shall extend to or affect any obligation not expressly waived
or impair any right consequent thereon and any amendment, waiver or consent
shall be effective only in the specific instance and for the specific purpose
set forth therein.  No course of dealing or delay or omission on the part of the
Administrative Agent or any Lender in exercising any right shall operate as a
waiver thereof or otherwise be prejudicial thereto.  Any Event of Default
occurring hereunder shall continue to exist until such time as such Event of
Default is waived in writing in accordance with the terms of this Section,
notwithstanding

 

103

--------------------------------------------------------------------------------


 

any attempted cure or other action by the Borrower, any other Loan Party or any
other Person subsequent to the occurrence of such Event of Default.  Except as
otherwise explicitly provided for herein or in any other Loan Document, no
notice to or demand upon the Borrower shall entitle the Borrower to other or
further notice or demand in similar or other circumstances.

 

(d)                                 Technical Amendments.  Notwithstanding
anything to the contrary in this Section 12.6., if the Administrative Agent and
the Borrower have jointly identified an ambiguity, omission, mistake or defect
in any provision of this Agreement or an inconsistency between provisions of
this Agreement, the Administrative Agent and the Borrower shall be permitted to
amend such provision or provisions to cure such ambiguity, omission, mistake,
defect or inconsistency so long as to do so would not adversely affect the
interests of the Lenders and the Issuing Banks.  Any such amendment shall become
effective without any further action or consent of any of other party to this
Agreement.

 

Section 12.7.  Nonliability of Administrative Agent and Lenders.

 

The relationship between the Borrower, on the one hand, and the Lenders, the
Issuing Banks and the Administrative Agent, on the other hand, shall be solely
that of borrower and lender.  None of the Administrative Agent, any Issuing Bank
or any Lender shall have any fiduciary responsibilities to the Borrower and no
provision in this Agreement or in any of the other Loan Documents, and no course
of dealing between or among any of the parties hereto, shall be deemed to create
any fiduciary duty owing by the Administrative Agent, any Issuing Bank or any
Lender to any Lender, the Borrower, any Subsidiary or any other Loan Party. 
None of the Administrative Agent, any Issuing Bank or any Lender undertakes any
responsibility to the Borrower to review or inform the Borrower of any matter in
connection with any phase of the Borrower’s business or operations.

 

Section 12.8.  Confidentiality.

 

Except as otherwise provided by Applicable Law, the Administrative Agent, each
Issuing Bank and each Lender shall maintain the confidentiality of all
Information (as defined below) but in any event may make disclosure: (a) to its
Affiliates and to its and its Affiliates’ other respective Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any actual or
proposed assignee, Participant or other transferee in connection with a
potential transfer of any Commitment or participation therein as permitted
hereunder, or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations;
(c) as required or requested by any Governmental Authority or representative
thereof or pursuant to legal process or in connection with any legal
proceedings, or as otherwise required by Applicable Law; (d) to the
Administrative Agent’s, such Issuing Bank’s or such Lender’s independent
auditors and other professional advisors (provided they shall be notified of the
confidential nature of the information); (e) in connection with the exercise of
any remedies under any Loan Document (or any Specified Derivatives Contract) or
any action or proceeding relating to any Loan Document (or any such Specified
Derivatives Contract) or the enforcement of rights hereunder or thereunder;
(f) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section actually known by the Administrative Agent,
such Issuing Bank or such Lender to be a breach of this Section or (ii) becomes
available to the Administrative Agent, any Issuing Bank, any Lender or any
Affiliate of the Administrative Agent, any Issuing Bank, or any Lender on a
nonconfidential basis from a source other than the Borrower or any Affiliate of
the Borrower; (g) to the extent requested by, or required to be disclosed to,
any nationally recognized rating agency or regulatory or similar authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners) having or purporting to have jurisdiction over it;
(h) to bank trade publications, such information to consist of deal

 

104

--------------------------------------------------------------------------------


 

terms and other information customarily found in such publications; (i) to any
other party hereto; and (j) with the consent of the Borrower. Notwithstanding
the foregoing, the Administrative Agent, each Issuing Bank and each Lender may
disclose any such confidential information, without notice to the Borrower or
any other Loan Party, to Governmental Authorities in connection with any
regulatory examination of the Administrative Agent, such Issuing Bank or such
Lender or in accordance with the regulatory compliance policy of the
Administrative Agent, such Issuing Bank or such Lender.  In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents and the Commitments.  As used in this
Section, the term “Information” means all information received from the
Borrower, any other Loan Party, any other Subsidiary or Affiliate relating to
any Loan Party or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any
Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower, any
other Loan Party, any other Subsidiary or any Affiliate, provided that, in the
case of any such information received from the Borrower, any other Loan Party,
any other Subsidiary or any Affiliate after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Section 12.9.  Indemnification.

 

(a)                                 The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Issuing Bank, each Lender
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnified Party”) against, and hold each Indemnified Party harmless
from, and shall pay or reimburse any such Indemnified Party for, any and all
losses, claims (including without limitation, Environmental Claims), damages,
liabilities and related expenses (including without limitation, the fees,
charges and disbursements of any counsel for any Indemnified Party (which
counsel may be employees of any Indemnified Party)), incurred by any Indemnified
Party or asserted against any Indemnified Party by any Person (including the
Borrower, any other Loan Party or any other Subsidiary) other than such
Indemnified Party and its Related Parties, arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto or thereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, (ii) any Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by an Issuing Bank to honor a
demand for payment under a Letter of Credit issued by it if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower,
any other Loan Party or any other Subsidiary, or any Environmental Claim related
in any way to the Borrower, any other Loan Party or any other Subsidiary,
(iv) any actual or prospective claim, litigation, investigation or proceeding
(an “Indemnity Proceeding”) relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower, any other Loan Party or any other Subsidiary, and regardless of
whether any Indemnified Party is a party thereto, or (v) any claim (including
without limitation, any Environmental Claims), investigation, litigation or
other proceeding (whether or not the Administrative Agent, any Issuing Bank or
any Lender is a party thereto) and the prosecution and defense thereof, arising
out of or in any way connected with the Loans, this Agreement, any other Loan
Document, or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby, including without limitation,
reasonable attorneys and consultant’s fees; provided, however, that such
indemnity shall not, as to any Indemnified Party, be available to the extent
that such losses, claims, damages, liabilities or

 

105

--------------------------------------------------------------------------------


 

related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnified Party.

 

(b)                                 If and to the extent that the obligations of
the Borrower under this Section are unenforceable for any reason, the Borrower
hereby agrees to make the maximum contribution to the payment and satisfaction
of such obligations which is permissible under Applicable Law.

 

(c)                                  The Borrower’s obligations under this
Section shall survive any termination of this Agreement and the other Loan
Documents and the payment in full in cash of the Obligations, and are in
addition to, and not in substitution of, any of the other obligations set forth
in this Agreement or any other Loan Document to which it is a party.

 

References in this Section 12.9. to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.

 

Section 12.10.  Termination; Survival.

 

This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) all Letters of Credit have terminated or expired or been
cancelled (other than Extended Letters of Credit in respect of which the
Borrower has satisfied the requirements to provide Cash Collateral as required
in Section 2.3.(b)), (c) none of the Lenders is obligated any longer under this
Agreement to make any Loans and no Issuing Bank is any longer obligated under
this Agreement to issue Letters of Credit and (d) all Obligations (other than
obligations which survive as provided in the following sentence) have been paid
and satisfied in full.  The indemnities to which the Administrative Agent, the
Issuing Banks and the Lenders are entitled under the provisions of
Sections 3.10., 4.1., 4.4., 11.6., 12.2. and 12.9. and any other provision of
this Agreement and the other Loan Documents, and the provisions of
Sections 12.4. and 12.13, shall continue in full force and effect and shall
protect the Administrative Agent, the Issuing Banks and the Lenders
(i) notwithstanding any termination of this Agreement, or of the other Loan
Documents, against events arising after such termination as well as before and
(ii) at all times after any such party ceases to be a party to this Agreement
with respect to all matters and events existing on or prior to the date such
party ceased to be a party to this Agreement.

 

Section 12.11.  Severability of Provisions.

 

If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.

 

Section 12.12.  GOVERNING LAW.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

Section 12.13.  Counterparts.

 

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic

 

106

--------------------------------------------------------------------------------


 

means).  It shall not be necessary that the signature of, or on behalf of, each
party, or that the signature of all persons required to bind any party, appear
on each counterpart.  All counterparts shall collectively constitute a single
document.  It shall not be necessary in making proof of this document to produce
or account for more than a single counterpart containing the respective
signatures of, or on behalf of, each of the parties hereto.

 

Section 12.14.  Obligations with Respect to Loan Parties and Subsidiaries.

 

The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties and Subsidiaries as specified herein shall be
absolute and not subject to any defense the Borrower may have that the Borrower
does not control such Loan Parties or Subsidiaries.

 

Section 12.15.  Independence of Covenants.

 

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

 

Section 12.16.  Limitation of Liability.

 

None of the Administrative Agent, any Issuing Bank or any Lender, or any
affiliate, officer, director, employee, attorney, or agent of the Administrative
Agent, any Issuing Bank or any Lender shall have any liability with respect to,
and the Borrower hereby waives, releases, and agrees not to sue any of them
upon, any claim for any special, indirect, incidental, or consequential damages
suffered or incurred by the Borrower in connection with, arising out of, or in
any way related to, this Agreement, any of the other Loan Documents, or any of
the transactions contemplated by this Agreement or any of the other Loan
Documents.  The Borrower hereby waives, releases, and agrees not to sue the
Administrative Agent, any Issuing Bank or any Lender or any of the
Administrative Agent’s, any Issuing Bank’s or any Lender’s affiliates, officers,
directors, employees, attorneys, or agents for punitive damages in respect of
any claim in connection with, arising out of, or in any way related to, this
Agreement, any of the other Loan Documents or any of the transactions
contemplated by this Agreement or financed hereby.  None of the Administrative
Agent, any Issuing Bank or any Lender, or any affiliate, officer, director,
employee, attorney, or agent of the Administrative Agent, any Issuing Bank or
any Lender shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby except to the extent that any such damages are
found in a final non-appealable judgment by a court of competent jurisdiction to
have resulted from the gross negligence or willful misconduct of such Person.

 

Section 12.17.  Entire Agreement.

 

This Agreement and the other Loan Documents embody the final, entire agreement
among the parties hereto and supersede any and all prior commitments,
agreements, representations, and understandings, whether written or oral,
relating to the subject matter hereof and thereof and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto.  To the extent any term of this Agreement is
inconsistent with a term of any other Loan Document to which the parties of this
Agreement are party, the term of this Agreement shall control to the extent of
such inconsistency.  There are no oral agreements among the parties hereto.

 

107

--------------------------------------------------------------------------------


 

Section 12.18.  Construction.

 

The Administrative Agent, each Issuing Bank, the Borrower and each Lender
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, each Issuing Bank, the Borrower and each Lender.

 

Section 12.19.  Headings.

 

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

 

Section 12.20.  LIABILITY OF TRUSTEES, ETC.

 

THE PARTIES HERETO ACKNOWLEDGE AND AGREE AS FOLLOWS:

 

THE AMENDED AND RESTATED DECLARATION OF TRUST ESTABLISHING SELECT INCOME REIT,
DATED MARCH 9, 2012, AS AMENDED, AS FILED WITH THE STATE DEPARTMENT OF
ASSESSMENTS AND TAXATION OF MARYLAND, PROVIDES THAT NO TRUSTEE, OFFICER,
SHAREHOLDER, EMPLOYEE OR AGENT OF SELECT INCOME REIT SHALL BE HELD TO ANY
PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM
AGAINST, SELECT INCOME REIT.  ALL PERSONS DEALING WITH SELECT INCOME REIT IN ANY
WAY, SHALL LOOK ONLY TO THE ASSETS OF SELECT INCOME REIT FOR THE PAYMENT OF ANY
SUM OR THE PERFORMANCE OF ANY OBLIGATION.

 

[Signatures on Following Pages]

 

108

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their authorized officers all as of the day and year first above
written.

 

 

SELECT INCOME REIT

 

 

 

 

 

By:

/s/ John C. Popeo

 

 

Name:

John C. Popeo

 

 

Title:

Treasurer, Chief Financial Officer and Assistant Secretary

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with Select Income REIT]

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, as a Revolving
Lender, as a Term Loan Lender and as an Issuing Bank

 

 

 

 

 

By:

/s/ D. Bryan Gregory

 

 

Name:

D. Bryan Gregory

 

 

Title:

Director

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with Select Income REIT]

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Cheryl Snoor

 

 

Name:

Cheryl Snoor

 

 

Title:

Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with Select Income REIT]

 

 

CITIBANK, N.A.

 

 

 

 

 

By:

/s/ John C. Rowland

 

 

Name:

John C. Rowland

 

 

Title:

Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with Select Income REIT]

 

 

ROYAL BANK OF CANADA

 

 

 

 

 

By:

/s/ Dan LePage

 

 

Name:

Dan LePage

 

 

Title:

Authorized Signatory

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with Select Income REIT]

 

 

MIZUHO BANK, LTD.

 

 

 

 

 

By:

/s/ Noel Purcell

 

 

Name:

Noel Purcell

 

 

Title:

Authorized Signatory

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with Select Income REIT]

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ David Heller

 

 

Name:

David Heller

 

 

Title:

Senior Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with Select Income REIT]

 

 

COMPASS BANK

 

 

 

 

 

By:

/s/ S. Kent Gorman

 

 

Name:

S. Kent Gorman

 

 

Title:

Sr. VP

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with Select Income REIT]

 

 

MORGAN STANLEY BANK, N.A.

 

 

 

 

 

By:

/s/ Michael King

 

 

Name:

Michael King

 

 

Title:

Authorized Signatory

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with Select Income REIT]

 

 

UBS AG, STAMFORD BRANCH

 

 

 

 

 

By:

/s/ Darlene Arias

 

 

Name:

Darlene Arias

 

 

Title:

Director

 

 

 

By:

/s/ Craig Pearson

 

 

Name:

Craig Pearson

 

 

Title:

Associate Director

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with Select Income REIT]

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ John R. Roach, Jr.

 

 

Name:

John R. Roach, Jr.

 

 

Title:

Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with Select Income REIT]

 

 

REGIONS BANK

 

 

 

 

 

By:

/s/ Michael R Mellott

 

 

Name:

Michael R Mellott

 

 

Title:

Director

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with Select Income REIT]

 

 

BRANCH BANKING AND TRUST COMPANY

 

 

 

 

 

By:

/s/ Mark Edwards

 

 

Name:

Mark Edwards

 

 

Title:

Senior Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with Select Income REIT]

 

 

 

FIFTH THIRD BANK

 

 

 

 

 

 

By:

/s/ Casey Gehrig

 

 

Name:

Casey Gehrig

 

 

Title:

Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with Select Income REIT]

 

 

FIRST HAWAIIAN BANK

 

 

 

 

 

By:

/s/ Derek Chang

 

 

Name:

Derek Chang

 

 

Title:

Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with Select Income REIT]

 

 

 

ASSOCIATED BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

/s/ Gregory A. Conner

 

 

Name:

Gregory A. Conner

 

 

Title:

Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with Select Income REIT]

 

 

 

FIRST TENNESSEE BANK, N.A.

 

 

 

 

 

 

By:

/s/ Jean M. Brennan

 

 

Name:

Jean M. Brennan

 

 

Title:

Senior Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Credit Agreement with Select Income REIT]

 

 

 

BANK HAPOALIM B.M.

 

 

 

 

 

 

By:

/s/ Charles McLaughlin

 

 

Name:

Charles McLaughlin

 

 

Title:

Senior Vice President

 

 

 

 

 

 

By:

/s/ Helen H. Gateson

 

 

Name:

Helen H. Gateson

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Revolving Commitments

 

Lender

 

Revolving Commitment
Amount

 

Wells Fargo Bank, National Association

 

$

92,500,000

 

Bank of America, N.A.

 

$

92,500,000

 

Citibank, N.A.

 

$

92,500,000

 

Royal Bank of Canada

 

$

92,500,000

 

Mizuho Bank, Ltd.

 

$

51,000,000

 

U.S. Bank National Association

 

$

51,000,000

 

Compass Bank

 

$

51,000,000

 

Morgan Stanley Bank, N.A.

 

$

34,000,000

 

UBS AG, Stamford Branch

 

$

34,000,000

 

PNC Bank, National Association

 

$

34,000,000

 

Regions Bank

 

$

34,000,000

 

Branch Banking and Trust Company

 

$

24,000,000

 

First Hawaiian Bank

 

$

20,000,000

 

Associated Bank, National Association

 

$

15,000,000

 

Fifth Third Bank

 

$

15,000,000

 

First Tennessee Bank, N.A.

 

$

10,000,000

 

Bank Hapoalim B.M.

 

$

7,000,000

 

TOTAL

 

$

750,000,000

 

 

Term Loan Commitments

 

Lender

 

Term Loan
Commitment Amount

 

Wells Fargo Bank, National Association

 

$

41,250,000

 

Bank of America, N.A.

 

$

41,250,000

 

Citibank, N.A.

 

$

41,250,000

 

Royal Bank of Canada

 

$

41,250,000

 

Mizuho Bank, Ltd.

 

$

24,000,000

 

U.S. Bank National Association

 

$

24,000,000

 

Compass Bank

 

$

24,000,000

 

Morgan Stanley Bank, N.A.

 

$

16,000,000

 

UBS AG, Stamford Branch

 

$

16,000,000

 

PNC Bank, National Association

 

$

16,000,000

 

Regions Bank

 

$

16,000,000

 

Branch Banking and Trust Company

 

$

11,000,000

 

First Hawaiian Bank

 

$

10,000,000

 

Associated Bank, National Association

 

$

10,000,000

 

Fifth Third Bank

 

$

10,000,000

 

First Tennessee Bank, N.A.

 

$

5,000,000

 

Bank Hapoalim B.M.

 

$

3,000,000

 

TOTAL

 

$

350,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1

 

List of Loan Parties

 

Borrower

 

Select Income REIT

 

Guarantors

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.1(i)

 

Litigation

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each](2) Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each](3) Assignee identified in item 2 below ([the][each,
an] “Assignee”).  [It is understood and agreed that the rights and obligations
of [the Assignors][the Assignees](4) hereunder are several and not joint.](5) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the] [any]
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1.                                      Assignor[s]:

 

--------------------------------------------------------------------------------

(2) For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

 

(3) For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 

(4) Select as appropriate.

 

(5) Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

A-1

--------------------------------------------------------------------------------


 

2.                                      Assignee[s]:

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

 

3.                                     
Borrower(s):                                                                            
Select Income REIT

 

4.                                      Administrative
Agent:                         Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement

 

5.                                      Credit
Agreement:                                             The $1,100,000,000 Credit
Agreement dated as of January [  ], 2015 among SELECT INCOME REIT, the Lenders
parties thereto, Wells Fargo Bank, National Association, as Administrative
Agent, and the other parties thereto.

 

6.                                      Assigned Interest[s]:

 

Assignor[s](6)

 

Assignee[s](7)

 

Class
Assigned(8)

 

Aggregate Amount
of
Commitment/Loans
for all Lenders(9)

 

Amount of
Commitment/Loans
Assigned(8)

 

Percentage
Assigned of
Commitment/
Loans(10)

 

CUSIP
Number

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.                                  Trade
Date:                                                                              
              ](11)

 

[Page break]

 

--------------------------------------------------------------------------------

(6) List each Assignor, as appropriate.

 

(7) List each Assignee, as appropriate.

 

(8) Fill in the appropriate terminology for the Class of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Credit Commitment,” “Term Loan,” etc.)

 

(9) Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

 

(10) Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

(11) To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

A-2

--------------------------------------------------------------------------------


 

Effective Date:                    , 20    [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR[S](12)

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

ASSIGNEE[S](13)

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(12) Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

 

(13) Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

 

A-3

--------------------------------------------------------------------------------


 

[Consented to and](14) Accepted:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as

 

Administrative Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

[Consented to:](15)

 

 

 

[NAME OF RELEVANT PARTY]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(14) To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

(15) To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Banks) is required by the terms of the Credit
Agreement. 

 

A-4

--------------------------------------------------------------------------------


 

ANNEX 1

 

[                  ](16)

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1                               Assignor[s].  [The][Each] Assignor
(a) represents and warrants that (i) it is the legal and beneficial owner of
[the][the relevant] Assigned Interest, (ii) [the][such] Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.  Assignee[s].  [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee as defined in the Credit
Agreement (subject to such consents, if any, as may be required under
Section 12.6.(b) of the Credit Agreement), (iii) from and after the Effective
Date specified for this Assignment and Assumption, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 8.1. or 8.2. thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

--------------------------------------------------------------------------------

(16) Describe Credit Agreement at option of Administrative Agent.

 

A-5

--------------------------------------------------------------------------------


 

2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date specified for this Assignment and Assumption.  The Assignor[s] and the
Assignee[s] shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to such Effective Date or with respect to
the making of this assignment directly between themselves.

 

3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

 

A-6

--------------------------------------------------------------------------------


 

EXHIBIT B

FORM OF GUARANTY

 

THIS GUARANTY dated as of              , 20   (this “Guaranty”) executed and
delivered by each of the undersigned and the other Persons from time to time
party hereto pursuant to the execution and delivery of an Accession Agreement in
the form of Annex I hereto (all of the undersigned, together with such other
Persons each a “Guarantor” and collectively, the “Guarantors”) in favor of WELLS
FARGO BANK, NATIONAL ASSOCIATION, in its capacity as Administrative Agent (the
“Administrative Agent”) for the Lenders under that certain Credit Agreement
dated as of January [ ], 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Select Income
REIT, a Maryland real estate investment trust (the “Borrower”), each of the
financial institutions initially a signatory thereto together with their
assignees under Section 12.5. thereof (the “Lenders”), the Administrative Agent,
and the other parties thereto, for its benefit and the benefit of the Lenders
and the Issuing Banks (the Administrative Agent, the Lenders, the Swingline
Lender, and the Issuing Banks, each individually a “Guarantied Party” and
collectively, the “Guarantied Parties”).

 

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent, the Issuing
Banks, the Swingline Lender and the other Lenders have agreed to make available
to the Borrower certain financial accommodations on the terms and conditions set
forth in the Credit Agreement;

 

WHEREAS, each Guarantor is owned or controlled by the Borrower, or is otherwise
an Affiliate of the Borrower;

 

WHEREAS, the Borrower and each Guarantor, though separate legal entities, are
mutually dependent on each other in the conduct of their respective businesses
as an integrated operation and have determined it to be in their mutual best
interests to obtain financial accommodations from the Guarantied Parties through
their collective efforts;

 

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Guarantied Parties making such financial accommodations; and

 

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Guarantied Parties’ making, and continuing to make, such financial
accommodations.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

 

Section 1.  Guaranty.  Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
indebtedness and obligations owing by the Borrower or any other Loan Party to
any Lender, the Issuing Banks or the Administrative Agent under or in connection
with the Credit Agreement or any other Loan Document, including without
limitation, the repayment of all principal of the Revolving Loans, Term Loans,
and Swingline Loans, and the Reimbursement Obligations, and the payment of all
interest, fees, charges, reasonable attorneys’ fees and other amounts payable to
any Lender, the Issuing Banks or the Administrative Agent thereunder or in
connection therewith; (b) any and all extensions, renewals, modifications,
amendments or substitutions of the foregoing; (c) all expenses, including,
without limitation, reasonable attorneys’ fees and disbursements, that are
incurred by the

 

B-1

--------------------------------------------------------------------------------


 

Administrative Agent or any other Guarantied Party in the enforcement of any of
the foregoing or any obligation of such Guarantor hereunder; and (d) all other
Obligations.

 

Section 2.  Guaranty of Payment and Not of Collection.  This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account.  Accordingly, the Guarantied Parties shall not be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy the Guarantied Parties may have against the Borrower, any other
Loan Party or any other Person or commence any suit or other proceeding against
the Borrower, any other Loan Party or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of the Borrower,
any other Loan Party or any other Person; or (c) to make demand of the Borrower,
any other Loan Party or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Guarantied Parties which may
secure any of the Guarantied Obligations.

 

Section 3.  Guaranty Absolute.  Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Guarantied
Parties with respect thereto.  The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):

 

(a)           (i) any change in the amount, interest rate or due date or other
term of any of the Guarantied Obligations, (ii) any change in the time, place or
manner of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from any other indulgence
with respect to, the Credit Agreement, any other Loan Document or any other
document, instrument or agreement evidencing or relating to any Guarantied
Obligations, or (iv) any waiver, renewal, extension, addition, or supplement to,
or deletion from, or any other action or inaction under or in respect of, the
Credit Agreement, any of the other Loan Documents, or any other documents,
instruments or agreements relating to the Guarantied Obligations or any other
instrument or agreement referred to therein or evidencing any Guarantied
Obligations or any assignment or transfer of any of the foregoing;

 

(b)           any lack of validity or enforceability of the Credit Agreement,
any of the other Loan Documents or any other document, instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;

 

(c)           any furnishing to any of the Guarantied Parties of any security
for any of the Guarantied Obligations, or any sale, exchange, release or
surrender of, or realization on, any collateral securing any of the Guarantied
Obligations;

 

(d)           any settlement or compromise of any of the Guarantied Obligations,
any security therefor, or any liability of any other party with respect to any
of the Guarantied Obligations, or any subordination of the payment of any of the
Guarantied Obligations to the payment of any other liability of the Borrower or
any other Loan Party;

 

(e)           any bankruptcy, insolvency, reorganization, composition,
adjustment, dissolution, liquidation or other like proceeding relating to such
Guarantor, any other Loan Party or any other Person, or any action taken with
respect to this Guaranty by any trustee or receiver, or by any court, in any
such proceeding;

 

B-2

--------------------------------------------------------------------------------


 

(f)            any act or failure to act by any Loan Party or any other Person
which may adversely affect such Guarantor’s subrogation rights, if any, against
any other Loan Party or any other Person to recover payments made under this
Guaranty;

 

(g)           any nonperfection or impairment of any security interest or other
Lien on any collateral, if any, securing in any way any of the Guarantied
Obligations;

 

(h)           any application of sums paid by any Loan Party or any other Person
with respect to the liabilities of any Loan Party to any of the Guarantied
Parties, regardless of what liabilities of the Borrower remain unpaid;

 

(i)            any defect, limitation or insufficiency in the borrowing powers
of the Borrower or in the exercise thereof;

 

(j)            any defense, set off, claim or counterclaim (other than
indefeasible payment and performance in full) which may at any time be available
to or be asserted by any Loan Party or any other Person against any Guarantied
Party;

 

(k)           any change in the corporate existence, structure or ownership of
any Loan Party;

 

(l)            any statement, representation or warranty made or deemed made by
or on behalf of any Loan Party under any Loan Document, or any amendment hereto
or thereto, proves to have been incorrect or misleading in any respect; or

 

(m)          any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Guarantor hereunder (other than indefeasible
payment and performance in full).

 

Section 4.  Action with Respect to Guarantied Obligations.  The Guaranteed
Parties may, at any time and from time to time, without the consent of, or
notice to, any Guarantor, and without discharging any Guarantor from its
obligations hereunder, take any and all actions described in Section 3. and may
otherwise: (a) amend, modify, alter or supplement the terms of any of the
Guarantied Obligations, including, but not limited to, extending or shortening
the time of payment of any of the Guarantied Obligations or changing the
interest rate that may accrue on any of the Guarantied Obligations; (b) amend,
modify, alter or supplement the Credit Agreement or any other Loan Document;
(c) sell, exchange, release or otherwise deal with all, or any part, of any
collateral securing any of the Guarantied Obligations; (d) release any Loan
Party or other Person liable in any manner for the payment or collection of any
of the Guarantied Obligations; (e) exercise, or refrain from exercising, any
rights against any Loan Party or any other Person; and (f) apply any sum, by
whomsoever paid or however realized, to the Guarantied Obligations in such order
as the Guarantied Parties shall elect.

 

Section 5.  Representations and Warranties.  Each Guarantor hereby makes to the
Administrative Agent and the other Guarantied Parties all of the representations
and warranties made by the Borrower with respect to or in any way relating to
such Guarantor in the Credit Agreement and the other Loan Documents, as if the
same were set forth herein in full.

 

Section 6.  Covenants.  Each Guarantor will comply with all covenants with which
the Borrower is to cause such Guarantor to comply under the terms of the Credit
Agreement or any of the other Loan Documents.

 

Section 7.  Waiver.  Each Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any

 

B-3

--------------------------------------------------------------------------------


 

other act or thing, or omission or delay to do any other act or thing, which in
any manner or to any extent might vary the risk of such Guarantor or which
otherwise might operate to discharge such Guarantor from its obligations
hereunder.

 

Section 8.  Inability to Accelerate.  If the Guarantied Parties or any of them
are prevented under Applicable Law or otherwise from demanding or accelerating
payment of any of the Guarantied Obligations by reason of any automatic stay or
otherwise, the Administrative Agent and/or the other Guarantied Parties shall be
entitled to receive from each Guarantor, upon demand therefor, the sums which
otherwise would have been due had such demand or acceleration occurred.

 

Section 9.  Reinstatement of Guarantied Obligations.  If claim is ever made on
the Administrative Agent or any other Guarantied Party for repayment or recovery
of any amount or amounts received in payment or on account of any of the
Guarantied Obligations, and the Administrative Agent or such other Guarantied
Party repays all or part of said amount by reason of (a) any judgment, decree or
order of any court or administrative body of competent jurisdiction, or (b) any
settlement or compromise of any such claim effected by the Administrative Agent
or such other Guarantied Party with any such claimant (including the Borrower or
a trustee in bankruptcy for the Borrower), then and in such event each Guarantor
agrees that any such judgment, decree, order, settlement or compromise shall be
binding on it, notwithstanding any revocation hereof or the cancellation of any
of the Loan Documents and such Guarantor shall be and remain liable to the
Administrative Agent or such other Guarantied Party for the amounts so repaid or
recovered to the same extent as if such amount had never originally been paid to
the Administrative Agent or such other Guarantied Party.

 

Section 10.  Subrogation.  Upon the making by any Guarantor of any payment
hereunder for the account of another Loan Party, such Guarantor shall be
subrogated to the rights of the payee against such Loan Party; provided,
however, that such Guarantor shall not enforce any right or receive any payment
by way of subrogation or otherwise take any action in respect of any other claim
or cause of action such Guarantor may have against such Loan Party arising by
reason of any payment or performance by such Guarantor pursuant to this
Guaranty, unless and until all of the Guarantied Obligations have been
indefeasibly paid and performed in full.  If any amount shall be paid to such
Guarantor on account of or in respect of such subrogation rights or other claims
or causes of action, such Guarantor shall hold such amount in trust for the
benefit of the Guarantied Parties and shall forthwith pay such amount to the
Administrative Agent to be credited and applied against the Guarantied
Obligations, whether matured or unmatured, in accordance with the terms of the
Credit Agreement or to be held by the Administrative Agent as collateral
security for any Guarantied Obligations existing.

 

Section 11. Payments Free and Clear.  All sums payable by each Guarantor
hereunder, whether of principal, interest, fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if such Guarantor
is required by Applicable Law or by any Governmental Authority to make any such
deduction or withholding such Guarantor shall pay to the Administrative Agent
and the Lenders such additional amount as will result in the receipt by the
Administrative Agent and the Lenders of the full amount payable hereunder had
such deduction or withholding not occurred or been required.

 

Section 12.  Set-off.  In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes each Guarantied Party, each
Affiliate of a Guarantied Party, and each Participant, at any time while an
Event of Default exists, without any prior notice to such Guarantor or to any
other Person, any such notice being hereby expressly waived, but in the case of
a Guarantied Party (other than the Administrative Agent), an Affiliate of a
Guarantied Party (other than the Administrative Agent), or a Participant,
subject to receipt of the prior written consent of the Requisite Lenders
exercised in their sole

 

B-4

--------------------------------------------------------------------------------


 

discretion, to set-off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by a Guarantied Party, an Affiliate of a
Guarantied Party or such Participant to or for the credit or the account of such
Guarantor against and on account of any of the Guarantied Obligations, although
such obligations shall be contingent or unmatured.  Each Guarantor agrees, to
the fullest extent permitted by Applicable Law, that any Participant may
exercise rights of setoff or counterclaim and other rights with respect to its
participation as fully as if such Participant were a direct creditor of such
Guarantor in the amount of such participation.

 

Section 13.  Subordination.  Each Guarantor hereby expressly covenants and
agrees for the benefit of the Guarantied Parties that all obligations and
liabilities of any other Loan Party to such Guarantor of whatever description,
including without limitation, all intercompany receivables of such Guarantor
from any other Loan Party (collectively, the “Junior Claims”) shall be
subordinate and junior in right of payment to all Guarantied Obligations.  If an
Event of Default shall exist, no Guarantor shall accept any direct or indirect
payment (in cash, property or securities, by setoff or otherwise) from or any
other Loan Party on account of or in any manner in respect of any Junior Claim
until all of the Guarantied Obligations have been indefeasibly paid in full.

 

Section 14.  Avoidance Provisions.  It is the intent of each Guarantor and the
Guarantied Parties that in any Proceeding, such Guarantor’s maximum obligation
hereunder shall equal, but not exceed, the maximum amount which would not
otherwise cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Guarantied Parties) to be avoidable or
unenforceable against such Guarantor in such Proceeding as a result of
Applicable Law, including without limitation, (a) Section 548 of the Bankruptcy
Code and (b) any state fraudulent transfer or fraudulent conveyance act or
statute applied in such Proceeding, whether by virtue of Section 544 of the
Bankruptcy Code or otherwise.  The Applicable Laws under which the possible
avoidance or unenforceability of the obligations of such Guarantor hereunder (or
any other obligations of such Guarantor to the Guarantied Parties) shall be
determined in any such Proceeding are referred to as the “Avoidance
Provisions”.  Accordingly, to the extent that the obligations of any Guarantor
hereunder would otherwise be subject to avoidance under the Avoidance
Provisions, the maximum Guarantied Obligations for which such Guarantor shall be
liable hereunder shall be reduced to that amount which, as of the time any of
the Guarantied Obligations are deemed to have been incurred under the Avoidance
Provisions, would not cause the obligations of any Guarantor hereunder (or any
other obligations of such Guarantor to the Guarantied Parties), to be subject to
avoidance under the Avoidance Provisions.  This Section is intended solely to
preserve the rights of the Administrative Agent and the other Guarantied Parties
hereunder to the maximum extent that would not cause the obligations of any
Guarantor hereunder to be subject to avoidance under the Avoidance Provisions,
and no Guarantor or any other Person shall have any right or claim under this
Section as against the Guarantied Parties that would not otherwise be available
to such Person under the Avoidance Provisions.

 

Section 15.  Information.  Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition of the Loan Parties, and
of all other circumstances bearing upon the risk of nonpayment of any of the
Guarantied Obligations and the nature, scope and extent of the risks that such
Guarantor assumes and incurs hereunder, and agrees that neither of the
Administrative Agent nor any other Guarantied Party shall have any duty
whatsoever to advise any Guarantor of information regarding such circumstances
or risks.

 

Section 16.  Governing Law.  THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

B-5

--------------------------------------------------------------------------------


 

SECTION 17.  WAIVER OF JURY TRIAL.

 

(a)           EACH GUARANTOR, AND EACH OF THE GUARANTIED PARTIES BY ACCEPTING
THE BENEFITS HEREOF, ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG SUCH GUARANTOR AND ANY OF THE GUARANTIED PARTIES WOULD BE BASED ON
DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND
EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE GUARANTORS, AND THE GUARANTIED PARTIES BY ACCEPTING THE BENEFITS
HEREOF, HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING
OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE
COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS GUARANTY.

 

(b)           EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL
NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY OTHER GUARANTIED PARTY, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR
THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY OTHER GUARANTIED PARTY
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY
OR ANY OTHER LOAN DOCUMENT AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.  EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM, AND EACH
AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE OF FORUM SET FORTH IN THIS
SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY ANY
GUARANTIED PARTY OR THE ENFORCEMENT BY ANY GUARANTIED PARTY OF ANY JUDGMENT
OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

 

(c)           THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION,
CANCELLATION OR EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS
GUARANTY.

 

B-6

--------------------------------------------------------------------------------


 

Section 18.  Loan Accounts.  The Administrative Agent and each other Guarantied
Party may maintain books and accounts setting forth the amounts of principal,
interest and other sums paid and payable with respect to the Guarantied
Obligations arising under or in connection with the Loan Documents, and in the
case of any dispute relating to any of the outstanding amount, payment or
receipt of any of such Guarantied Obligations or otherwise, the entries in such
books and accounts shall be binding on the Guarantors absent manifest error. 
The failure of the Administrative Agent or any other Guarantied Party to
maintain such books and accounts shall not in any way relieve or discharge any
Guarantor of any of its obligations hereunder.

 

Section 19.  Waiver of Remedies.  No delay or failure on the part of the
Administrative Agent or any other Guarantied Party in the exercise of any right
or remedy it may have against any Guarantor hereunder or otherwise shall operate
as a waiver thereof, and no single or partial exercise by the Administrative
Agent or any other Guarantied Party of any such right or remedy shall preclude
any other or further exercise thereof or the exercise of any other such right or
remedy.

 

Section 20.  Termination.  This Guaranty shall remain in full force and effect
with respect to each Guarantor until indefeasible payment in full of the
Guarantied Obligations and the termination or cancellation of all Loan Documents
in accordance with their respective terms.

 

Section 21.  Successors and Assigns.  Each reference herein to the
Administrative Agent or any other Guarantied Party shall be deemed to include
such Person’s respective successors and assigns (including, but not limited to,
any holder of the Guarantied Obligations) in whose favor the provisions of this
Guaranty also shall inure, and each reference herein to each Guarantor shall be
deemed to include such Guarantor’s successors and assigns, upon whom this
Guaranty also shall be binding.  The Guarantied Parties may, in accordance with
the applicable provisions of the Loan Documents, assign, transfer or sell any
Guarantied Obligation, or grant or sell participations in any Guarantied
Obligations, to any Person without the consent of, or notice to, any Guarantor
and without releasing, discharging or modifying any Guarantor’s obligations
hereunder.  Each Guarantor hereby consents to the delivery by the Administrative
Agent and any other Guarantied Party to any Assignee or Participant (or any
prospective Assignee or Participant) of any financial or other information
regarding the Borrower or any Guarantor.  No Guarantor may assign or transfer
its obligations hereunder to any Person without the prior written consent of all
Lenders and any such assignment or other transfer to which all of the Lenders
have not so consented shall be null and void.

 

Section 22.  JOINT AND SEVERAL OBLIGATIONS.  THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

 

Section 23.  Amendments.  This Guaranty may not be amended except in writing
signed by the Administrative Agent and each Guarantor, subject to Section 12.6.
of the Credit Agreement.

 

Section 24.  Payments.  All payments to be made by any Guarantor pursuant to
this Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at its Principal Office, not later than 12:00 p.m. Eastern
time, on the date one Business Day after demand therefor.

 

Section 25.  Notices.  All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Administrative Agent or any other Guarantied Party
at its address for notices provided for in the Loan Documents, as applicable, or
(c) as to each such party at

 

B-7

--------------------------------------------------------------------------------


 

such other address as such party shall designate in a written notice to the
other parties.  Each such notice, request or other communication shall be
effective (i) if mailed, upon the first to occur of receipt or the expiration of
3 days after the deposit in the United States Postal Service mail, postage
prepaid and addressed to the address of a Guarantor or Guarantied Party at the
addresses specified; (ii) if telecopied, when transmitted; or (iii) if hand
delivered or sent by overnight courier, when delivered; provided, however, that
in the case of the immediately preceding clauses (i) through (iii), non-receipt
of any communication as the result of any change of address of which the sending
party was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication.

 

Section 26.  Severability.  In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

Section 27.  Headings.  Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.

 

Section 28.  Trustees, Etc. Not Liable.

 

IN THE CASE OF ANY GUARANTOR THAT IS A TRUST, NO TRUSTEE, OFFICER, SHAREHOLDER,
EMPLOYEE OR AGENT OF SUCH GUARANTOR SHALL BE HELD TO ANY PERSONAL LIABILITY,
JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM AGAINST, SUCH GUARANTOR. 
ALL PERSONS DEALING WITH SUCH GUARANTOR, IN ANY WAY, SHALL LOOK ONLY TO THE
ASSETS OF SUCH GUARANTOR FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY
OBLIGATION OWING BY SUCH GUARANTOR HEREUNDER. THE PROVISIONS OF THIS
SECTION SHALL NOT LIMIT ANY OBLIGATIONS OF ANY LOAN PARTY.

 

Section 29.  Limitation of Liability.  None of the Administrative Agent, any
other Guarantied Party or any of their respective Related Parties shall have any
liability with respect to, and each Guarantor hereby waives, releases, and
agrees not to sue any of them upon, any claim for any special, indirect,
incidental, or consequential damages suffered or incurred by a Guarantor in
connection with, arising out of, or in any way related to, this Guaranty, any of
the other Loan Documents, or any of the transactions contemplated by this
Guaranty or any of the other Loan Documents.  Each Guarantor hereby waives,
releases, and agrees not to sue the Administrative Agent, any other Guarantied
Party or any of their respective Related Parties for punitive damages in respect
of any claim in connection with, arising out of, or in any way related to, this
Guaranty, any of the other Loan Documents, or any of the transactions
contemplated by thereby.

 

Section 30. Electronic Delivery of Certain Information.  Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 8.5. of the Credit Agreement.

 

Section 31.  Right of Contribution.  The Guarantors hereby agree as among
themselves that, if any Guarantor shall make an Excess Payment, such Guarantor
shall have a right of contribution from each other Guarantor in an amount equal
to such other Guarantor’s Contribution Share of such Excess Payment.  The
payment obligations of any Guarantor under this Section shall be subordinate and
subject in right of payment to the Guarantied Obligations until such time as the
Guarantied Obligations have been indefeasibly paid and performed in full and the
Commitments have expired or terminated, and none of the Guarantors shall
exercise any right or remedy under this Section against any other Guarantor
until such Obligations have been indefeasibly paid and performed in full and the
Commitments have expired or terminated.  Subject to Section 10 of this Guaranty,
this Section shall not be deemed to affect any right of

 

B-8

--------------------------------------------------------------------------------


 

subrogation, indemnity, reimbursement or contribution that any Guarantor may
have under Applicable Law against any other Loan Party in respect of any payment
of Guarantied Obligations.  Notwithstanding the foregoing, all rights of
contribution against any Guarantor shall terminate from and after such time, if
ever, that such Guarantor shall cease to be a Guarantor in accordance with the
applicable provisions of the Loan Documents.

 

Section 32.  Definitions.  (a) For the purposes of this Guaranty:

 

“Contribution Share” means, for any Guarantor in respect of any Excess Payment
made by any other Guarantor, the ratio (expressed as a percentage) as of the
date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of the Loan Parties other than
the maker of such Excess Payment exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties) of the Loan
Parties other than the maker of such Excess Payment; provided, however, that,
for purposes of calculating the Contribution Shares of the Guarantors in respect
of any Excess Payment, any Guarantor that became a Guarantor subsequent to the
date of any such Excess Payment shall be deemed to have been a Guarantor on the
date of such Excess Payment and the financial information for such Guarantor as
of the date such Guarantor became a Guarantor shall be utilized for such
Guarantor in connection with such Excess Payment.

 

“Excess Payment” means the amount paid by any Guarantor in excess of its Ratable
Share of any Guarantied Obligations.

 

“Proceeding” means any of the following:  (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code; (ii) a
custodian (as defined in such Bankruptcy Code or any other applicable bankruptcy
laws) is appointed for, or takes charge of, all or any substantial part of the
property of any Guarantor; (iii) any other proceeding under any Applicable Law,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up or composition for adjustment of debts, whether now or hereafter in
effect, is commenced relating to any Guarantor; (iv) any Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) any Guarantor makes a general assignment for the benefit of
creditors; (vii) any Guarantor shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; (viii) any Guarantor shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; (ix) any Guarantor shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing; or (x) any corporate action shall be taken by any
Guarantor for the purpose of effecting any of the foregoing.

 

“Ratable Share” means, for any Guarantor in respect of any payment of Guarantied
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guarantied Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Loan Parties exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Loan Parties hereunder) of the Loan
Parties; provided, however, that, for purposes of calculating the Ratable Shares
of the Guarantors in respect of any payment of Guarantied Obligations, any
Guarantor that became a Guarantor subsequent to the date of any

 

B-9

--------------------------------------------------------------------------------


 

such payment shall be deemed to have been a Guarantor on the date of such
payment and the financial information for such Guarantor as of the date such
Guarantor became a Guarantor shall be utilized for such Guarantor in connection
with such payment.

 

(b)           As used herein, “Guarantors” shall mean, as the context requires,
collectively, (a) each Subsidiary identified as a “Guarantor” on the signature
pages hereto, (b) each Person that joins this Guaranty as a Guarantor pursuant
to Section 7.13. of the Credit Agreement.

 

(c)           Terms not otherwise defined herein are used herein with the
respective meanings given them in the Credit Agreement.

 

[Signatures on Following Page]

 

B-10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

 

[GUARANTORS](17)

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Address for Notices for all Guarantors:

 

c/o Select Income REIT(18)

Two Newton Place

255 Washington Street, Suite 300

Newton, Massachusetts  02458-1634

Attention:  Chief Financial Officer

Telecopier:                                    (617) 796-8335

Telephone:                                   (617) 796-8303

 

--------------------------------------------------------------------------------

(17) Borrower to confirm list of Guarantors.

 

(18) Borrower to confirm notice address.

 

B-11

--------------------------------------------------------------------------------


 

ANNEX I

 

FORM OF ACCESSION AGREEMENT

 

THIS ACCESSION AGREEMENT dated as of            ,     , executed and delivered
by                       , a               (the “New Guarantor”) in favor of
WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as Administrative Agent
(the “Administrative Agent”) under that certain Credit Agreement dated as of
January [ ], 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among SELECT INCOME REIT, a
Maryland real estate investment trust (the “Borrower”), each of the financial
institutions initially a signatory thereto together with their assignees under
Section 12.5. thereof (the “Lenders”), the Administrative Agent and the other
parties thereto, for its benefit and the benefit of the other Guarantied
Parties.

 

WHEREAS, pursuant to the Credit Agreement, the Guarantied Parties have agreed to
make available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Credit Agreement;

 

WHEREAS, the New Guarantor is owned or controlled by the Borrower, or is
otherwise an Affiliate of the Borrower;

 

WHEREAS, the Borrower, the New Guarantor and the other Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financial accommodations from the
Guarantied Parties through their collective efforts;

 

WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Guarantied Parties making such financial accommodations
available; and

 

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Guarantied Parties continuing to make such financial
accommodations.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

 

Section 1.  Accession to Guaranty.  The New Guarantor hereby agrees that it is a
“Guarantor” under the Guaranty dated as of January [  ], 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty”),
made by the Guarantors party thereto in favor of the Administrative Agent, for
its benefit and the benefit of the other Guarantied Parties, and assumes all
obligations of a “Guarantor” thereunder, all as if the New Guarantor had been an
original signatory to the Guaranty.  Without limiting the generality of the
foregoing, the New Guarantor hereby:

 

(a)                                 irrevocably and unconditionally guarantees
the due and punctual payment and performance when due, whether at stated
maturity, by acceleration or otherwise, of all Guarantied Obligations (as
defined in the Guaranty);

 

(b)                                 makes to the Administrative Agent and the
other Guarantied Parties as of the date hereof each of the representations and
warranties contained in Section 5 of the Guaranty and agrees to be bound by each
of the covenants contained in Section 6 of the Guaranty; and

 

(c)                                  consents and agrees to each provision set
forth in the Guaranty.

 

B-12

--------------------------------------------------------------------------------


 

SECTION 2.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 3.  Definitions.  Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Credit Agreement.

 

[Signatures on Following Page]

 

B-13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

 

 

[NEW GUARANTOR]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

(CORPORATE SEAL)

 

 

 

Address for Notices:

 

c/o Select Income REIT

Two Newton Place

255 Washington Street, Suite 300

Newton, Massachusetts  02458-1634

Attention:  Chief Financial Officer

Telecopier:                                    (617) 796-8335

Telephone:                                   (617) 796-8303

 

Accepted:

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION, as Administrative Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

B-14

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF NOTICE OF REVOLVING BORROWING

 

              , 20  

 

Wells Fargo Bank, National Association

Minneapolis Loan Center

MAC N9303-110

608 Second Avenue South, 11th Floor

Minneapolis, Minnesota 55402-1916

Attn:  Treva Lee

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement dated as of January [_], 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among SELECT INCOME REIT, a Maryland real estate
investment trust (the “Borrower”), each of the financial institutions initially
a signatory thereto together with their assignees under Section 12.5. thereof
(the “Lenders”), Wells Fargo Bank, National Association, as Administrative Agent
(the “Administrative Agent”), and the other parties thereto.  Capitalized terms
used herein, and not otherwise defined herein, have their respective meanings
given them in the Credit Agreement.

 

1.                                      Pursuant to Section 2.1.(b) of the
Credit Agreement, the Borrower hereby requests that the Lenders make Revolving
Loans to the Borrower in an aggregate amount equal to $              .

 

2.                                      The Borrower requests that such
Revolving Loans be made available to the Borrower on             , 20  .

 

3.                                      The proceeds of such Revolving Loans
will be used for the following purposes which are consistent with the terms of
Section 7.8. of the Credit Agreement:

 

 

 

 

 

 

 

 

 

4.                                      The Borrower hereby requests that such
Revolving Loans be of the following Type:

 

[Check one box only]

 

o                        Base Rate Loan

o                        LIBOR Loan, with an initial Interest Period for a
duration of:

 

[Check one box only]

 

o                                    7 days

o                                    one month

o                                    three months

o                                    six months

 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the date of the making of the requested Revolving
Loans, and immediately after making such

 

C-1

--------------------------------------------------------------------------------


 

Revolving Loans, (a) no Default or Event of Default exists or will exist
(provided the certification under this clause (a) shall not be made in
connection with a Conversion of a Loan into a Base Rate Loan), and none of the
limits specified in Section 2.15. of the Credit Agreement would be violated; and
(b) the representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party are
and shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty is and shall be true and correct in all respects)
with the same force and effect as if made on and as of such date except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties were true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
was true and correct in all respects) on and as of such earlier date) and except
for changes in factual circumstances specifically and expressly permitted under
the Loan Documents.  In addition, the Borrower certifies to the Administrative
Agent and the Lenders that all conditions to the making of the requested
Revolving Loans contained in Article V. of the Credit Agreement will have been
satisfied at the time such Revolving Loans are made.

 

[Signatures on Following Page]

 

C-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Revolving Borrowing as of the date first written above.

 

 

SELECT INCOME REIT

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

C-3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF NOTICE OF CONTINUATION

 

                              , 20  

 

Wells Fargo Bank, National Association

Minneapolis Loan Center

MAC N9303-110

608 Second Avenue South, 11th Floor

Minneapolis, Minnesota 55402-1916

Attn:  Treva Lee

 

Reference is made to that certain Credit Agreement dated as of January [  ],
2015 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among SELECT INCOME REIT, a Maryland real
estate investment trust (the “Borrower”), each of the financial institutions
initially a signatory thereto together with their assignees under Section 12.5.
thereof (the “Lenders”), Wells Fargo Bank, National Association, as
Administrative Agent (the “Administrative Agent”), and the other parties
thereto.  Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.

 

Pursuant to Section 2.9. of the Credit Agreement, the Borrower hereby requests a
Continuation of LIBOR Loans under the Credit Agreement, and in that connection
sets forth below the information relating to such Continuation as required by
such Section of the Credit Agreement:

 

1.                                      The requested date of such Continuation
is             , 20  .

 

2.                                      The Class of Loans to be Continued
pursuant hereto is:

 

o Revolving Loans

o Term Loans

 

3.                                      The aggregate principal amount of the
Class of Loans indicated above subject to such Continuation is
$                         and the portion of such principal amount subject to
such Continuation is $                          .

 

4.                                      The current Interest Period of the Loans
subject to such Continuation ends on                 , 20  .

 

D-1

--------------------------------------------------------------------------------


 

5.                                      The duration of the Interest Period for
the Loans or portion thereof subject to such Continuation is:

 

[Check one box only]

o                  7 days

o                  one month

o                  three months

o                  six months

 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Continuation,
and immediately after giving effect to such Continuation, no Default or Event of
Default exists or will exist (provided the certification under this clause shall
not be made in connection with a Conversion of a Loan into a Base Rate Loan).

 

[Signatures on Following Page]

 

D-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.

 

 

 

 

SELECT INCOME REIT

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

D-3

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF NOTICE OF CONVERSION

 

                              , 20  

 

Wells Fargo Bank, National Association

Minneapolis Loan Center

MAC N9303-110

608 Second Avenue South, 11th Floor

Minneapolis, Minnesota 55402-1916

Attn:  Treva Lee

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement dated as of January [  ],
2015 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among SELECT INCOME REIT, a Maryland real
estate investment trust (the “Borrower”), each of the financial institutions
initially a signatory thereto together with their assignees under Section 12.5.
of the Credit Agreement thereof (the “Lenders”), Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), and the other
parties thereto.  Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.

 

Pursuant to Section 2.10. of the Credit Agreement, the Borrower hereby requests
a Conversion of Loans of one Type into Loans of another Type under the Credit
Agreement, and in that connection sets forth below the information relating to
such Conversion as required by such Section of the Credit Agreement:

 

1.                                      The requested date of such Conversion is
              , 20  .

 

2.                                      The Class of Loans to be Converted
pursuant hereto is:

 

o Revolving Loans

o Term Loans

 

3.                                      The Type of Loans to be Converted
pursuant hereto is currently:

 

[Check one box only]

 

o Base Rate Loan

o LIBOR Loan

 

4.                                      The aggregate principal amount of the
Class and Type of Loans indicated above subject to the requested Conversion is
$                      and the portion of such principal amount subject to such
Conversion is $                   .

 

E-1

--------------------------------------------------------------------------------


 

5.                                      The amount of such Loans to be so
Converted is to be converted into Loans of the following Type:

 

[Check one box only]

 

o                                                            Base Rate Loan

o                                                            LIBOR Loan, with an
initial Interest Period for a duration of:

 

[Check one box only]

 

o                                    7 days

o                                    one month

o                                    three months

o                                    six months

 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Conversion, and
immediately after giving effect to such Conversion, (a) no Default or Event of
Default exists or will exist (provided the certification under this clause
(a) shall not be made in connection with a Conversion of a Loan into a Base Rate
Loan) and (b) the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party, are and shall be true and correct in all material respects (except in
the case of a representation or warranty qualified by materiality, in which case
such representation or warranty is and shall be true and correct in all
respects) with the same force and effect as if made on and as of such date
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
were true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty was true and correct in all respects) on and as of
such earlier date) and except for changes in factual circumstances specifically
and expressly permitted under the Loan Documents.

 

[Signatures on Following Page]

 

E-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.

 

 

SELECT INCOME REIT

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

E-3

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF NOTICE OF SWINGLINE BORROWING

 

                               , 20  

 

Wells Fargo Bank, National Association

Minneapolis Loan Center

MAC N9303-110

608 Second Avenue South, 11th Floor

Minneapolis, Minnesota 55402-1916

Attn:  Treva Lee

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement dated as of January [  ],
2015 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among SELECT INCOME REIT, a Maryland real
estate investment trust (the “Borrower”), each of the financial institutions
initially a signatory thereto together with their assignees under Section 12.5.
thereof (the “Lenders”), Wells Fargo Bank, National Association, as
Administrative Agent (the “Administrative Agent”), and the other parties
thereto.  Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.

 

1.                                      Pursuant to Section 2.4.(b) of the
Credit Agreement, the Borrower hereby requests that the Swingline Lender make a
Swingline Loan to the Borrower in an amount equal to $            .

 

2.                                      The Borrower requests that such
Swingline Loan be made available to the Borrower on             , 20   .

 

The Borrower hereby certifies to the Administrative Agent, the Swingline Lender
and the other Lenders that as of the date hereof, as of the date of the making
of the requested Swingline Loan, and after making such Swingline Loan, (a) no
Default or Event of Default exists or would exist (provided the certification
under this clause (a) shall not be made in connection with a Conversion of a
Loan into a Base Rate Loan), and none of the limits specified in Section 2.15.
of the Credit Agreement would be violated; and (b) the representations and
warranties made or deemed made by the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party, are and shall be true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
is and shall be true and correct in all respects) with the same force and effect
as if made on and as of such date except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties were true and correct in all material respects
(except in the case of a representation or warranty qualified by materiality, in
which case such representation or warranty was true and correct in all respects)
on and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Loan Documents.  In addition, the
Borrower certifies to the Administrative Agent and the Lenders that all
conditions to the making of the requested Swingline Loan contained in Article V.
of the Credit Agreement will have been satisfied at the time such Swingline Loan
is made.

 

F-1

--------------------------------------------------------------------------------


 

If notice of the requested borrowing of this Swingline Loan was previously given
by telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.4.(b) of the Credit Agreement.

 

[Signatures on Following Page]

 

F-2

--------------------------------------------------------------------------------


 

If notice of the requested borrowing of this Swingline Loan was previously given
by telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.4(b) of the Credit Agreement.

 

 

SELECT INCOME REIT

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

F-3

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF REVOLVING NOTE

 

$

, 2015

 

FOR VALUE RECEIVED, the undersigned, SELECT INCOME REIT (the “Borrower”) hereby
unconditionally promises to pay to the order of                           or
registered assigns (the “Lender”), in care of WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent (the “Administrative Agent”), to its
address as 608 Second Avenue S., 11th Floor, Minneapolis, Minnesota 55402-1916,
or at such other address as may be specified by the Administrative Agent to the
Borrower, the principal sum of                     AND    /100 DOLLARS
($             ) (or such lesser amount as may be the then outstanding and
unpaid balance of all Revolving Loans made by the Lender to the Borrower
pursuant to, and in accordance with the terms of the Credit Agreement (defined
below)), on the dates and in the principal amounts provided in the Credit
Agreement, and to pay interest on the unpaid principal amount owing hereunder,
at the rates and on the dates provided in the Credit Agreement.

 

This Revolving Note is one of the “Revolving Notes” referred to in the Credit
Agreement dated as of January [  ], 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrower, each of the financial institutions initially a signatory thereto
together with their assignees under Section 12.5. thereof, the Administrative
Agent and the other parties thereto, and is subject to, and entitled to, all
provisions and benefits thereof.  Capitalized terms used herein and not defined
herein shall have the respective meanings given to such terms in the Credit
Agreement.  The Credit Agreement provides for the acceleration of the maturity
of this Revolving Note upon the occurrence of certain events and for prepayments
of Revolving Loans upon the terms and conditions specified therein.

 

The Borrower hereby waives presentment, demand, protest and notice of any kind. 
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

 

Time is of the essence for this Revolving Note.

 

[This Revolving Note is given in replacement of the Revolving Note dated      
  , 20  , in the original principal amount of $        previously delivered to
the Lender under the Credit Agreement.  THIS REVOLVING NOTE IS NOT INTENDED TO
BE, AND SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING
UNDER OR IN CONNECTION WITH THE OTHER REVOLVING NOTE.](19)

 

THIS REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

[Signatures on Following Page]

 

N WITNESS WHEREOF, the undersigned has executed and delivered this Revolving
Note under seal as of the date first written above.

 

--------------------------------------------------------------------------------

(19)                          Language to be included in case of an assignment
and need to issue a replacement note to an existing Lender, either because such
Lender’s Commitment has increased or decreased from what it was initially.

 

G-1

--------------------------------------------------------------------------------


 

 

SELECT INCOME REIT

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

G-2

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF SWINGLINE NOTE

 

$75,000,000

January [  ], 2015

 

FOR VALUE RECEIVED, the undersigned, SELECT INCOME REIT, a real estate
investment trust organized under the laws of the State of Maryland (the
“Borrower”), hereby unconditionally promises to pay to the order of
                        (the “Swingline Lender”), in care of WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative Agent”), to
Wells Fargo Bank, National Association, NorthStar East Building, 608 2nd Avenue
South, Minneapolis, Minnesota 55402, or at such other address as may be
specified by the Swingline Lender to the Borrower, the principal sum of SEVENTY
FIVE MILLION AND NO/100 DOLLARS ($75,000,000.00) (or such lesser amount as shall
equal the aggregate unpaid principal amount of Swingline Loans made by the
Swingline Lender to the Borrower under the Credit Agreement (defined below)), on
the dates and in the principal amounts provided in the Credit Agreement, and to
pay interest on the unpaid principal amount owing hereunder, at the rates and on
the dates provided in the Credit Agreement.

 

The date, amount of each Swingline Loan, and each payment made on account of the
principal thereof, shall be recorded by the Swingline Lender on its books and,
prior to any transfer of this Swingline Note, endorsed by the Swingline Lender
on the schedule attached hereto or any continuation thereof, provided that the
failure of the Swingline Lender to made any such recordation or endorsement
shall not affect the obligations of the Borrower to make a payment when due of
any amount owing under the Credit Agreement or hereunder in respect of the
Swingline Loans.

 

This Note is the “Swingline Note” referred to in the Credit Agreement dated as
of January [  ], 2015 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among the Borrower, each of
the financial institutions initially a signatory thereto and their assignees
under Section 12.5. thereof, the Administrative Agent, and the other parties
thereto, and evidences Swingline Loans made to the Borrower thereunder.  Terms
used but not otherwise defined in this Swingline Note have the respective
meanings assigned to them in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this
Swingline Note upon the occurrence of certain events and for prepayments of
Swingline Loans upon the terms and conditions specified therein.

 

THIS SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

 

Time is of the essence for this Swingline Note.

 

H-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Swingline
Note under seal as of the date first written above.

 

 

SELECT INCOME REIT

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

H-2

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF DISBURSEMENT INSTRUCTION AGREEMENT(1)

 

Borrower: SELECT INCOME REIT

 

Administrative Agent:  Wells Fargo Bank, National Association

 

Loan:  Loan number [    ](2) made pursuant to that certain “Credit Agreement”
dated as of January [ ], 2015 among Borrower, Administrative Agent,  the Lenders
and the other parties thereto, as amended from time to time

 

Effective Date:  INSERT DATE

 

Check applicable box:

 

o            New — This is the first Disbursement Instruction Agreement
submitted in connection with the Loan.

 

o            Replace Previous Agreement — This is a replacement Disbursement
Instruction Agreement.  All prior instructions submitted in connection with this
Loan are cancelled as of the Effective Date set forth above.

 

This Agreement must be signed by the Borrower and is used for the following
purposes:

 

(1)         to designate an individual or individuals with authority to request
disbursements of Loan proceeds, whether at the time of Loan closing/origination
or thereafter;

(2)         to designate an individual or individuals with authority to request
disbursements of funds from Restricted Accounts (as defined in the Terms and
Conditions attached to this Agreement), if applicable; and

(3)         to provide Administrative Agent with specific instructions for
wiring or transferring funds on Borrower’s behalf.

 

Any of the disbursements, wires or transfers described above are referred to
herein as a “Disbursement.”

 

Specific dollar amounts for Disbursements must be provided to Administrative
Agent at the time of the applicable Disbursement in the form of a signed closing
statement, an email instruction or other written communication, or telephonic
request pursuant to 2.4(b) of the Credit Agreement (each, a “Disbursement
Request”) from an applicable Authorized Representative (as defined in the Terms
and Conditions attached to this Agreement).

 

A new Disbursement Instruction Agreement must be completed and signed by the
Borrower if (i) all or any portion of a Disbursement is to be transferred to an
account or an entity not described in this Agreement or (ii) Borrower wishes to
add or remove any Authorized Representatives.

 

See the Additional Terms and Conditions attached hereto for additional
information and for definitions of certain capitalized terms used in this
Agreement.

 

--------------------------------------------------------------------------------

(1) Form to be prepared following the highlighted instructions prior to
distribution to the Borrower.

 

(2) Agent to provide.

I-1

--------------------------------------------------------------------------------


 

DELETE THIS PAGE IF NO DISBURSEMENT(S) AT CLOSING/ORIGINATION.

DELETE THIS HEADER BEFORE SENDING TO BORROWER.

WIRE INSTRUCTIONS RECEIVED FROM THIRD PARTIES MUST BE ATTACHED.

 

Disbursement of Loan Proceeds at Origination/Closing

 

Closing Disbursement Authorizers:  Administrative Agent is authorized to accept
one or more Disbursement Requests from any of the individuals named below (each,
a “Closing Disbursement Authorizer”) to disburse Loan proceeds on or about the
date of the Loan origination/closing and to initiate Disbursements in connection
therewith (each, a “Closing Disbursement”):

 

 

 

Individual’s Name

 

Title

 

1.

 

 

 

 

 

2.

 

 

 

 

 

3.

 

 

 

 

 

 

Describe Restrictions, if any, on the authority of the Closing Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):

DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”

If there are no restrictions described here, any Closing Disbursement Authorizer
may submit a Disbursement Request for all available Loan proceeds.

 

DELETE FOLLOWING SECTION IF NO WIRE TRANSFERS AT ORIGINATION/CLOSING

 

Permitted Wire Transfers:  Disbursement Requests for the Closing
Disbursement(s) to be made by wire transfer must specify the amount and
applicable Receiving Party.  Each Receiving Party included in any such
Disbursement Request must be listed below.  Administrative Agent is authorized
to use the wire instructions that have been provided directly to Administrative
Agent by the Receiving Party or Borrower and attached as the Closing Exhibit. 
All wire instructions must be in the format specified on the Closing Exhibit.

 

Names of Receiving Parties for the Closing Disbursement(s) (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Closing Exhibit)

1.

2.

3.

 

DELETE FOLLOWING SECTION IF NO DEPOSITS INTO WFB ACCOUNTS AT ORIGINATION/CLOSING

 

Direct Deposit:  Disbursement Requests for the Closing Disbursement(s) to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account.  Each account included in any such Disbursement Request must
be listed below.

 

Name on Deposit Account:

Wells Fargo Bank, N.A. Deposit Account Number:

Further Credit Information/Instructions:

 

I-2

--------------------------------------------------------------------------------


 

DELETE THIS PAGE IF NO DISBURSEMENT(S) SUBSEQUENT TO CLOSING.

DELETE THIS HEADER BEFORE SENDING TO BORROWER.

WIRE INSTRUCTIONS RECEIVED FROM THIRD PARTIES MUST BE ATTACHED.

 

Disbursements of Loan Proceeds Subsequent to Loan Closing/Origination

 

Subsequent Disbursement Authorizers:  Administrative Agent is authorized to
accept one or more Disbursement Requests from any of the individuals named below
(each, a “Subsequent Disbursement Authorizer”) to disburse Loan proceeds after
the date of the Loan origination/closing and to initiate Disbursements in
connection therewith (each, a “Subsequent Disbursement”):

 

 

 

Individual’s Name

 

Title

 

1.

 

 

 

 

 

2.

 

 

 

 

 

3.

 

 

 

 

 

 

Describe Restrictions, if any, on the authority of the Subsequent Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):

DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”

If there are no restrictions described here, any Subsequent Disbursement
Authorizer may submit a Disbursement Request for all available Loan proceeds.

 

DELETE FOLLOWING SECTION IF NO SUBSEQUENT WIRE TRANSFERS ANTICIPATED

 

Permitted Wire Transfers:  Disbursement Requests for Subsequent Disbursements to
be made by wire transfer must specify the amount and applicable Receiving
Party.  Each Receiving Party included in any such Disbursement Request must be
listed below.  Administrative Agent is authorized to use the wire instructions
that have been provided directly to Administrative Agent by the Receiving Party
or Borrower and attached as the Subsequent Disbursement Exhibit. All wire
instructions must be in the format specified on the Subsequent Disbursement
Exhibit.

 

Names of Receiving Parties for Subsequent Disbursements (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Subsequent Disbursement Exhibit)

1.

2.

3.

 

DELETE FOLLOWING SECTION IF NO SUBSEQUENT DEPOSITS INTO WFB ACCOUNTS ANTICIPATED

 

Direct Deposit:  Disbursement Requests for Subsequent Disbursements to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account.  Each account included in any such Disbursement Request must
be listed below.

 

Name on Deposit Account:

Wells Fargo Bank, N.A. Deposit Account Number:

Further Credit Information/Instructions:

 

I-3

--------------------------------------------------------------------------------


 

DELETE THIS PAGE IF NO THERE ARE NO RESTRICTED ACCOUNTS.

DELETE THIS HEADER BEFORE SENDING TO BORROWER.

WIRE INSTRUCTIONS RECEIVED FROM THIRD PARTIES MUST BE ATTACHED.

 

Restricted Account Disbursements

 

Restricted Account Disbursement Authorizers:  Administrative Agent is authorized
to accept one or more Disbursement Requests from any of the individuals named
below (each, a “Restricted Account Disbursement Authorizer”) to disburse funds
from a Restricted Account and to initiate Disbursements in connection therewith
(each, a “Restricted Account Disbursement”):

 

 

 

Individual’s Name

 

Title

 

1.

 

 

 

 

 

2.

 

 

 

 

 

3.

 

 

 

 

 

 

Describe Restrictions, if any, on the authority of the Restricted Account
Disbursement Authorizers (dollar amount limits, wire/deposit
destinations, etc.):

DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”

If there are no restrictions described here, any Restricted Account Disbursement
Authorizer may submit a Disbursement Request for all available funds.

 

DELETE FOLLOWING SECTION IF NO WIRE TRANSFERS FROM RESTRICTED ACCOUNT
ANTICIPATED

 

Permitted Wire Transfers:  Disbursement Requests for Restricted Account
Disbursements to be made by wire transfer must specify the amount and applicable
Receiving Party.  Each Receiving Party included in any such Disbursement Request
must be listed below.  Administrative Agent is authorized to use the wire
instructions that have been provided directly to Administrative Agent by the
Receiving Party or Borrower and attached as the Restricted Account Disbursement
Exhibit. All wire instructions must be in the format specified on the Restricted
Account Disbursement Exhibit.

 

Names of Receiving Parties for Restricted Account Disbursements (may include as
many parties as needed; wire instructions for each Receiving Party must be
attached as the Restricted Account Disbursement Exhibit)

1.

2.

3.

 

DELETE FOLLOWING SECTION IF NO DEPOSITS INTO WFB ACCOUNTS FROM RESTRICTED
ACCOUNTS ANTICIPATED

 

Direct Deposit:  Disbursement Requests for Restricted Account Disbursements to
be deposited into an account at Wells Fargo Bank, N.A. must specify the amount
and applicable account.  Each account included in any such Disbursement Request
must be listed below.

 

Name on Deposit Account:

Wells Fargo Bank, N.A. Deposit Account Number:

Further Credit Information/Instructions:

 

I-4

--------------------------------------------------------------------------------


 

Borrower acknowledges that all of the information in this Agreement is correct
and agrees to the terms and conditions set forth herein and in the Additional
Terms and Conditions on the following page.

 

INSERT BORROWER’S COMPLETE SIGNATURE BLOCK

 

I-5

--------------------------------------------------------------------------------


 

Additional Terms and Conditions to the Disbursement Instruction Agreement

 

Definitions.  The following capitalized terms shall have the meanings set forth
below:

 

“Authorized Representative” means any or all of the Closing Disbursement
Authorizers, Subsequent Disbursement Authorizers and Restricted Account
Disbursement Authorizers, as applicable.

“Receiving Bank” means the financial institution where a Receiving Party
maintains its account.

“Receiving Party” means the ultimate recipient of funds pursuant to a
Disbursement Request.

“Restricted Account” means an account at Wells Fargo Bank, N.A. associated with
the Loan to which Borrower’s access is restricted.

 

Capitalized terms used in these Additional Terms and Conditions to Disbursement
Instruction Agreement and not otherwise defined herein shall have the meanings
given to such terms in the body of the Agreement.

 

Disbursement Requests. Except as expressly provided in the Credit Agreement,
Administrative Agent must receive Disbursement Requests in writing.
 Disbursement Requests will only be accepted from the applicable Authorized
Representatives designated in the Disbursement Instruction Agreement.
Disbursement Requests will be processed subject to satisfactory completion of
Administrative Agent’s customer verification procedures. Administrative Agent is
only responsible for making a good faith effort to execute each Disbursement
Request and may use agents of its choice to execute Disbursement Requests. 
Funds disbursed pursuant to a Disbursement Request may be transmitted directly
to the Receiving Bank, or indirectly to the Receiving Bank through another bank,
government agency, or other third party that Administrative Agent considers to
be reasonable.  Administrative Agent will, in its sole discretion, determine the
funds transfer system and the means by which each Disbursement will be made. 
Administrative Agent may delay or refuse to accept a Disbursement Request if the
Disbursement would: (i) violate the terms of this Agreement; (ii) require use of
a bank unacceptable to Administrative Agent or Lenders or prohibited by
government authority; (iii) cause Administrative Agent or Lenders to violate any
Federal Reserve or other regulatory risk control program or guideline; or
(iv) otherwise cause Administrative Agent or Lenders to violate any applicable
law or regulation.

 

Limitation of Liability. Administrative Agent , Issuing Bank, Swingline Lender
and Lenders shall not be liable to Borrower or any other parties for:
(i) errors, acts or failures to act of others, including other entities, banks,
communications carriers or clearinghouses, through which Borrower’s requested
Disbursements may be made or information received or transmitted, and no such
entity shall be deemed an agent of the Administrative Agent, Issuing Bank,
Swingline Lender or any Lender; (ii) any loss, liability or delay caused by
fires, earthquakes, wars, civil disturbances, power surges or failures, acts of
government, labor disputes, failures in communications networks, legal
constraints or other events beyond Administrative Agent’s, Issuing Banks’s,
Swingline Lender’s or any Lender’s control; or (iii) any special, consequential,
indirect or punitive damages, whether or not (A) any claim for these damages is
based on tort or contract or (B) Administrative Agent, Issuing Bank, Swingline
Lender any Lender or Borrower knew or should have known the likelihood of these
damages in any situation.  Neither Administrative Agent, Issuing Bank, Swingline
Lender nor any Lender makes any representations or warranties other than those
expressly made in this Agreement.  IN NO EVENT WILL ADMINISTRATIVE
AGENT, ISSUING BANK, SWINGLINE LENDER OR ANY LENDER BE LIABLE FOR DAMAGES
ARISING DIRECTLY OR INDIRECTLY IF A DISBURSEMENT REQUEST IS EXECUTED BY
ADMINISTRATIVE AGENT IN GOOD FAITH AN IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.

 

Reliance on Information Provided. Administrative Agent is authorized to rely on
the information provided by Borrower or any Authorized Representative in or in
accordance with this Agreement when executing a Disbursement Request until
Administrative Agent has received a new Agreement signed by Borrower.  Borrower
agrees to be bound by any Disbursement Request: (i) authorized or transmitted by
Borrower; or (ii) made in Borrower’s name and accepted by Administrative Agent
in good faith and in compliance with this Agreement, even if not properly
authorized by Borrower.  Administrative Agent may rely solely (i) on the account
number of the Receiving Party, rather than the Receiving Party’s name, and
(ii) on the bank routing number of the Receiving Bank, rather than the Receiving
Bank’s name, in executing a Disbursement Request.  Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by Borrower or an Authorized Representative.  If
Administrative Agent takes any actions in an attempt to detect errors in the
transmission or content of transfers or requests or takes any actions in an
attempt to detect unauthorized Disbursement Requests, Borrower agrees that, no
matter how many times Administrative Agent takes these actions, Administrative
Agent will not in any situation be liable for failing to take or correctly
perform these actions in the future, and such actions shall not become any part
of the Disbursement procedures authorized herein, in the Loan Documents, or in
any agreement between Administrative Agent and Borrower.

 

International Disbursements. A Disbursement Request expressed in US Dollars will
be sent in US Dollars, even if the Receiving Party or Receiving Bank is located
outside the United States. Administrative Agent will not execute Disbursement
Requests expressed in foreign currency unless permitted by the Credit Agreement.

 

Errors. Borrower agrees to notify Administrative Agent of any errors in the
Disbursement of any funds or of any unauthorized or improperly authorized
Disbursement Requests within fourteen (14) days after Administrative Agent’s
confirmation to Borrower of such Disbursement.

 

Finality of Disbursement Requests. Disbursement Requests will be final and will
not be subject to stop payment or recall; provided that Administrative Agent
may, at Borrower’s request, make an effort to effect a stop payment or recall
but will incur no liability whatsoever for its failure or inability to do so.

 

I-6

--------------------------------------------------------------------------------


 

DELETE THIS PAGE IF NOT APPLICABLE

DELETE THIS HEADER BEFORE SENDING TO BORROWER

 

CLOSING EXHIBIT

WIRE INSTRUCTIONS

 

ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES

 

All wire instructions must contain the following information:

 

Transfer/Deposit Funds to (Receiving Party Account Name)

Receiving Party Deposit Account Number

Receiving Bank Name, City and State

Receiving Bank Routing (ABA) Number

Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)

 

I-7

--------------------------------------------------------------------------------


 

DELETE THIS PAGE IF NOT APPLICABLE

DELETE THIS HEADER BEFORE SENDING TO BORROWER

 

SUBSEQUENT DISBURSEMENT EXHIBIT

WIRE INSTRUCTIONS

 

ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES

 

All wire instructions must contain the following information:

 

Transfer/Deposit Funds to (Receiving Party Account Name)

Receiving Party Deposit Account Number

Receiving Bank Name, City and State

Receiving Bank Routing (ABA) Number

Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)

 

I-8

--------------------------------------------------------------------------------


 

RESTRICTED ACCOUNT DISBURSEMENT EXHIBIT

WIRE INSTRUCTIONS

 

ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES

 

All wire instructions must contain the following information:

 

Transfer/Deposit Funds to (Receiving Party Account Name)

Receiving Party Deposit Account Number

Receiving Bank Name, City and State

Receiving Bank Routing (ABA) Number

Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)

 

I-9

--------------------------------------------------------------------------------


 

EXHIBIT J-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of January [   ], 2015
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among SELECT INCOME REIT (the “Borrower”), each of the
financial institutions initially a signatory thereto together with their
assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as the Administrative Agent (the “Administrative Agent”),
and the other parties thereto.

 

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Date:            , 20

 

 

J-1

--------------------------------------------------------------------------------


 

EXHIBIT J-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of January [   ], 2015
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among SELECT INCOME REIT (the “Borrower”), each of the
financial institutions initially a signatory thereto together with their
assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as the Administrative Agent (the “Administrative Agent”),
and the other parties thereto.

 

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Date:            , 20

 

 

J-2

--------------------------------------------------------------------------------


 

EXHIBIT J-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of January [   ], 2015
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among SELECT INCOME REIT (the “Borrower”), each of the
financial institutions initially a signatory thereto together with their
assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as the Administrative Agent (the “Administrative Agent”),
and the other parties thereto.

 

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Date:            , 20

 

 

J-3

--------------------------------------------------------------------------------


 

EXHIBIT J-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of January [   ], 2015
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among SELECT INCOME REIT (the “Borrower”), each of the
financial institutions initially a signatory thereto together with their
assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as the Administrative Agent (the “Administrative Agent”),
and the other parties thereto.

 

Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Date:            , 20

 

 

J-4

--------------------------------------------------------------------------------


 

EXHIBIT K

 

FORM OF COMPLIANCE CERTIFICATE

 

Reference is made to the Credit Agreement dated as of January [  ], 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among SELECT INCOME REIT, a Maryland real estate
investment trust (the “Borrower”), each of the financial institutions initially
a signatory thereto and their assignees under Section 12.5. thereof
(collectively, the “Lenders”), Wells Fargo Bank, National Association, as
Administrative Agent (the “Administrative Agent”), and the other parties
thereto.  Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given to them in the Credit Agreement.

 

Pursuant to Section 8.3. of the Credit Agreement, the undersigned hereby
certifies to the Administrative Agent, the Issuing Bank and the Lenders that:

 

1.                                      (a) The undersigned has reviewed the
terms of the Credit Agreement and has made a review of the transactions,
financial condition and other affairs of the Borrower and its Subsidiaries as
of, and during the relevant accounting period ending on,                , 20  
and (b) to the best of his or her knowledge, information and belief after due
inquiry, as of the date hereof, no Default or Event of Default exists [except as
set forth on Attachment A hereto, which accurately describes the nature of the
conditions(s) or event(s) that constitute (a) Default(s) or (an) Event(s) of
Default and the actions which the Borrower (is taking)(is planning to take) with
respect to such condition(s) or event(s)].

 

2.                                      Schedule 1 attached hereto accurately
and completely sets forth the calculations required to establish whether the
Borrower has been in compliance with the covenants contained in Section 9.1. of
the Credit Agreement for the accounting period set forth above.

 

3.                                      The representations and warranties of
the Borrower and the other Loan Parties contained in the Credit Agreement and
the other Loan Documents are true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty is and shall be true and correct in all
respects), except to the extent such representations or warranties expressly
relate solely to an earlier date (in which case such representations and
warranties were true and correct in all material respects (except in the case of
a representation or warranty qualified by materiality, in which case such
representation or warranty was true and correct in all respects) on and as of
such earlier date) and except for changes in factual circumstances specifically
and expressly permitted under the Credit Agreement or the other Loan Documents.

 

[Signature on next page.]

 

K-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has signed this Compliance Certificate on
and as of            , 20  .

 

 

 

 

 

Name:

 

 

Title: Chief Accounting Officer/ CFO

 

K-2

--------------------------------------------------------------------------------


 

Schedule 1

 

[calculations to be attached]

 

K-3

--------------------------------------------------------------------------------


 

EXHIBIT L

 

FORM OF NOTICE OF TERM LOAN BORROWING

 

                 , 20  

 

Wells Fargo Bank, National Association

Minneapolis Loan Center

MAC N9303-110

608 Second Avenue South, 11th Floor

Minneapolis, Minnesota 55402-1916

Attn:  Treva Lee

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement dated as of January [   ],
2015 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among Select Income REIT (the “Borrower”),
each of the financial institutions initially a signatory thereto together with
their assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto.  Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

 

1.                                      Pursuant to Section 2.2.(b) of the
Credit Agreement, the Borrower hereby requests that the Term Loan Lenders make
Term Loans to the Borrower in an aggregate amount equal to $350,000,000 on
January [   ], 2015.

 

2.                                      The Borrower hereby requests that the
Term Loans be of the following Type:

 

[Check one box only]

o                                    Base Rate Loan

o                                    LIBOR Loan, with an initial Interest Period
for a duration of:

 

[Check one box only]

 

o                                    7 days

o                                    one month

o                                    three months

o                                    six months

 

L-1

--------------------------------------------------------------------------------


 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the making of the requested Term
Loans and after giving effect thereto, (a) no Default or Event of Default exists
or shall exist (provided the certification under this clause (a) shall not be
made in connection with a Conversion of a Loan into a Base Rate Loan), and
(b) the representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party are
and shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty is true and correct in all respects) with the same
force and effect as if made on and as of such date except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties were true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances permitted under the Loan Documents. In addition, the
Borrower certifies to the Administrative Agent and the Lenders that all
conditions to the making of the requested Term Loans contained in Article V. of
the Credit Agreement, will have been satisfied (or waived in accordance with the
applicable provisions of the Loan Documents) at the time such Term Loans are
made.

 

[SIGNATURE ON NEXT PAGE]

 

L-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Term Loan Borrowing as of the date first written above.

 

 

SELECT INCOME REIT

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

L-3

--------------------------------------------------------------------------------


 

EXHIBIT M

 

FORM OF TERM NOTE

 

$      

             , 20   

 

FOR VALUE RECEIVED, the undersigned, SELECT INCOME REIT, a Maryland real estate
investment trust (the “Borrower”) hereby unconditionally promises to pay to
order of                             or registered assigns (the “Lender”), in
care of Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), to its address at 608 Second Avenue S., 11th Floor,
Minneapolis, Minnesota 55402-1916, or at such other address as may be specified
by the Administrative Agent to the Borrower, the principal sum of
                    AND    /100 DOLLARS ($             )(or such lesser amount
as shall equal the aggregate unpaid principal amount of the Term Loan made by
the Lender to the Borrower under the Credit Agreement (defined below)), on the
dates and in the principal amounts provided in the Credit Agreement, and to pay
interest on the unpaid principal amount owing hereunder, at the rates and on the
dates provided in the Credit Agreement.

 

This Term Note is one of the “Term Notes” referred to in the Credit Agreement
dated as of January [   ], 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower,
each of the financial institutions initially a signatory thereto together with
their assignees under Section 12.5. thereof, the Administrative Agent and the
other parties thereto, and is subject to, and entitled to, all provisions and
benefits thereof.  Capitalized terms used herein and not defined herein shall
have the respective meanings given to such terms in the Credit Agreement.  The
Credit Agreement provides for the acceleration of the maturity of this Term Loan
upon the occurrence of certain events and for prepayments of the Term Loan upon
the terms and conditions specified therein.

 

The Borrower hereby waives presentment, demand, protest and notice of any kind. 
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

 

Time is of the essence for this Term Note.

 

[This Term Note is given in replacement of the Term Note dated         , 20  ,
in the original principal amount of $        previously delivered to the LENDER
UNDER THE CREDIT AGREEMENT.  THIS TERM NOTE IS NOT INTENDED TO BE, AND SHALL NOT
BE CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN
CONNECTION WITH THE OTHER TERM NOTE.](1)

 

THIS TERM NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

[Signatures on Following Page]

 

--------------------------------------------------------------------------------

(1)                                 Language to be included in case of an
assignment and need to issue a replacement note to an existing Lender, either
because such Lender’s Term Loan has increased or decreased from what it was
initially.

 

M-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Term Note
under seal as of the date written above.

 

 

SELECT INCOME REIT

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

M-2

--------------------------------------------------------------------------------